Resumption of the session
I declare resumed the session of the European Parliament adjourned on Friday, 21 June 1996.
You will be speaking about the agenda in a moment and I have major problems with the agenda. I wanted to plan my time scales for next year and found that not a single date given in the European Parliament's diary for 1977 is correct as from 1 February. Ash Wednesday falls on a Monday. The date 29 February is printed even though it is not a leap year. So I would advise and ask Members and also the Bureau not to agree any dates on the basis of the European Parliament's diary for 1977 because not a single date after 1 February is correct.
(Laughter, applause)
Thank you for pointing that out, Mr Friedrich. We will have to consider how to remedy these mistakes in the diaries that have been distributed. Thank you in particular for your comment on Ash Wednesday. That is indeed a quite crucial date and to get Ash Wednesday wrong would be a dire thing for us all!
Mr President, if you wonder why the Chamber is not very full, may I raise with you a real problem of access for Members and visitors at the present time. I have just come across the tunnel from the Belliard building to this one. It is impossible to come up in the lifts. There are crowds of people on minus 2 floor and it is absolutely impossible to get access to this plenary for 3 p.m. It is very inconvenient for visitors but it is desperately inconvenient for Members. I would ask that someone looks at ways of ensuring easy access for Members to the plenary while at the same time allowing visitors access to our public gallery. The situation is very bad today.
You are quite right, Mrs Green, but we will, I hope, manage to resolve quite a number of the problems connected with this building and access from Belliard and other buildings in the course of next year when D3 comes into use and we have direct access...
... from the offices to the level of the plenary.
Mr President, I should like to call on the House to show its support and solidarity for the freedom of the press and for freedom of speech and to show its sympathy for the horrific death of an Irish journalist, Veronica Guerin, in Dublin last week. The whole country and I am sure the whole of Europe would appreciate it if you would communicate to the Irish media and, in particular, the editor of the Irish Independent newspaper in Dublin, our deep sympathy and our continuing support for freedom of speech and guaranteeing the protection of democracy.
Mr Crowley, first let me thank you for that comment and for referring to the matter and secondly the applause greeting your comment indicated the views of this House. I will proceed as you suggested: I will make it clear to the Irish media and in particular to the newspaper in question that we support the maintenance of freedom of speech and deeply regret the death of the Irish journalist.
Urgent political matters
The next item is the statement by the Commission on urgent political matters relating to the meeting of the G7 states in Lyons. I call Mr Santer, President of the Commission.
Mr President, ladies and gentlemen, from 27 to 29 June the summit of Heads of State and government of the seven industrialized countries was held in Lyons, under the French presidency, the President of the European Commission attending as a full member. After the G7 had completed its economic tasks, the Russian Prime Minister, Mr Chernomyrdin, standing in for President Yeltsin, joined us for the discussion of global and political topics.
The G7 states now account for 46 % of world production. This figure in itself indicates that the G7, as a group of states, has enormous economic power, but it also shows that this association of countries is only partly representative of the world economy. That was why Mr Chirac invited the heads of four important international institutions - the UN, the IMF, the World Bank and the WTO - to attend after the actual summit meeting to discuss development problems. Following the outrage at Dhahran in Saudi Arabia, it was only natural that our discussion should begin with the campaign against terrorism. On the very day when those discussions began another cowardly attack was launched against a military base at Osnabrück, this time, fortunately, at no cost in innocent human lives.
Terrorism is a threat to the security of our society and our Member States. It is a threat that must be combatted by every lawful means. The G7, therefore, quite rightly declared its determination to prepare and implement, together with all the states, every possible measure to strengthen the international community's capacity to defeat terrorism. And I am glad to say that a first meeting on these lines will be organized in Paris later this month.
As regards the contribution to be made by the European Union, I am confident that the decision taken in Florence regarding Europol will improve our capability for combatting terrorism at European level. The new agreement on extradition will also have a contribution to make.
Mr President, I will not weary you with the lengthy list of subjects we discussed in Lyons. Our discussions were generally free and frank, and their results will be found in the documents adopted and published on that occasion. With your permission, then, I shall merely emphasize the subjects of particular importance to the Union: growth and employment, the defence of a genuinely multilateral trade system, the integration of the poorest countries into the international system, and our stated determination to bring about reconstruction in Bosnia-Herzegovina.
As far as growth and employment are concerned, the G7 expressed its support for our strategy, designed to reestablish sustained, non-inflationary growth to create abundant new jobs. I have been able to confirm our forecast that growth in Europe would pick up again during this half-year. Our joint analysis indicates that public deficits and indebtedness are still too high, and unemployment is still at an unacceptable level. This is another good reason to expedite these structural reforms. We were all agreed in considering that the significant movements of the principal currencies during the last year or more had helped to improve the conditions for sustained growth.
Personally, I welcome the fact that the idea of closer coordination of economic policies - an idea which I supported last year - is now being implemented within the International Monetary Fund and other international bodies. In this context, I notice the growing interest in and support for the advent of the single currency, the Euro, in Europe by the American authorities.
With regard to trade and investment, I went to Lyons with a clear message to deliver: a message in favour of multilateralism. I was not disappointed: the G7 has given a powerful signal that matters must not be settled by going it alone. It explicitly confirmed that, in the field of trade and investment, it is important not to resort to measures which would conflict with the rules of the World Trade Organization and the OECD codes. Furthermore, the G7 indicates that it is important to use and respect all the provisions applicable to consultation and the settlement of disputes when differences appear. These conclusions encouraged me in the context of the problems our businesses are facing as a result of the Helms-Burton Law. I took advantage of this to ask the American President, in a firm but friendly manner, to do his best to prevent our excellent transatlantic relations being subjected to this kind of strain.
The support for multilateralism expressed by the G7 was also reflected in strong recommendations encouraging the future work of the World Trade Organization. The ministerial conference of the WTO, to be held in Singapore in December, was invited to give thought to relations between trade and competition policy, trade and investment, and intellectual property.
What is more, the G7 has recognized the willingness to deal with the question of the links between trade and fundamental, internationally recognized employment standards. This will enable us to raise this question within the World Trade Organization, assuring the less developed countries that this has nothing to do with hidden protectionism and everything to do with respect for the values to which the entire international community subscribes.
Mr President, President Chirac invited his colleagues within the G7 to think about the implementation of a new world partnership for development. I congratulate him on this initiative, which is one of the greatest world-scale ambitions for the coming century. I would like to raise at this point four prospects for the future that were identified in our conclusions in Lyons. First, we must do more to open our markets to the poorest countries. The Union is already the largest importer of products from the less developed countries. The G7 launched an appeal to all countries to improve access to their markets. Secondly the G7 renewed its commitment to maintain the substantial flows of public development aid. The official aid to development supplied by the Union and its Member States accounts for more than half the world total. This effort needs to be maintained in order to prevent the rich from becoming richer while the poor become poorer. Thirdly, we need to improve the administration of our development aid. There is a need for a genuine partnership between the donors and the developing countries. That partnership will involve greater responsibility on the part of the developing countries and greater coordination between donors. This is why I warmly welcomed the presence of the heads of the four major international institutions involved in development: their presence showed that improving our development policies cannot be reduced to a mere exercise in budgetary rationalization. Finally, the G7 noted important advances in relieving the indebtedness of the poorest countries. For our part, we will take steps to ensure that the aid granted under the Lomé Convention continues to be used for the structural adjustment that must accompany debt relief in those countries.
Mr President, as my final point, I would like to mention a few decisions taken by the 7 together with Russia regarding the process of peace and reconstruction in Bosnia-Herzegovina. The Lyons summit gave a strong, clear signal that the primary responsibility for the implementation of the Peace Agreement rests with the various communities in that country, and that they must abide by the conclusions adopted at the Florence Conference. We have demanded that Mr Karadzic should immediately and finally renounce all forms of public office, should not participate in any government decision...
... and should hand over all his powers to a new government. In this context, I should remind you that the possibility of further recourse to sanctions is still open.
Finally, regarding the process of economic reconstruction, we have launched an appeal for half of the commitments to be paid before the end of 1996, and the remainder by June 1997. The possibility of reaching a decision regarding the organization of another donor conference will depend on the results of the elections on 14 September.
Mr President, ladies and gentlemen, the Lyons summit enabled me, as President of the Commission, to put across various messages that I believe to be essential in the interests of the Union: the broad lines of our strategy for sustained growth and job creation; our support for the multilateral trade system, in accordance with the international rules; the Union's contribution to the partnership with the developing countries, and especially the less developed countries, in their quest to achieve sustainable and socially balanced development; and, finally, the reassertion of the Union's role in the process of political, institutional and economic reconstruction in Bosnia-Herzegovina.
I hope that these points will illustrate the value of our participation in the G7 summit, and, of course, Mr President, I am at your disposal to answer any questions you may like to ask me.
(Applause)
Thank you very much, Mr President of the Commission. Let me once again inform all those who are still not sure about them of the rules of play. There is no list of speakers, those who wish to put questions may in each case request to do so after the Commission has spoken. Requests to speak beforehand cannot be accepted. Secondly, the questions may not take more than one minute and the answers should not be too lengthy either.
You mentioned that the first item on your agenda was combatting international terrorism. Can you tell us whether you are more optimistic now that the Europol Convention will be ratified during the Irish presidency? As you know, it is one of the main focuses of the Irish presidency. As drugs are part of the international terrorism network can you tell us what precisely you agreed at the G7 conference? Also, may I use this opportunity to express my regret about the incident in Osnabrück which happened during this conference and on a more local level at the outrageous murder of Ms Veronica Guerin by people involved in the drugs trade.
Mr President, I do indeed believe that the entire international community, and more especially the European Union, must do everything in its power to counter this modern scourge of terrorism. It is our duty to fight against all the forms of organized crime to which you have referred, and I believe that now that the Europol project has finally been unfrozen and set in motion, backed up by all the other provisions existing within international law, such as the agreement on extradition and various other measures, we will gradually be able to combine all our resources in the fight against terrorism and organized crime.
As far as organized crime is concerned, you will have read in the final communiqué - I will not cover all the details here - that some forty measures have been agreed upon and are now to be put into effect at the various levels by the various international bodies. At European level, in accordance with the commitment given by the Irish President, whom I had the opportunity to meet yesterday in Dublin and who made this matter the primary objective of her joint action and of the priorities of her programme - a programme which she will be presenting here in the plenary in a few days' time - I believe that we shall succeed in combining our forces to combat international terrorism and organized crime. But considerable efforts will be needed - good intentions are not enough - and we will need to translate into reality all the right-thinking declarations that are being made within the various international bodies.
Mr President, in Lyon you expressed appreciation - at least as reported in the newspapers - of the Italian government's document on economic and financial policy for 1997-1999. In the days that followed there was controversy in Italy - I imagine your assistants provided you with a fat press file on the subject - because Commissioner Monti expressed a different opinion on that document.
So I want to ask you one question: do you agree with the strategy set out in the Italian government's document on economic and financial policy, yes or no? Please, Mr President, do not remind me of the Maastricht criteria, because everyone knows about that! Just answer yes or no!
Mr President, in answer to the honourable Member, although my grasp of Italian is not sufficient to enable me to follow the Italian press from day to day, I do even so know something about the debate that has taken place in the press and Italian public opinion in the last few days. That was why, last Friday, I myself had already made a statement in Lyons when I was asked to give my views on this matter. I said that I was encouraging all the steps taken by the Italian government to satisfy the convergence criteria, and that I was not prepared to speculate at that time but that it was a major step in the right direction, which is what we hope for.
In this context, having regard to the debate that is stirring up the press and informed public opinion in Italy, I made a statement today which I will take the liberty of reading to you by way of a reply. It will not be a straightforward yes or no, because the problems are more complex and cannot be answered with a simple affirmative or negative. Anyway, following a meeting this morning with Mr Monti, who is responsible for the internal market, and Mr de Silguy, who deals with economic, financial and monetary affairs, I made the following statement:
' The Commission encourages the efforts being made by the Member States to control their excessive deficits and comply with the convergence criteria, with which you are fully familiar. It takes note of the specific measures announced so far by the Italian government, and notes with satisfaction that government's intentions with regard to restructuring their finances. As the Commission has repeatedly stated, the performance of the Member States with regard to the criteria laid down by the Treaty will be assessed in the light of the final economic results for 1997, in other words in 1998 at the earliest. That is the strategy we agreed upon at the European Council in Madrid. The decisions will therefore be taken by the European Council when the time comes, and cannot be anticipated. Naturally, this will not prevent the Commission from encouraging all the Member States to take all necessary steps to satisfy the criteria and to participate - from the outset, if possible - in economic and monetary union in accordance with the rules laid down by the Treaty.'
Mr President, first I would like to thank the President of the Commission for the very clear statement he has just made to us on the results of the G7 summit, making it clear that such essential matters as the consequences of globalization, the multilateralization of trade and terrorism were discussed, that clear guidelines were identified and that powerful signals were sent.
Eight days earlier the Florence summit was held, and that summit did not arrive at the same results, to say the least. I would to know whether the Commission draws any conclusions from this comparison, from the institutional standpoint, and whether it might not be of value to set up a committee to follow up the G7 guidelines within the European Union.
Mr President, you will shortly be hearing statements on Florence by the President-in-Office of the Council, Mr Prodi, and Mr Dini. I am therefore not going to dwell on the results of that summit. Indeed, unless I am mistaken, I shall have the opportunity to do so in my capacity as President of the European Commission very shortly, from 4.00 p.m.
As regards the guidelines laid down by the G7, I would agree with Mr Pasty that they are general guidelines, and that they largely coincide with those which we are trying impose upon the European Union. I am very happy to note, as I said just now, that a number of ideas which we recommended within the European Union have been taken up by the G7 - for example, cooperation on macroeconomic affairs at the level of the international economy, which forms part of the G7 conclusions for the first time. There are, therefore, interactions between the G7 and our activities within the European Union.
At European Union level, of course, we shall do everything we can to ensure that the general guidelines adopted by the G7 - which, I would remind you, are not decisions but guidelines - are gradually transposed into our activities within the European Union. I consider, then, that the follow-up must be not sporadic but permanent, and I am glad to note that the guidelines adopted by the G7 correspond to our own guidelines and our own programme. I need not go back over all the details of the programme that was mentioned just now, but I will place greater emphasis on the aspect of multilateralism within the framework of international trade, and especially within the framework of the WTO. The European Union, as you know, has always supported this multilateral aspect, and I am very glad that the agreement between the 7 clearly and succinctly restates the guidelines which we have never ceased to advocate in order to strengthen the World Trade Organization.
Mr President, in the run-up to the G7 summit the Council adopted a new action programme to support the Russian Federation. This programme was indeed discussed in the Commission but it was not notified to Parliament. I would very much like to know what the content of this action programme is, whether it is a new parallel programme to the TACIS programme, whether this programme played any part in the summit or whether it was merely intended as electoral support for the presidential elections currently being held in Russia.
Mr President, Mrs Hoff, the Commission and the European Union have always pursued an overall strategy with regard to the Russian Federation. I believe it is essential that we should maintain constant relations with Russia, having regard to its geopolitical situation. We are well aware that stability and security in our own countries depend on stability and security in Russia.
This was the spirit in which, last September, we compiled an overall strategy which has been submitted to the Council, and which is certainly familiar to honourable Members. It is concerned with deepening our relations, not just to secure the reelection of a President but to deepen our relations with Russia, in the framework of all the international efforts made, for various reasons, to support the economic reforms and programmes pursued by the Russian authorities.
In this connection, I can tell you that, at the G7 in Lyons, the Director-General of the International Monetary Fund, Mr Camdessus, stated that Russia has hitherto complied with all the constraints and obligations arising from the IMF programme, that the economic reforms are beginning to produce specific results, and that we therefore have every reason to continue to support those results. We must, therefore, commit ourselves to a continuous process of deepening our relations with the Russian Federation, not just in political terms but in economic and commercial terms too. This has nothing to do with the election now taking place, but relates to the fact that we have a common interest in ensuring that Russia can carry through its economic reforms successfully and become a stable Federation, because stability is also in our interest.
Mr President of the Commission, I have followed your speech carefully and I must mention my surprise and concern, because at one moment it seemed as though you were speaking in behalf of the G7, which, we must remember, is not a democratically constituted organization and which leans towards and contributes to an 'anti-democratic continental drift' affecting even countries like Sweden which up to now have taken a stance of peace and neutrality and which little by little are moving in the other direction, which is very worrying.
I should like to ask you whether the Commission will continue to insist upon defending certain international political or economic democratic organizations or is it going to submit to this form of interference by the G7 in international political life?
Mr President, I am not the spokesman of the G7, but I am a member of the G7. In that capacity, the President of the Commission has to help ensure that the guidelines adopted by the world's most industrialized countries correspond to the guidelines which you, and we, lay down in this House. And I am very glad to find that a number of the guidelines which you have adopted as Members of Parliament, together with the Council, have been adopted by the G7 also. It is a notable success for European organization to be able to claim, in connection with the G7, that the ideas which you have decided upon democratically - or so I trust - in this House have been reflected in the various guidelines.
As I said just now to Mr Pasty, you have always supported multilateralism, for example, against unilateralism in international trade. Well, for the first time, if you re-read the conclusions of the G7, you will find an important passage about the strengthening of the World Trade Organization, and if you read between the lines - as politicians sometimes have to - you will also find an unequivocal condemnation of the Helms-Burton Law and the D'Amato Law passed by the United States of America.
I believe it is a success not for the G7 but for the European Union to find, within the general guidelines of the G7, an agreement which precisely corresponds to the views which you yourselves have adopted in this House. There is no reason to regret this attitude; indeed, there is reason, even if you do not welcome it, at least to be satisfied that the ideas recommended at European Union level are being incorporated into the considerations and broad guidelines of the G7.
Mr President, Mr President of the Commission, I have two questions. The first concerns the fight against terrorism. You know that we can only combat terrorism if we have a comprehensive exchange of data. Let me ask you how the individual citizen in Europe can check where his data is stored in Europe and what data is stored and what means of influence he has to protect his privacy in this connection.
My second question relates to the G7 meeting. Now it was agreed at the last G7 meeting to give financial assistance for two reactors in the Ukraine, thanks to the means of financing we have in the EU, so that Chernobyl can be shut down. These reactors would not obtain authorization to operate here at home because they are to be built according to a Russian type of reactor. Let me ask you this: how can we agree to provide financing for something that does not comply with our guidelines?
Mr President, as far as the struggle against terrorism is concerned, I should point out that a number of systems have to be set up. You know, for example, under the Schengen Accord, that computerized systems are in place, especially in Strasbourg, which make it possible to identify and trace these people. Clearly, this system needs to be extended to other institutions. We now have Europol, and we have Interpol. President Chirac has suggested that the senior representatives of the working group against terrorism should be assisted by Interpol. So a number of elements have been set up to improve the structure, and to institutionalize as it were, the struggle against terrorism, through a variety of measures to be taken at all levels, in all the institutions, and by all the member countries of the international organizations.
As far as your second question is concerned, I would remind you that this is precisely the purpose of the G7 meeting on nuclear security which was held two months ago in Moscow. At that meeting, we agreed upon a programme and strategy intended to lead to the shutting-down of the two reactors at Chernobyl, which do not comply with the safety standards in force in our own countries. We also submitted an overall financing plan to ensure that this shutdown does take effect. We laid down a programme, step by step, with financing, and I can tell you that we, for our part, have just recently signed the second part of our share of the financing which, if I recall correctly, amounts to ECU 200 million.
A whole package of measures, then, has been taken to put an end to the insecurity associated with reactors which fail to comply with our safety standards. This refers not only to Chernobyl but also, more generally, to other reactors still in operation in a number of countries, particularly in the East, to enable them to meet the safety standards we expect, and be refitted to those standards.
It is difficult to ask Mr Santer about anything other than the obviously excellent Lyons cuisine that appears to have been the main item of the summit, but nevertheless! Is it true that you and Mr Brittan called for the worldwide deregulation of trade to be speeded up further without regard for its ecological and social consequences? Just among ourselves, Mr Santer: does the fact that your European employment strategy is being interpreted as concurrent with their views and deserving of support precisely by the senior advocates of deregulation and cuts in social services not give you much cause for doubt and anxiety? Surely that should give you something to think about!
Thirdly, with whom did you actually arrange your appearance, or did you want to make your independent contribution to the democratic deficit of the G7, which is of course well known? Can you bring us back anything at all from Lyons that would lead us to anything other than the following conclusion: while the world is falling to pieces, the gentlemen are feasting themselves on truffles and, acting as folkloric bit players, at most making a contribution to the US electoral campaign?
I don't know who is giving the folklore performance here, you or me, I don't know. That's for you to judge. At all events, I take myself seriously, and I have no desire to play a walk-on part in a folklore performance. I tell you this frankly, and I trust that you will accept what I say on the same basis. I believe that is the only way that a conversation can be held between honest, politically mature and cultivated men.
Perhaps Lyonnais cuisine is not to your taste, I would not know. Are you familiar with Lyonnais cuisine? That is another question I would like to ask if the President will permit me. At all events, I ate what was put in front of me, and I am quite happy about it, and you would undoubtedly have done the same yourself if you had been invited to Lyons. Perhaps the reason you are complaining today is because you were not invited.
Now I am going to answer your questions, because I have no desire to descend to your level.
As far as the environment is concerned, we decided within the World Trade Organization that the ministerial conference in Singapore, which is to be held in December, will have to deal both with the environment and with international social standards. As I said just now, we want to see the multilateralism of trade taking account of both environmental and social concerns, not with a view to protectionism but simply in order to respect the obligations entered into by the various Member States of the European Union, and also by other states outside the European Union.
As regards employment, I am no fan of deregulation - quite the reverse. I served as Minister for Social Affairs and Minster of Labour long enough to know what employment is and how it can be created. I also know that employment requires a certain amount of growth, and that we need to use our internal market to stimulate all the necessary forces to create a growth which is rich in jobs. That is our purpose, and one of the elements of the Confidence Pact for employment which I presented to you. Deregulation is not an end in itself, but deregulation - or the liberalization of some sectors - may be regarded as a way of promoting a number of new jobs for the future, thanks to modern technology. You are being reactionary if you cut yourself off from all new forms of technology. That is no way to create jobs.
(Applause) Finally, I am not one of the complainers, one of those who thinks that employment is sufficient. Quite the reverse. If you study all the speeches I have made since my investiture, here in this Parliament, you will know I have always said that the first priority is, specifically, to combat unemployment in the European Union. If we want the Europe of citizens, we must take an interest in what concerns the citizens, in the problems that affect them most - employment, and the struggle against unemployment.
That is my philosophy, and my commitment, and I hope you will share it. It is a commitment that has nothing to do with folklore, I assure you. I am concerned, perhaps more concerned than you, with our citizens' concerns and preoccupations. And I believe that you too, once and for all, should respect this commitment.
(Applause)
Mr President, I should like to return to the decisions adopted by the G7 regarding the campaign against terrorism and crime. I should like to ask President Santer whether the fact that the antiterrorist campaign is one of the hobby-horses of the G7 will help to strengthen the third pillar, offering greater efficiency, and therefore greater communitization, with a view of course to the intergovernmental conference.
Mr President, I can tell Mrs Reding that that is indeed our preoccupation. I have just come back from Dublin, and I think I can safely say that the same preoccupation is shown by the Irish presidency.
We must all become much more concerned with the problems relating to the third pillar. The methods under the third pillar, as they stand at present, are not adequate to deal with matters of direct concern to our citizens: organized crime, illegal immigration, asylum, campaign against drugs - and there are others I could mention. The need, therefore, is for greater efforts, and I hope that the intergovernmental conference will draw conclusions in this respect leading to greater communitization, or take steps to consider what means exist for responding to our citizens' concern about the campaign against terrorism.
For my part, speaking on behalf of the Commission, I can say once again that we are fully agreed that at least seven of the various campaigns currently taking place under the third pillar could be communitized and, if possible, transferred to the first pillar.
Mr President, my question relates to the mad cow business, and also to our relations with the United States. It would surely seem prudent, in order to avoid any risk to human health, to prohibit the use of animal wastes that have been declared unfit for human consumption in the manufacture of feeds not only for cattle but also for poultry, sheep, pigs and even fish.
Better still, to prevent any recurrence of the conditions that gave rise to mad cow disease, we should prohibit the use of any meal of animal origin for the feeding of herbivores, which is after all a perversion of nature. However, those States which are thinking about such bans are, it appears, being deterred by one objection: if this prudent action were to be taken, it would be necessary to compensate by using greater quantities of proteins of vegetable rather than animal origin, such as soya, for example. However, the Blair House agreements have set ceilings on the areas which we may plant with protein plants, so that increasing demand would mean increasing our deficit.
So my questions is this: does the Commission not consider it appropriate, in these circumstances, to renegotiation the Blair House agreements, which are drastically reducing our room for manoeuvre?
Mr President, I must say very simply, honestly and frankly that I am not prepared to give an objective answer to that question, not having studied the question in detail.
I can, however, assure the honourable Member of one thing: as I said at the last part-session in Strasbourg, as far as mad cow disease is concerned we are being guided solely by public health considerations, on the basis of scientific criteria. This applies equally to feeds and to meals. As you known, a new controversy has broken out on this matter. In view of this, we are inclined to consider and examine all the proposals made, and I am glad to take note of your concern. I feel sure you will appreciate that I cannot answer this question off the cuff, since it was not on the agenda at the G7 in Lyons.
Mr President, I have a question about the herring crisis. Can the President of the Commission tell me how it is possible that in spite of a Community restriction on herring fishing by means of total allowable catches, crisis measures have suddenly to be adopted in the middle of the fishing season and the herring stock seems to have declined to an all-time low level of 400 000 tonnes?
Mr President, herrings were another subject not discussed by the G7, but even so I shall reply to the honourable Member.
It goes without saying that the action taken by the Commission to reduce herring fishing is intended to help preserve fish stocks. I believe we have a certain responsibility in that respect. Mrs Bonino has explained to you elsewhere the strategy we are working on with regard to the restructuring of fisheries and the preservation of fish stocks for environmental and ecological reasons.
Having said that, we are of course concerned with the fate of herring fishermen, and other fishermen, and we intend to accompany these measures to restructure the fisheries industry with technical forms of assistance to fishermen and the payment of compensation, to ensure that this very large sociological group is not too severely penalized. But our first concern is to preserve fish stocks, and especially herring stocks.
President Santer, if the G7 summit has led to a definite result as regards Karadzic, I would like to know how it happened that - as we read in Le Monde today - Karadzic has had himself put up as a candidate for the next elections? How could Mr Bildt say quite clearly yesterday, sitting beside Mrs Plavsic, that he was satisfied with what Karadzic has now announced - his pretend resignation - and that Karadzic had therefore fulfilled all the requirements? In my view that does not tally with what you said earlier!
Mr President, I can only confirm what Mrs Pack has just said. That was indeed not the intention of the participants in the G7 meeting. If you read the conclusions again, it is perfectly clear that all the provisions of the Dayton Peace Agreement - of the agreements signed in Paris, in other words - must be implemented in their entirety and, of course, to the extent that those provisions are not implemented, the sanctions will still remain available as means of coercion. Be that as it may, however, a symbolic withdrawal, a temporary eclipse, is not sufficient to satisfy the provisions of the Dayton Peace Agreement .
I welcome the discussions which took place at the G7 and the expressions of concern about poverty in the Third World and ACP countries. Although they expressed concern for people in the Third World, they still talk about the necessity for structural adjustments. That has come to mean cuts in health, cuts in education, cuts in housing, cuts in welfare, in fact cuts in the kinds of services that can make these countries much more competitive and certainly to bring them eventually onto a par with ourselves. Does Mr Santer not consider that the cancellation of debt - and here I am talking about the interest upon the interest upon the interest - could be the single best contribution we could make to the developing world?
Mr President, I share the view of the honourable Member. As regards the least developed countries, the conclusions of the G7 envisaged that the easing and cancellation of debt would be a necessary condition for their future development. But the easing or cancellation of debt is not sufficient in itself. There will still be a need to provide public aid to development, at least for the least developed countries.
In addition, other steps have to be taken, steps to give those countries access to our markets. We can help them not only with aid but also by making it possible for them to trade their products in our markets. That is the only way that a genuine partnership can be established. These countries cannot survive by aid alone - they need a package of measures, structural adjustments, the assistance of the International Monetary Fund, the cancellation of debt but also access for these countries to our own markets, so that a genuine partnership, something which is so necessary, will be created step by step, leading these countries along the road to successful development.
Mr President, I would like to continue on the subject of unemployment. In Florence it was agreed that efforts should continue to be made to promote the EMU. All the important measures aimed at reducing unemployment were postponed, including your own confidence pact, as well as other proposals put forward by Sweden.
Were these issues discussed in G7? Did you yourself, as the president of the Commission, make any demands on the G7 countries? If this was discussed, what conclusions did you come to?
Mr President, first I am very glad to find that the European Council in Florence has confirmed, or endorsed, the Commission's action, which has been given the name of the Confidence Pact for employment, because it is a joint approach. Unemployment cannot be reduced by legislation; but it can be reduced by a joint effort by all the Member States at different levels, mobilizing all the economic and social actors.
It seems to me that one element of this overall pact is the question of economic and monetary union. Economic and monetary union cannot be seen as opposed to the creation of jobs. Some countries have clearly demonstrated this. Ireland, for example, has dramatically reduced its public deficit while at the same time creating new jobs. Sweden has done the same thing. So what is needed is a package of measures, based on macroeconomic policies like the policy designed to create economic and monetary union, but also based on the full exploitation of all our potential within the framework of the major internal market, the interlinking of which will enable it to function as an integrated market.
Next, the social partners must be given every opportunity to participate in negotiations on job flexibility and job security, on the standardization of working hours, on education, apprenticeship, etc., while at the same time stimulating new initiatives such as small- and medium-sized enterprises, etc..
This, then, is a whole package of measures and activities that need to be undertaken, and the principles and broad lines of which have in any case been adopted. Mr Prodi, President-in-Office of the Council, who chaired the European Council meeting in Florence, will be reporting to you on this shortly. A whole package of measures needs to be implemented to ensure that, gradually, unemployment can be reduced in the European Union. We all want to see that, and so we must not relax are efforts to bring it about.
You said something I simply do not understand. You said that we must ensure that the rich countries do not become richer and the poor do not become poorer. The second part is true, the poor must not become poorer, but I take the view that we are not talking here about zero-sum games. We cannot artificially make the prosperous countries more prosperous. Conversely, it could be said that if the prosperous countries have a chance to achieve growth and then to take the poorer countries along with them, the whole idea becomes more acceptable. People sometimes say in very polemic language - it is wrong but I will quote it today anyway - that development policy is often pursued in such a manner as to ensure that the poor people in the rich countries pay money to make the rich people in the poor countries richer. That is why I ask for a rectification. Do you agree with me that we must ensure that we all jointly bring about economic growth and social improvements?
Mr President, that was precisely the objective of the G7 meeting, whose general theme was globalization to benefit the whole world, not just one part of the world. All the statements I have just made should be interpreted in that light. We do not want the benefits of this globalization of our economies to be available just to the few, whether in the rich countries or the poor ones, or to be to the detriment of a few, whether in the rich countries or the poor ones.
We also need to realize that in the rich countries, in the most prosperous countries in the European Union, there are many people who are excluded or marginalized, and that again is something we have to fight against. The European Union numbers eighteen million unemployed and fifty million outcasts, living on the margins of our society, on the threshold of poverty. They, too, deserve our consideration. We need to think not just about one country as a whole but about the different social strata, the different environments.
Consequently, the G7 meeting approached the problem from the right angle by stating that the benefits generated by globalization must be distributed to all, rich and poor alike.
That concludes Question Time.
Welcome
Before we continue with the agenda, I have the pleasure of welcoming Mr Luciano Volante, Speaker of the Italian Chamber of Deputies. I bid you a warm welcome! The talks you held during your visit to our House will certainly help to further strengthen the cooperation between the Italian Parliament and our House.
Florence European Council - activities of the Italian presidency
The next item is the joint debate on:
the report by the Council and the statement by the Commission on the results of the European Council meeting in Florence on 21 and 22 June; -the statement by the President-in-Office of the Council on the six-months of the Italian presidency.I am glad to welcome Mr Prodi, Prime Minister of Italy and President of the European Council.
Mr President, ladies and gentlemen, I come here today with the greatest respect to illustrate the principal results of the Florence European Council which represented the conclusion of our Presidential term. I feel even greater consideration towards you because the circumstances of the last six months mean that I come amongst you only at the very end of my country's great task as regards Europe. But I am sure you will find, from what I have to tell you, that this task has been pursued in complete continuity and that the election and change of government has not in fact changed Italy's priorities, which confirms the deep-rooted attachment to the ideals of European integration of the main political, economic and social forces in my country.
The government I have the honour to lead has always identified with the programme of work presented to you last January, which has guided our actions over these six months. From the start our aim has been to ensure the consistency and continuity of the Union's activities while respecting institutional equilibrium, and to work with determination to relaunch the European ideals by paying greater attention to the problems most frequently raised by public opinion.
I do not intend to dwell on the delicacy of the appointments awaiting the European Union. The various stages of Agenda 2000 - from the revision of the treaties to the move to the single currency, from the opening of the negotiations on the future enlargements to the consequent demands to adapt certain common policies and the financial base - all present enormous opportunities for development and deepening, but they also represent a tremendous danger: that our laborious achievements since the founding of the Community could be reversed and fragmented.
Awareness of the crucial deadlines awaiting us encourages each presidency to construct its own projects, starting from the business left over by the previous presidency, to ensure gradual but definite progress towards the objectives we have set ourselves so that the Union can make a leap of quality towards a higher and irreversible level of integration. From this viewpoint a significant part of the presidency's work was devoted to preparing for the Intergovernmental Conference so that it could be formally called at the Turin European Council of 29 March, as agreed in Madrid last December.
I would like to reiterate my thanks for the quality of the contribution made by President Hänsch, Mr Brok and Mrs Guigou to the work of the conference, based on the positions of Parliament. This was added to a stage of development achieved by the patient and profitable work of the Foreign Ministers and their representatives. The Italian presidency claims the merit of steering the stage of comparing national positions, which took place between March and June, towards the objective of deepening specific themes and individual options needed to move to the next stage of the search for balanced solutions.
This work is reflected in the report we have handed on to the Irish presidency. The Florence European Council clearly asked that we should now move to the negotiating stage on the textual amendments to the existing Treaty. The conference mandate to present a general outline of the revised draft to the Dublin European Council unequivocally confirms the determination to respect the one-year deadline set by the Turin European Council for the conclusion of the negotiations. So the new Treaty should be approved within the first six months of 1997 as it represents a logical and chronological precondition to the development of the successive stages of Agenda 2000.
Those with the patience to reread the introductory statements made by our presidency at the beginning of the term would find the issue of employment at the centre of our programme. Here we are at the focal point of a dramatic and nullifying issue. The very success of the design of supranational Europe, which has guaranteed us - we had better not forget it even now - forty years of peace, stability and democracy, makes the motives that inspired the founding fathers of the Community, who had experienced the tragedy of European division and civil war, less urgent and perceptible.
The relaunch of the European ideals today cannot rely on rhetoric. It will only be possible to reaffirm the raison d'être of the process of integration as a great human, political and intellectual undertaking if we can succeed in making it crystal clear that, within a certain legal and institutional framework, there are areas where common action by the Member States can add real value and help solve the most acute problems and anxieties afflicting the citizens of our country. There is no doubt that employment is the foremost of these anxieties.
We know there are no miracle cures and the immediate responsibility for dealing with the problem still remains at the national level. But we know that global markets and globalization, the need for financial rigour and improved public finances, and relocation of production are priorities which it would be pointless to try to shirk. But this should not justify resignation or fatalistic submission to the therapeutic virtues of the invisible hand which is supposed to lead us towards new equilibria in the long term. Employment is not just an economic issue: in many of our countries today it represents a collective tragedy, causing deep lacerations and growing social exclusion. It has the devastating effect of making groups of people feel inexorably surplus, utterly alien to the very concept of citizenship. Enormous courage and political imagination will be needed, not only to confound the mistaken idea that the plan for European economic and monetary union is anti-social, requiring the sacrifice of jobs, but to counter the direct threat to the structure of the European civil contract, which includes solidarity and cooperation in its basic ingredients.
Some observers have rated the conclusions of the Florence European Council insufficient or even inadequate by comparison with the gravity of the problem, which calls for concrete direction and mobilization of efforts rather than declarations of intent or principle. We do not agree with this interpretation and believe that some progress was made at Florence on a road which remains difficult, partly because of the inevitable diversity of situations across the Member States. Nevertheless, there is growing consensus in Europe behind the idea of an integrated strategy for employment and growth, thanks partly to the tireless work of the Commission, which has my sincere thanks.
The tripartite conference on employment we called in Rome on the eve of the European Council was confirmation of the fact that even in a dialectical framework the social partners have now identified common ground for initiating reforms of the labour market and creating the macroeconomic framework favourable to employment, without which it will be impossible to respond to the emergency of employment.
The passage in the European Council's conclusions on the organization of work and hours of work is an important step forward, which the social partners will be able to develop the search, in full autonomy, for new ways of organizing work which reconcile the creation of employment with the maintenance of the level of social protection compatible with our traditions and our civilization.
Mr President, ladies and gentlemen, the Madrid European Council solemnly reaffirmed the criteria and timetable for the move to the third phase of economic and monetary union; during our presidency significant advances have been made in the definition of the future exchange relationships between the Euro and the currencies of Member States which will not be participating in the single currency as from 1 January 1999. The new mechanism sought will be based on central rates agreed by the Member States and used to set the authorized fluctuation margins. Progress was also made - and we must continue along these lines - on examining means of strengthening budgetary discipline in the third phase of economic and monetary union, using for this purpose the mechanisms laid down in the Treaty. On the basis of the preliminary work, the Dublin European Council will be able to take the relevant decisions.
Much more effort will have to be put into persuasion and clarification in the coming months as we prepare for the move to the single currency. Only by highlighting the objective advantages which derive for the whole European Union, and hence for each citizen, from the adoption of the Euro, will it be possible to bring together the political and social energy necessary for respecting the parameters set in the Treaty. They may indeed seem severe but they represent the only way of guaranteeing that the future single currency has the stability and the vital strength to ensure success on international markets. The Florence European Council has demonstrated that there is firm determination at the highest political level to continue down this road, refuting the illusion of brokering reduced financial rigour and artificial stimulation of economic growth.
I have already had an opportunity to share with you my assessment of the justice and home affairs issue. The Intergovernmental Conference must update the current legislative and decision-making provisions of the Treaty. If this does not happen, the Union will substantially be condemning itself to powerlessness on issues affecting the freedom and security of citizens where effective responses no longer exist at the level of individual Member States. But I want to stress my satisfaction with the agreement reached in Florence to give the Court of Justice powers over the EUROPOL Convention and the clear instruction to seek similar solutions in relation to the conventions on information and customs systems and the protection of the financial interests of the Union. Also of great political significance is the decision we took to create an observatory for racism and xenophobia, bearing witness to the common determination to fight against all forms of discrimination, intolerance and rejection of diversity. This is another of the grounds on which our capacity to work together to defend the values we hold in common, and which go to the very heart of the process of integration, will be measured in the future. Finally I would like to salute the agreement on extradition reached right at the end of the Italian presidency.
Mr President, ladies and gentlemen, the orderly progress of Union business has been seriously disturbed in the final weeks of our presidency by the BSE crisis. I do not intend to go over the various stages of the complex issues involved. The Foreign Minister and the Agriculture Minister have already had occasion to speak to you on these matters.
I will therefore confine myself to two general points. The first is great satisfaction that the crisis was overcome in Florence through a solution which is likely to permit the gradual lifting of the ban on British beef exports on the basis of precise conditions, first and foremost the necessary opinions of the competent scientific and technical bodies and full protection of public health and consumer confidence. The second is that this solution was certainly assisted by British awareness that their attitude threatened to prove counterproductive, generating negative reactions from other delegations and the feeling that an attempt was being made to use political pressure to resolve issues which should instead be dealt with on the basis of scientific assessments, which are the only credible and appropriate means of restoring public confidence.
The Union was able to show strength and understanding at a moment when it was not easy to maintain European solidarity. In fact, the process of integration is the fruit of a common consensus and imposes on all the States obligations of consistency and loyalty, which are moreover contained in Article 5 of the Treaty. This cannot be sustained by obstructionist use of procedures which allow the business of the Union to be blocked even in areas which have nothing to do with a specific and particularly controversial situation. So there needs to be political foresight and self-discipline by governments of Member States to prevent a repetition of any across-the-board obstruction of Union business, on the one hand, and on the other, the next Treaty should reaffirm even more unequivocally the obligations of responsible cooperation to achieve the aims of the Union.
Mr President, ladies and gentlemen, when drawing up the final balance sheet there is always a risk of indulging in self-congratulation and over-valuing the results obtained. As President of the European Council and Head of the Italian Government, I believe my country can be reasonably satisfied with the way it has conducted the presidency of the Union over these months. A comparison between our programme of priorities, illustrated in Strasbourg last January, and the results effectively achieved, illustrated in more detail by Minister Dini, in his capacity of President-in-Office of the Council of the Union, is perhaps worth more than any apologetic speech. Certainly many of the achievements would have been impossible without the stimulus and cooperation of the other institutions of the Union, in particular the Commission and Parliament, without the contribution of the Member States and without the operational support of the Secretariat General of the Council.
At the end of any undertaking there is always some regret. In spite of all our efforts it was not possible to get the MEDA regulation adopted, as TACIS was. The Italian presidency succeeded in resolving all the technical problems still outstanding on the text of this important measure. Unfortunately in this case too a general political reservation blocked a legislative act affecting the fundamental interests of both the Union and a number of third countries. Once again it appeared that our current mechanisms do not shelter us from situations where a timely and mature decision to adopt a measure is taken hostage for general political reasons.
We hope the efforts we have initiated to reverse the blocking of MEDA can be successfully pursued by the Irish presidency, so as to permit the entry into force of the regulation by 1 January 1997. The meeting I had in Florence with the other Members of the European Council, including the Greek representative, served to confirm to the Turkish Prime Minister the importance the Union attaches to a constructive relationship with Ankara.
The end of the presidency closes a difficult and stimulating phase of our membership of the European Union. I am perfectly conscious that the process of integration is not an undertaking which can permit pauses. We must continue our work with renewed energy, internally and in the context of the institutions of the Union, to achieve those objectives which are in the forefront of my government's programme: healthy finances to respect the Maastricht parameters, re-entry of the Lira into the EMS, full integration of Italy into the Schengen mechanisms.
The construction of Europe as a response to the great challenges of the next century and as a barrier against the resurgence of the demons of nationalism remains just as crucial today, after the end of the cold war, as it was for the founding fathers after the end of World War II. The European ideal, which pervades all the leading Italian political movements and for which some of our country's great figures have fought - from De Gasperi to Einaudi to Spinelli - will continue to be central to the internal and international policy of Italy.
(Sustained applause)
Thank you, Mr President-in-Office. I call Mr Santer, President of the Commission.
Mr President, Mr Prime Minister, Minister, ladies and gentlemen, I must thank you for offering me the opportunity, on the occasion of this debate, to summarize the results of the European Council in Florence. First, though, let me say a word of appreciation to Prime Minister Prodi and his team. Thanks to the diplomacy and professionalism of the Italian presidency, we have been able to steer clear of the shoals and come safely to harbour.
Seen as a whole, the European Council meeting in Florence was a good one. It enabled us to clarify our view of the fundamental problems of the European Union, while clearing away one major obstacle that has just been discussed - the mad cow crisis. That was a definite success. But there were other points, too, points which I had identified as priorities in my pre-Florence address to this House, where progress has been made. Employment was a focal point of this European Council, which endorsed our proposal for a Confidence Pact. The work of the intergovernmental conference received a fresh stimulus. And we must not underestimate the importance of the repeated confirmation of 1 January 1999 as the date for the introduction of the single currency and the long-awaited unfreezing of Europol.
Mad cow disease, of course, was not officially on the European Council's agenda. Yet the resolving of that dispute was a significant result for the Florence Council. The institutions can once again function normally: you know my views about the policy of non-cooperation, my concern about its paralysing effect on our work, and the polarization of public opinion it has brought about, to the detriment of European cohesion. So you will understand how relieved I am that this policy - or perhaps I should say 'non-policy' - has now been discontinued.
I was particularly pleased by the fact that it was the Commission's proposals that made it possible to reach an agreement. The essential thing is that we now have an agreed framework for the eradication of mad cow disease. Yes, that really is the essential thing, because the Commission has constantly been stressing this point. Nothing could have been achieved without this preliminary framework. Without a determined stand against BSE, there would have been no restoration of consumer confidence. Without consumer confidence, the markets cannot recover. And unless the markets recover, there can be no relief for those producers who - throughout the Union - a point that cannot be made too strongly - have been hard hit by the consequences of BSE.
The framework is now in place. The next stage is to take specific action to implement the various schemes - culling, branding, surveillance, etc. which will lead us towards the resumption of normal trade in the beef and veal sector. One step at a time, we shall get there.
But let me remind you of what I said during your previous part-session: we shall not progress until we have acquired the necessary scientific and technical certainty to convince the Commission and the Member States' experts on the competent committees. That, inevitably, will take time. But I believe there can be no short cuts where health is at stake.
It is that same conviction which led us to set up a new multidisciplinary committee of leading scientists. This will add to the already substantial body of expert knowledge on BSE represented by the permanent and scientific veterinary committees. It is that same conviction which led us to propose an in-depth research programme into all aspects of BSE and its possible effects on humans.
All this costs money. Solidarity with the farmers costs even more money: more than ECU 1, 500 million for the year 1996 alone. But we must be willing to pay the price of solidarity - which is the very substance of our Union.
The price we are not prepared to pay is the price of irresponsibility. There was some heated reaction to an internal administrative memorandum dating back to 1990 - understandably, because that document could have suggested that the Commission, at that time, wanted to resort to disinformation to prevent BSE from upsetting the markets. The Commission's files from that time are sufficient to show that this was not the case. Nevertheless, I take this opportunity to emphasize in this House that the Commission will be guided first and foremost, where BSE is concerned, by one priority concern - the safeguarding of health. That task calls for clarity, transparency and responsibility. Any other attitude is unthinkable to me, and I shall not tolerate it.
Mr President, ladies and gentlemen, as far as employment is concerned I am very pleased at the positive reaction by Heads of State and government to my proposal for a Confidence Pact. And I must thank Parliament - and you in particular, Mr President - for all the support you gave our initiative in Florence. The Council recognized the need to give fresh stimulus to the job creation strategy. It recognized the need to progress along the various lines set out in the recent communication by the Commission - mobilizing all the actors to enter into specific commitments at their own level of responsibility, creating a macroeconomic framework favourable to employment, exploiting the potential of the internal market to the maximum, expediting the reforms of the labour market, and to make better use of the Union's policies, especially the structural policies, in the interests of growth and employment.
By providing political confirmation of this framework, and by focusing its efforts on employment, the European Council has given the right kind of signals. This is essential in order to reestablish confidence, and to create the determination at all levels to combat unemployment. The tripartite conference at which the social partners and governments met in Rome in mid-June did the same thing.
We must not underestimate the value of these signals. They are of the greatest importance in mobilizing the sense of responsibility. Witness the declaration by the European social partners of their commitment to negotiations of working hours and workers' safety. That is the kind of acceptance of responsibility in the spirit of the Confidence Pact that I hope to see. I welcome it, while not forgetting the crucial contribution which the social partners have already made to European legislation on parental leave.
To each his role, to each his responsibility. That is equally valid in the context of the public authorities and big institutions of the Union. That is why the Commission will insist upon the implementation of the many schemes included in the Confidence Pact. For example, it will insist that the Member States should at last, and quickly, introduce the legislation to complete the internal market; that the Council should at last adopt the status of the European company and the action programme in favour of small- and medium-sized enterprises; and that it should make a breakthrough in the establishment of the legal framework for biotechnological inventions.
That is the spirit in which the Commission, too, will pursue its activities: for example, in favour of greater competitiveness, improving our access to the world market, helping with the reforms of the employment systems, and opening up new avenues to produce better access to employment through education and training.
Mr President, the Confidence Pact is made up of many different elements. That is both necessary and inevitable. The pill you just have to swallow, the magic formula for putting an end to unemployment - these things simply do not exist. I emphasize this point because, all too often, the Confidence Pact is identified with just one of its component parts, the transeuropean networks. A brief glance at the list of actions attached to the Commission's latest communication on the Pact will suffice to show what the real situation is.
I reject, therefore, the idea advanced in some quarters that the Pact will stand or fall by the adoption, or otherwise, of the supplementary financing for the transeuropean networks. The success of the Pact will depend, first and foremost, on the implementation of the multiple initiatives I have just outlined, and the synergy between them.
Nevertheless, I regret the fact that the European Council did not settle the matter of the supplementary financing of the transeuropean networks. A favourable decision would have given a powerful signal of political intent, for which we have waited too long. It would have confirmed the intent to invest in the infrastructures of the future. As such, it would have been an additional source of confidence. It would have enabled a number of projects to be unfrozen. In this way, it would have given encouragement to public and private investors and facilitated the intervention of the European Investment Bank in various projects.
I have said before and I now say again that I understand the concerns of the Finance Ministers. I was one for too long myself not to understand them, at a time when they are being asked to make great efforts to put public finances in order. However, the proposals for supplementary financing of the transeuropean networks submitted by the Commission - at the express request, incidentally, of the European Council, a point I must stress - comply with the need for budgetary discipline: no burdens on the budget over and above the agreements reached; no spending during the next few years, which are crucial for qualification for the single currency and participation in it. And all that is equally true for the alternative suggestion I made in Florence.
I sincerely hope that, on this basis, with the determination of the Irish presidency, which has made this matter one of its priorities, and also with the support of the European Parliament - I know the importance you attach to the completion of the networks - a favourable decision may be reached before the end of the year. There is no denying the advantages of the networks for the entire Union and for the individual Member States - they far exceed, in the long run, the value of any budgetary repayments. But this is also an issue of the credibility of the previous decisions of the European Council itself.
Mr President, with regard to the intergovernmental conference, the third priority subject, I had told you of my hope that the Member States would realize, in Florence, that work must shift into a higher gear, that real negotiation must begin, and that this new awareness should be converted into a new stimulus to our work.
That is what the European Council did, and I welcome it. I pay tribute to its declaration confirming the conclusion of the intergovernmental conference for mid-1997. I pay tribute to the ambition of the Irish presidency to present to the European Council in Dublin - next December in other words - the general framework for the new Treaty. And I also welcome the principal themes outlined for this framework in the presidency's conclusions, which reflect the real priorities: closeness to the citizen, strengthening and broadening of the Common Foreign and Security Policy, preparation of the Union for the accession of further members while ensuring it continues to function properly. We are, then, on the right road. But that knowledge is not enough: we must start to take action. And we have no time to lose.
The Commission, for its part, will continue to play an active part in the intergovernmental conference. This very morning it adopted its report on a theme of the very greatest interest to you - codecision. To summarize our position, we believe that the field of application of codecision must be extended to cover all legislative activities. The involvement of the European Parliament in the legislative authority, through a process of codecision with the Council, should become the general rule. There is no longer any reason to restrict Parliament's role in legislative matters. As for the definition of the legislative domain, that needs to be determined on the basis of a number of criteria, to enable us to retain, among other things, the internal market, social policy, the environment, transport policy and various fundamental aspects of the common agricultural policy, to name but a few.
This subject is too wide and complex for me to try to cover it in this speech. We shall have the opportunity to do so on another occasion, on the basis of the Commission's report, which will of course be forwarded to you in its entirety. I know that the Commission and the European Parliament broadly share the same objectives with regard to decision procedures. We have already placed on record our agreement to the need to reduce those procedures to three: codecision for the legislative areas, assent for constitutional matters and international agreements, and simple opinion for other actions.
Mr President, ladies and gentlemen, that is my assessment of the European Council in Florence. Its achievements include the solution of a serious crisis, the stepping-up of the campaign against unemployment, the galvanizing of the intergovernmental conference, the unfreezing of Europol and the holding of a steady course towards a single currency. Florence certainly deserves to be rated 'very good' , and I congratulate the Italian presidency.
Mr President, ladies and gentlemen, the President of the European Council has dwelt on the major achievements of Florence. For my part, I want to draw your attention to the principal results of these six months, starting with the intense activity in foreign affairs.
In former Yugoslavia our aim was to maintain a high profile for the Union in the implementation of the peace agreements, laying the foundations for their consolidation with a broad and concrete regional approach.
The steadfast and energetic support to the European Administration of Mostar has also allowed us to provide proper visibility for what is still the best constructed and most complex common action of the Union on Yugoslav territory and on the success - or failure - of which the credibility of Europe in the eyes of the local people largely depends. On both these fronts we can take stock of the results.
The Rome Conference of 17-18 February broke the deadlock of the crisis created after the protests against the European Administrator at Mostar, thus consolidating the prospects for the elections, which then took place on 30 June with a significant turnout and in a climate of calm which augurs well for the future of that city which is the key to internal equilibrium in the Muslim-Croat Federation.
The mid-term audit of the peace process, which took place in Florence on 13 and 14 June, was an opportunity remind all the parties to implement the agreements they had signed. A highlight of the Florence meeting was the very important understanding on the control of arms reductions, which could not be achieved in Geneva only a few days earlier. That meeting also confirmed the date of 14 September for elections throughout Bosnia.
The Union had a duty towards its own citizens and towards the peoples involved to make up for the delays and hesitations which hampered it when the Yugoslav crisis broke. That was our aim and we committed ourselves totally to achieving it. The declaration approved by the Florence European Council bears witness to that.
Action in the Middle East peace process has been another area of priority commitment. The Union has sought to respond to all the main events in that zone.
First of all we assured coordination and monitoring of the Palestinian elections which reached their final stage a few days after we took over the presidency.
The informal meeting of foreign ministers at Palermo on 20 March last - in the midst of the tension following the wave of terrorist attacks in Israel - led to the definition of a balanced approach by the Union, broadly taken up later by the Peace Summit of Sharm-al-Sheikh and also respected in the declaration of the Lyon G7, and in the various political missions of the troika in the Middle East.
The elections in Israel gave the Union an opportunity to reaffirm, through the declaration approved in Florence, the key principles underlying the peace process in the Middle East, providing the Arab world with a clear vision of European positions, and thoroughly emphasizing our continued deep commitment to the peace process.
The Union has also provided itself with the instruments of a strategy towards Russia that is clear in content and visible in objectives. The action plan, approved on 13 May last, was designed to be a message of confidence in the capacity of the Russian leadership to carry forward the process it has begun, and at the same time give the Union the instruments that will contribute, together with those of the TACIS regulation also approved under the Italian presidency, to strengthening solid political and economic structures in that country. The Florence European Council confirmed this action in an important statement.
Other events have represented highly significant moments in the definition of the foreign policy of the Union. I am thinking in particular of the Bangkok Euro-Asian Summit and its planned follow-up, opening up new prospects for cooperation between Europe and the world's most dynamic economies which go beyond mere commercial competition.
Deepening structured dialogue with the candidate countries for membership - which now include Slovenia, thanks to the signing of the European association agreement on the eve of Florence - and putting the mechanisms established by the Barcelona Euro-Mediterranean Conference into effect, have been another two focuses of our presidency. In the dialogue with Mediterranean third countries we have sought to develop all the aspects of the Euro-Mediterranean partnership in a balanced way, starting with the political dimension. The agreed action plan, its importance just affirmed by the European Council, targets gradual development of preventive diplomacy initiatives which should open the way for further consolidation of an area of stability and peace in the Mediterranean. The ministerial meetings on energy, industrial cooperation, the Euro-Mediterranean social area, the information society, the dialogue on culture and civilization, and tourism have also made it possible to improve identification of cooperation and common action. There has been a vast panorama of initiatives at the technical and scientific level involving European and Mediterranean universities, and nongovernmental and twinning organizations. The presidency has also sought to reaffirm the role of the Union in the search for solutions to the Cyprus crisis through the nomination of its own ad hoc representative.
The strengthening of transatlantic links has been pursued, in spite of certain American legislative initiatives on trade in serious contradiction to the multilateralization and liberalization of trade which we have jointly sought to encourage over the last few years. The dialogue with the United States was confirmed as essential and the prospects for further deepening were highlighted at the 12 June summit in Washington.
Transatlantic relations should include formal understandings with Canada as soon as possible. On the basis of work done so far we hope that the next presidency can finalize the relevant action plan and joint declaration.
The conclusions of the Florence European Council make significant reference to an issue which has received our particular attention: the development of common foreign policy on security and defence. The recent decisions of the NATO ministerial meeting in Berlin on the possibility of the WEU using the resources of the Alliance for its own peace-keeping operations make this dimension an objective to be pursued as a priority, and that includes the work of the Intergovernmental Conference, confirming complementarity with the vital transatlantic link in the context of a coherent plan for stability and security in Europe.
Intense activity at diplomatic level and on economic cooperation with the countries of Latin America has also been a consistent thread in Union external relations during this six months, as well as continued European development cooperation with Africa and the policy of support to peacemaking in certain areas of that continent, with particular reference to the Great Lakes region, for which a special Union envoy has been appointed, tasked with maintaining close contact with the United Nations and the Organization for African Unity.
The coherence of the Union's external action is still hampered by legislation and operational formulae which are not on a par with our increased responsibility to protect common interests. So I want to reiterate the hope that the Intergovernmental Conference can introduce innovations into the Treaty which will bring a dimension to common foreign and security policy comparable to what has taken shape over the years in external economic relations.
Mr President, ladies and gentlemen, the Italian presidency put the need to bring the citizens closer to the process of integration at the centre of its programme of political priorities, believing that public opinion today is expressing a demand for security and stability, and the national governments and European institutions must respond to that demand.
I believe we have honoured that commitment and produced concrete results, even if they have not been very visible in the media, which are likely to lead to important developments for the future of the Union.
I believe the directive on parental leave will be numbered amongst our successes, as the first concrete implementation of the agreement of the Fourteen on social policy. The social partners have been a driving force at European level, making it possible to achieve an understanding on this delicate matter and confirming the value and effectiveness of working together. The approval of the common position for the directive on redundancy, which was blocked for over four years, also represents grounds for satisfaction.
The trans-European networks and making the most of the single market represent the other strategic points in Union action to relaunch growth, competitiveness and employment. The mobilization of greater financial resources for achieving the great infrastructure projects is still conditional on the need for budgetary discipline which must necessarily apply to the Union as to the Member States. Notwithstanding this, the premises are in place for additional finance of ECU 1 billion for the major networks. At Florence agreement was also reached to use the existing margins of manoeuvre in the context of the structural funds for policies and actions geared to the creation of jobs: some ECU 13 billion will become available for this purpose.
At the legislative and project level progress during the term in the sector of the trans-European networks has exceeded even the ambitious objectives that we set ourselves. In fact the agreement on the conciliation procedures for the trans-European networks in the transport and energy sectors establishes the premises for a real start on the identified projects and for the use of the existing credits and those that will become available, opening up more favourable prospects for involving private capital. The results obtained also give the lie to the ever more recurrent criticism of the alleged cumbersomeness of the co-decision procedure and instead confirm how profitable legislative collaboration between Council and European Parliament can strengthen democracy in Union decision-making without damaging the timescale of the action to be undertaken.
The liberalization processes inside the single market encompass the effort to eliminate monopolies, demarcations and diseconomies which damage European competitiveness and hold back our capacity to compete on the world scene, but without reneging on the civil principle of universal access to any category of essential service. Progress is also being made in this field: the agreements reached on the directives on the internal market in electricity and on interconnections put the European energy and telecommunications sectors in a position to operate in a clearer and more open framework.
The commitment, repeatedly affirmed by our presidency and fully supported by the Commission and by the majority of the other Member States, to more incisive action to support small and medium-sized enterprises has found expression in the adoption of a multi-annual action plan which will in particular improve the legislative, administrative and financial context for these firms and promote their access to innovation and research. The European Council has given a mandate for defining and approving the action programme within the current year, and has specified the funding available.
The transformation of the European project from essentially economic to potentially all-inclusive calls for particular attention to policies which most directly affect the citizens. Here measures have been adopted, in full respect for the principle of subsidiarity, on environment - I am thinking in particular of the biocide directive and the results on CO2 emissions from private vehicles - on health, with the action plan for monitoring health, and consumer protection, laying the basis for the adoption of the directive on indicating the prices of products, and we consider these at least as important as strictly economic measures. But I believe the most significant progress has been made in the cultural sector with the adoption of specific programmes of support to artistic activities, promotion of the book and reading, protection and development of cultural heritage. The adoption of the common position on the 'Television without frontiers' directive, dealing with very sensitive cultural and industrial issues, will allow the Council to pursue these with the European Parliament under the co-decision procedure, respecting the legitimate sensitivity and expectations you have expressed.
I hope the Italian presidency will be remembered above all for the approval of these fundamental measures for the future of the Union. We have concentrated our energies on them, even though we know they are not issues that find immediate and gratifying resonance in the media. The ministers and the officers who have worked with us will probably not be remembered as great builders of integration, but they deserve recognition for contributing to the progress of the deep forces of Europe and for completing a plan which must come to fruition through patient day-to-day mediation.
Mr President, ladies and gentlemen, the speeches members of the Italian Government have given and heard in this Parliament have provided useful guidance for our presidency. For this I must thank you, personally and on behalf of all of those who have participated in the difficult but fascinating common enterprise that is the presidency of the Council of the Union.
Mr President, I want to thank Prime Minister Prodi, President Santer and the President-in-Office, Mr Dini, for their reports. I listened with particular and careful attention to the two reports by Mr Prodi and Mr Santer on the evaluation of Florence. I must admit my evaluation is somewhat different to theirs. I was a little surprised at their upbeat response particularly with regard to employment.
The Madrid Summit six months ago has become known as the summit of the single currency. Florence was heralded as the Council of employment. The reality was that BSE and the policy of non-cooperation in Europe which the British Government had instigated was hanging like a cloud over the Florence Summit. Indeed, that cloud contained over 100 pieces of European Union legislation vetoed by the British Government.
So the signs and signals in advance of Florence were not auspicious. Therefore, I suspect that most people in the European Union were not surprised that nothing came out of the Council with regard to employment, bearing in mind the chaos in the Union and its decision-making at that moment. Perhaps it was our expectations as politicians dealing with this issue that were naive and unrealistic. We actually expected something on employment out of the Florence Summit.
People have spoken about the resolution of the policy of non-cooperation in Europe and resolution of the BSE crisis. The Florence summit did not solve the BSE crisis. What it solved was the institutional and political crisis created by the British Government. It did not resolve BSE. Of course we welcome the framework agreement to look at the BSE crisis, but I want to remind the Council of the firm determination of this House and of my group for real action to protect the health and safety of European consumers as the paramount issue in the BSE crisis. That has not gone away and is not resolved.
(Applause) On employment we have heard pious words, pious words and pious words. Over two years of discussions in summit we have seen very little real action on employment. Only if action follows those words are the words great. In his introduction, Mr Prodi commented on the firm determination of the Council in Florence on the detail of EMU. What a pity that same firm determination was not there on employment. There was a total lack of action with regard to employment. No resources, no greater coordination, no adjustment of the broad economic guidelines and the policy mix within it which we had urged on the Council just a few weeks ago.
We should take one example: the trans-European networks. There was great expectation that finally, after all this time, there would be funding for the TENs coming out of the Florence Summit. We know now that is not to happen, it is not to be. Not only was there no money for the TENs, but let me remind everybody in this House and the Council, only four days before the Florence Summit, after months of tortuous negotiation between Council and Parliament, after meetings that lasted not just through the day but through the night, there was agreement in conciliation on the TENs. In Florence, four days later after that agreement, the Council decided unilaterally to change the conciliation on TENs. I want to say now to the Council that if it is going to take unilateral action of that sort, I hope it will come to this Parliament. I hope Mr Prodi will be able to tell us how the Council intends to bring that change to the agreement made four days before with this Parliament to this Parliament so that we can be a part of the TENs agreement - as we deserve to be.
(Applause) Let us be in no doubt that if this House had unilaterally changed that conciliation agreement, the Council would have been furious with us and we have a right to be furious with it. If I sound angry, it is because I am angry. The people of the European Union blame us all for lack of action on employment. They do not differentiate between the Council, the Commission and Parliament. They blame the European Union and my group does not want to be associated with this failure on employment. It is the single most important issue for our people and we want our citizens to see, as we in this Parliament have done, that we care about them and we care about employment. We must now look forward to Dublin. We will do that but please let us not overestimate the decisions of Florence. To most of our citizens, and to us, they were a great disappointment.
(Applause)
Mr President, Europe's progress over the last forty years has not always been linear so it has often been laborious. And yet there has always been progress. The sense of vigil the European institutions are experiencing has hung over the six months that have just ended. We are on the eve of a new Treaty, on the eve of the enlargement, on the eve of the restructuring of the welfare system in every country of the Union. It seems to me - and my tone is different from Mrs Green's - that it has been the merit of the Italian presidency to have coped with this difficult period with a clear faith in the European project. It has coped with this period realistically, avoiding reversals and pursuing the way forward with determination and drive. It has been the merit of the Italian presidency to have resolved the British crisis over BSE, with the crucial contribution of the Commission and President Santer. The task of politics, Mrs Green, is certainly to expressing opinions and judgements, but it is also and above all to solve problems and resolve crises. This has been done and this should be noted.
It is our opinion that in these difficult conditions the merit of the Italian presidency has been to project the European horizon towards the future. The Intergovernmental Conference has not only been called, it has started on its journey with the aid of the reflection group's very important work, which President Prodi and President Dini have referred to here. Work has started on changing the decision-making and operational methods of the European Union; the phase of enlargement has begun; it has just been mentioned that Slovenia has finally started its journey towards association.
Three months on from calling the conference it cannot be claimed that there is yet any possibility of making even a rough draft of the new Treaty. That is the task of the Irish presidency. But in this spirit of looking to the future I also rank the success of the informal council of Finance Ministers in Verona, where the aim of monetary union was confirmed and the relationship between the 'ins' and the 'pre-ins' was finally resolved satisfactorily. In that same spirit of looking to the future I include the Bangkok Conference: at last and for the first time, a relationship has been established between the countries of Europe and the countries of the Pacific Rim, together with the possibility of cooperation which - as we must recognize - will be increasingly difficult in the future, because over and above cooperation, there is competition. The need to talk and define the rules of that competition has at last been faced.
Finally I come to the ultimate issue, employment: a painful issue and also the most important issue for the Group of the European People's Party. It has been the merit of the Italian presidency - in fact I think this is the first time it has happened - to make this issue its clear central objective. We are not satisfied with the conclusions of the Florence European Council either; we too are concerned about the emergence of feelings which might be defined as 'Euro-egoism' . We know this issue has to be dealt with primarily at the national level, and yet, Mr President-in-Office, Mr President of the Commission, we are convinced that there is great scope and much work to be done at the European level. Investment in the trans-European networks is not only an opportunity to increase employment, it is also an opportunity to modernize the infrastructure of Europe. Support to small and medium-sized enterprises not only assists a model of enterprise which can expand employment, it also promotes a modern model of enterprise.
We also believe there should be harmonization, at European level, of fiscal policies, social security policies and employment policies, because that will increase levels of employment and help transform the welfare system. But it must be recognized that the Italian presidency has had the merit of raising the issue of work and employment and placing it for the first time within the remit of the European institutions, of proposing to and imposing on the fifteen European partners...
(The President cut the speaker off)
Mr President, ladies and gentlemen, the Italian presidency has had a difficult task. It has had to start negotiations in the Intergovernmental Conference at a very delicate moment for the construction of European unity, it has had to assess and take decisions on highly controversial issues which have been deadlocked in the Councils of Ministers, and at the same time it has had to manage the internal deadlines.
We believe the actions and approaches you have described in your speech, Mr President, provide an excellent picture of the contribution the Italian presidency has made to overcoming the obstacles in the way of the integration process. Although the last six months has been a particularly delicate period in Italian politics, with partial discontinuity in the leadership of the country, the presidency has been able to pursue the work that was begun with dignity and register significant progress on certain issues. Union decisions and intervention during this period on former Yugoslavia, the Middle East peace process and Euro-Asian relationships, and above all the political agreement reached on the EUROPOL Convention, will certainly be remembered as milestones in the common commitment, and Italy has represented it well.
But Mr President, it would be irresponsible to remain silent about the lack of success, let us call it that, at the Florence European Council.
For the first time we have seen a European Council affected by the 'adjournment syndrome' . Unfortunately, an unforeseeable event, the mad cow crisis, has stirred up deep malaise in the Union and diverted part of the attention and energy of the European institutions to an issue which is indeed important, but marginal when put in perspective. The important MEDA regulation, the first stone in building a more effective policy of partnership in the Mediterranean basin, remains grounded and ECU 3.5 billion is blocked. The funding for 14 strategic transport infrastructure projects is held up as well, and the Santer project to boost employment with finance for the great European shipyards has also been put off.
What has happened to the nine scientific and technological research programmes? What about the interventions in favour of small and medium-sized enterprises, and the liberalization of the internal market in electricity and communications?
None of these proposals, some initiated by the Commission and supported by the presidency, has seen the light of day. All have been adjourned to the extraordinary European Council in October. It is necessary to dwell on these matters to highlight the point every commentator has made: there is persistent weakness in our common values and they rarely succeed in finding common ground with national interests. Meanwhile the citizens are calling for economic growth, monetary policy, freedom of movement, a clear response to the great issues of employment, immigration, environmental protection, and a battle against the evils of the century.
These are the priority goals but the institutional base of Europe also requires thought. The response must certainly take account of the number and practicability of the reforms proposed, but the fundamental principles of the state of law must also be kept in mind: respect for the individual, balance between powers, effective procedures, guaranteed control of policies implemented and of summit changes.
The institutional base itself, the role of the European Parliament and the Council in the legislative procedures, the reorganization of the College of Commissioners, the role of the emerging institutions - first and foremost the Committee of the Regions - all need technical solutions. Their impact should not be undervalued, but they will be solutions that are instrumental to the aim that unites us all: European integration and the coming enlargement. Mr President, that destiny unites us all, because the external challenges and the paths we must take force us to assume a leading role on the international stage, in foreign and security policy, in economic policy and in the imagination of the people of our continent. In substance that means Europe must be in a position to take over the existing responsibilities of national identity, without necessarily having to transform itself into a superstate.
It is a source of real bitterness to see Community Europe, in the grip of massive social problems, failing to extricate itself from the quagmire of documents, wasting time to the growing disappointment of the citizens. They see the delicate balance of the welfare state dangerously compromised and are still looking in vain today for a continental dimension to those solutions the individual nations cannot provide. The Italian presidency certainly cannot bear the blame for all of this alone. The current malaise has its roots in the history of all the European countries, all the citizens, all the political groupings, but this is no time for fake optimism, still less for pointless quarrels. We must escape from the dead end we have got into if we want to save the achievements of our economies and our societies, and most of all our democratic freedoms.
Finally, Mr President, we do not believe strictly financial intervention can really create new jobs. Employment can be stimulated by the state, as you are well aware, but what creates it is the spontaneous initiative of individuals, above all small and medium-sized firms growing in a rich humus of economic and social activity.
It is sad that our country cannot take away any tangible sign of its prestigious term of office, which has ended in surrender to the humiliation of adjournment. Let us remember that Italy was one of the promoters of this European enterprise and has unequalled commitment and worth. The stage of transition it is in must not lead to deterioration. We know our country is able to respond to its partners' calls and can take its place in the first rank immediately.
Mr President, you have my best wishes for insisting on the convergence priorities, as Italy continues in the troika, making a decisive contribution towards the great appointments awaiting Europe on the threshold of the third millennium.
(Applause)
Mr President, President Prodi, Mr Foreign Minister, President Santer, now that each Member State has restated its position and the political aspect of the mad cow crisis has been settled, it is time for the IGC to concentrate its efforts on the real reason for its existence - adapting the European institutions to the challenges of the present and of the very near future.
Should it not be a priority for the fifteen governments within the Union to hold fundamental discussions on the objectives to be adopted with regard to what form Europe should take in the third millennium? What kind of society do we want? And on what broad principles is that society to be based? And, once that has been redefined, what is the essential institutional organization that will implement these projects?
This is a necessary undertaking for the fifteen Member States. The crisis from which we are now emerging has shed a harsh light on the existing differences of opinion. The proposed enlargement of the Union makes this approach essential. Those countries which are hoping to join us must known, before negotiations begin, what kind of political structure they are going to join, what its advantages will be and what its constraints will be. Public disenchantment with European integration is worrying. A recent opinion poll in Belgium - one of the founding nations of Europe, like yours, Prime Minister - discloses that state of mind. The responsibility of the national governments, which are too frequently inclined to blame the Union for their own lack of courage and lack of political determination to solve problems that are really theirs, must be denounced. The report on the financing of the Transeuropean networks, about which we have all been talking, and the creation of jobs that must flow from it is a sad example. And it is also a failure of the Florence Council.
It is not enough to do as the Heads of Government did in Florence and take formal note of the revised formula presented by President Santer. Is there a gleam of hope when the Commission finds that the majority of Member States are prepared to accept the broad outlines of that formula? Be that as it may, and this is Parliament's virtually unanimous opinion, it is a matter of urgency that we should at last move forward to the operational decisions. It is not just courting popularity to remind the House that 17.5 million unemployed deserve something better than declarations of intent. The war in the former Yugoslavia and Europe's inability to play any part in it have left a lasting impression on Europe's citizens.
The European Parliament, in its joint resolution following the Florence summit, stresses the responsibility of Europeans to concern themselves with a whole series of problems, in Europe and elsewhere. It demonstrates its determination to see the establishment of institutions and procedures such as to provide the essential instruments for instituting a genuine foreign policy. My hope is that the Irish presidency, strengthened by the experience of the Italian presidency and with the support of the Commission, should clear the way, following a period of crisis, for an overdue relaunch of activity in Europe.
Mr President, Mr President-in-Office of the Council, Foreign Minister, I believe it is right, at the end of the Italian presidency, to express a calm and considered judgement on these months of work. My judgement is broadly positive, because these months have been marked by a wealth of useful initiatives for the European Union, many of which were mentioned just now by Minister Dini. I want to make it clear that my judgement - positive, I repeat - is not affected by the fact that I belong to a movement, the Unitary Communists, which is part of the government led by Mr Prodi. I do believe, objectively, that the Italian presidency has worked well, because it has operated in complex conditions with two governments succeeding each other at a particularly delicate stage in the life of the European Union, and a rather serious crisis developing with the British government.
But for the sake of clarity, I also believe that, as Italy prepares to vacate the presidency, there must be straight talking on the difficulties encountered, perhaps straighter than we have heard so far. It must be made clear what the Florence Summit was like. It was good, very good, in that it succeeded, at least for the moment, in resolving the crisis with the British government. It was good on arms reductions but bad, very bad, on the issue undermining each of the Member States more than any other: unemployment. President Prodi, you know Florence was not a good summit for employment, and President Santer, you too know that your proposals on the confidence pact were rejected. On employment, honesty demands the admission that the summit was a failure. Why? In my opinion, because instead of everyone concentrating their efforts - political and financial - on attacking this terrible scourge of lack of work, discussion always and exclusively revolves around how each country can get into a position, however high the social cost, to satisfy the parameters, timetable and compatibility of Maastricht.
Mr President, everyone knows that some countries will not be able to respect those parameters. Others - and Italy is one of them - will only be able to do it by damaging their social defences even further. I am asking you not to do that and I also think it is wrong for certain European Commissioners to approach the economic problems of our country, Italy, as if Member States were made up of computers and machines instead of families, men and women. Just cut wages and pensions, and lo and behold, 3 per cent of public debt, as required by the treaties, is achieved. But what sort of Europe would that produce? A Europe which only holds together for strong states and crumbles for the weaker ones. So why not insert another parameter for the single currency, a minimum level of unemployment, without which monetary union cannot take place. The Commission should work on that! And Commissioner Monti, who has demonstrated that he knows how to add up, should also think about the number of unemployed: that needs to be cut too.
The rigid terms agreed at Maastricht can be revised by the Intergovernmental Conference. So my group - the Confederal Group of the European United Left - calls for the timetable and the establishment of the single currency to be linked to employment. These terms must be revisited or Europe cannot really be united! Politically and economically united, and including all its Member States.
If the Italian presidency can leave that message of openness and flexibility behind it, it will have done a really good job and it will have set ambitious and positive goals for the future of the Intergovernmental Conference.
Mr President, ladies and gentlemen, so Florence was meant to be the employment summit. It was to be the summit that would give impetus to pan-European development and democratization. What remains is a stale aftertaste of zero options on the central questions of employment, health protection and democratic progress in the Union. Unfortunately I am convinced that the spectacle we have been shown of blackmail, horse-trading and genuflections all around the British Government's veto against a blockade cannot create a basis for wider popular acceptance and greater trust in European integration. On the contrary, there will be a growing scepticism and mistrust after this summit, and for good reason, because as before transparency and openness seem to remain foreign words and the so-called BSE compromise in no way guarantees the safety and health of the people! That should have been the only criterion for action.
Such action would include a comprehensive EU programme to combat and control this epidemic. Since the easing of the ban was decided without any preconditions, it is now up to the Commission to take steps. But above all, there should have been a total rejection of an unsuccessful, recklessly industrialized agricultural policy. The proper response would have been to abandon immediately the coordinated irresponsibility of an industrial and political system that drives animals mad! For mad cow disease is the result and expression of a trend and a human hybris that patents living beings and denies the inviolability of the individual. The fact that British beef exports to third-world countries have not been banned on principle shows the two-faced nature of a cynical policy that places greater value on profit than on human health.
In the form it was taken, the only decision that was actually taken - with regard to Europol - is a defeat for civil rights and legal certainty in the European Union. No guarantee of democratic control, no binding responsibility on the part of the European Court of Justice for all Member States and as ever no guaranteed data protection!
The same old lip-service is paid to the fight against mass unemployment! A genuine pact for employment and the environment should have come out of the proposed confidence-building package. Instead the 15 heads of state and government repeated their neo-liberal credo that fighting inflation and adhering strictly to the Maastricht criteria would help resolve the employment problems in times of recession. Credo quia absurdum ! I am becoming more and more convinced that the heads of government are playing with fire in their European policy and that it is they who are slowly but surely becoming the real threat to Europe!
I regard this debate here as an example of a totally topsy-turvy world. The successes celebrated by Mr Prodi, Mr Santer and Mr Dini are, I am sorry to say, no more than pretty speeches, if not a classic example of windowdressing!
Mr President, Mr President of the European Council, Mr President of the Commission, ladies and gentlemen, first of all I would sincerely like to give credit to President Prodi for giving his own government a strong European stamp and trying to conclude a difficult term for the Italian presidency in the best possible way.
The Italian presidency has had the undoubted merit of making continuous dialogue with the European Parliament a high priority and fully respecting, with perhaps just one recent exception, the independence and the specific roles of the individual institutions of the Union and their members.
Having said that, the Group of the European Radical Alliance cannot but agree with the majority of Members who have spoken so far on the unsatisfactory outcome of the Florence Summit and, more generally, on the fact that the Italian presidency failed to keep some important appointments. Certainly, in Florence the European Council resolved the political problem - certainly not the health and economic problems - of BSE, but at what price?
President Prodi referred to the presidency's programme of work and President Dini mentioned certain priorities at length. I have taken the trouble - as you recommended - to read and reread that programme and those priorities. That programme prioritized the issue of unemployment. Now, it seems to me that everyone agrees that President Santer's confidence pact and hence the idea of mobilizing new European resources and energy on this front, were blocked in Florence. Basically the Commission was asked to look into the matter more deeply, and we know very well what that means in politics.
Nor has anything real been done on the additional financing that the presidency and we ourselves hoped for, in particular for the major networks, for the fourth framework programme on research, for small and mediumsized enterprises. There has just been an accounting exercise. There has been little progress, and that is putting it mildly, on the Intergovernmental Conference, the apple of the presidency's eye, even though the presidency hoped to get it off to a flying start in certain key sectors. On the internal market there has been a standstill on many issues, from the free movement of persons to the European company statute, to taxation, to the banking and insurance sector. On other internal policies, a few important steps forward have been accompanied by equally important failures, from social policy to telecommunications. In the agricultural sector there was no success in setting agricultural prices for the next financial year and, above all, there has been no progress on reforming the wine, oil and market gardening sectors. On the third pillar, while the Italian presidency deserves credit for bringing the EUROPOL issue and the convention on extradition to a successful conclusion, no significant progress has been made on other priorities, from the external frontiers to the struggle against terrorism, to the observatory on racism. Finally, one of the greatest disappointments has come from the Union's foreign policy and external relations, with the lack of progress on the MEDA programme.
Was it really not possible to do a little more to break the current deadlock and conclude those necessary bilateral agreements, essential to the development of the Euro-Mediterranean dialogue?
Exercising the presidency of the Union and bringing the European summits to a successful conclusion is certainly no easy task, and it must have been especially difficult in the six months that have just ended. But I do not think it is either honest or helpful, President Prodi, President Dini, to make out that the Florence Summit and the Presidential term have been positive - and that is what has been done - when there has broadly been stalemate and failure to achieve a large number of objectives.
Mr President, an article about the Florence Summit in one Dutch newspaper was headlined: ' No crisis and no euphoria' . I think that is a good summing up of the meeting of the European Council. The threatening crisis over mad cow disease has been averted. But the high expectations with regard to Mr President Santer's so-called 'confidence pact' have not been fulfilled.
Time will show whether the BSE problems have been finally removed from the political agenda. A provisional objective solution seems to have been reached with the agreement on a phased plan based on scientific criteria. But the question remains whether all considerations of a political nature or differences about interpretation can be altogether excluded in the execution of this plan on the basis of scientific or veterinary pronouncements. We are talking about a period of years. In any case, no crisis.
But no euphoria either. There we must think above all of the plan for employment. In the run-up to the summit this subject seemed to be the main item but although the heads of government were well disposed towards the proposals they took no decision with regard to the ECU 1 000 million which had been requested for setting up the trans-European networks. We can feel some sympathy for the idea of the heads of government to see whether these projects could not be financed in some way other than by what is left over from the agriculture budget. Does not this indicate that the European Council thinks that the networks will have a much lesser impact on employment than does the Commission?
The networks were put forward at the Edinburgh Summit at the end of 1992 to strengthen the internal market and as a boost for employment. But, judging by the slowness in working these plans out and the difficult process of conciliation between Council and Parliament, you would scarcely think that these projects are closely connected with the serious problem of employment. Is it not better then not to arouse such high hopes in people's minds with about the networks' impact on employment? Perhaps a better European line on employment could be established with the thousands of millions from the structural funds, quite apart from the fact that employment policy is primarily a matter for the Member States.
As regards the IGC too, the results of the Summit are modest. The detailed progress report of the Italian presidency amounts chiefly a list of the various viewpoints of the Member States. But the direction is clear: enlargement of the tasks of the European institutions and further development of Community powers. And as far as we are concerned that is not the right direction, all the more so since one important point will undoubtedly be to extend voting by qualified majority.
The United Kingdom's blocking of the European decision-making process has been seized upon with both hands in various quarters as an argument for abolishing the right of veto. The blocking by Greece of the MEDA regulation with regard to the Mediterranean policy might be added to that. But let us not run away with the impression that it is too easy. This is more than a technical or a procedural question. With decision-making procedures the fundamental question facing us is in which fields and to what extent the countries of Europe are willing to work together. How far can you go in outvoting Member States by a qualified majority when you cannot convince them? And what significance does that have for the democratic basis of such a decision within the Member States which have been outvoted?
It was already clear when the Maastricht Treaty came into being that there were limits to integration. Two Member States insisted on a reservation with regard to certain important matters. Amongst the nationals of Member States too it appeared that there was strong resistance to more far-reaching centralization. With a Union of 20 or more countries and more majority decisions that phenomenon can only increase. Cultural differences will play an ever-increasing role. In the revision of the Treaties there will have to be a thorough appreciation of the citizens' views. But there might well have to be an end to the matter-of-course way of solving problems by strengthening European powers at the cost of the independence of the Member States.
Mr President, you have talked about relaunching the European ideals in the public mind. Does this perhaps mean that your government, as part of the troika, will ensure that Europe is finally discussed in Italy and in the Italian press? We hope so! But before setting out on a new course there needs to be clarity about the past.
On 5 December 1995, before the Houses of Parliament and then before a forum of European Heads of Government at the European institutions, the Dini government presented the Italian presidency's programme. Specific commitments were made in that programme, setting out the firm intention to advance the cause of Europe in every area, starting with the priorities of employment and internal and external security. But the Florence Summit concluded with no consensus on what to do now and in the future, apart from adjourning to Dublin what had already been adjourned to Florence.
The next summons, to Dublin in October, threatens to find the European partners still very distant from each other on political union, on the enlargement, and on economic union. The silence is especially deafening on how to achieve political union without setting a serious timetable for common foreign and defence policy.
Mr President, how can anyone imagine implementing the option of enlargement without first achieving a binding political union? How can economic union be managed in the interests of the people, not just of the richest countries or the great multinationals, if that economic union does not flow from political union?
The question we are all waiting for an answer to is unemployment. How is the dreadful tragedy of 20 million unemployed to be resolved? And here I did not understand whether there was an answer, and if there was an answer, what it meant. Instead of providing the necessary funds the Commission was calling for, the Florence Summit advised President Santer to continue working on the proposals, with a 'see you in Dublin' . And the willingness to provide common funding for those proposals simply is not there. So unemployment remains a national problem and not a European problem, factually demonstrating that for many governments and many forces political union is no longer the aim. It is Mr Santer's aim, it is this Parliament's aim, but it is not the aim of certain forces.
How can anyone believe that it is possible to stem the rising unemployment and poverty in the fifteen countries, destroying the welfare state - which was never achieved anyway because it is still a matter of handouts and not social security - and at the same time expect to enlarge Europe within a few years to countries with economic difficulties and worse unemployment than exists in the Fifteen? It is impossible to establish minimum and essential welfare provision by adding poverty to poverty, unemployment to unemployment.
The Italian presidency has made no proposals on these issues, nor has it implemented the internal market agenda on banking, taxation, tourism, public protection, harmonization of the postal service, training or youth, not to mention transport, industry, agriculture, crafts, the external frontiers and immigration, etcetera, etcetera, etcetera. It seems like an endless list, and sadly it is an endless list.
The Italian presidency should have got the regulation implementing the funding adopted and proceeded to negotiate the agreements, following up what the French and Spanish Presidencies began on the EuroMediterranean dialogue. Instead everything remains at a standstill.
In conclusion, all this reminds me of Spinelli's speech on Hemingway's 'The Old Man and the Sea' : as he drew closer to port, the fisherman watched the huge fish he had caught gradually reduced to nothing, devoured by sharks. I leave it to you, ladies and gentlemen, to decide who today's sharks are. For us in the Alleanza Nazionali, the sharks are those who talk about Europe but do nothing to build political union or, better still, try to reverse the few steps taken in the last few years. We have the courage to admit it: there are certain political forces and certain economic forces which no longer see European political union as the aim. We invite the troika to throw light on this scandal!
I have received seven motions for resolutions pursuant to Rule 37(2) of the Rules of Procedure.
Heartfelt thanks to all those who have spoken in this short but intense debate. I shall briefly comment on some fundamental points and then President Dini will be able to add to my remarks at the end of the debate.
I would like to say first of all that we have sensed great tension in this debate about the problems of Europe, and very great commitment, but that has been going on for a long time, far beyond the limits of a Presidential term. I would have liked the debate to have concentrated more on strategy and the possibilities a six month period can offer. At this point I want to say that the Italian presidency succeeded in resolving one of the most serious crises that has ever blocked the progress of Europe. It is easy to underestimate the BSE crisis now that it has been resolved. It is easy to say, like Mrs Green, that a political and institutional solution has been found. Certainly, Mrs Green, a political and institutional solution has indeed been found, and it deeply respects consumer safety and the right of the European countries not to submit to vetoes on issues quite different from the specific problem they are intended to resolve. A crisis which could have had devastating consequences for Europe has been ended. In my opinion, that is an important achievement and I am convinced that there will be far fewer repetitions of such crises in Europe, because the solution the Italian presidency found gave no satisfaction to those using the veto for unrelated objectives. It has also highlighted the fact - nothing to do with the Italian term - that without major institutional reform, without a great leap forward for the European institutions, it will be very difficult to achieve continuity of policy in Europe. So within these institutional limits, the limits of the framework we operate in, we have made a huge contribution to overcoming one of the most difficult problems.
I also want to stress that the results achieved during our term cannot be disregarded: EUROPOL, the decisions on extradition and racism, the decisions on enlargement, Slovenia - a whole series of irreversible results. Of course, as people have emphasized, there are two issues which have not been resolved and which need to be dealt with in the future, The first is the Mediterranean. The dispute between Greece and Turkey, which has blocked the MEDA project, is a very serious matter because there cannot be a secure Europe without a secure Mediterranean. But it must also be said that the representatives of the Turkish Prime Minister and the representatives of all the European countries, including the Greek representatives, were brought together on the fringe of the Florence Council, and we have started serious work to resolve the dispute. More work will shortly be done, involving relations between the two parties because that is one of the essentials. We should not suppose that this situation is only blocking the finance as regards Turkey. A whole policy towards the southern Mediterranean is currently blocked, and that includes the Palestine problem and the problem of relations with the poorest countries of the Mediterranean. We must pursue this work, but I would say that the commitment of the Italian presidency in this respect has gone well beyond the institutional limits restricting us.
The second great problem is employment. I entirely share the sense of dissatisfaction about the solution of this problem. But I also agree that part of that solution is the need to build institutional bases to make a European economic policy possible. We cannot isolate unemployment from the other great decisions. I fully recognize that it is a very dramatic problem. Personally, I think President Santer's proposals initiating a way forward ought to have been accepted, even within the current limits. Everyone knew they were minor proposals - ECU 1 billion for public works at continental level is certainly not a solution, but it goes in the right direction. The President knows we have tried to back his position, not only out of respect for him personally but out of real conviction that this is a new path we must take.
But I believe we must press on, because ECU 13.5 billion of structural funds to alleviate the problem of unemployment are currently blocked. There is a commitment to alleviate the problems of the most depressed regions. There is a whole Community programme getting started but it cannot be organic yet because the institutional aspects are not there. We must carry the torch of European Union forward with good will and consistency. I believe we have handed on many solutions and many means of solution to Ireland, and not because we were resigned to doing so. Having the means of solution is the result of setting out the problems for the future. I believe that at the meetings ahead of us in Dublin halfway through the next term and at the end of it, we will see the seeds we have planted during our term bear fruit. I must repeat that the work of the European Union has a continuity which cannot be measured piecemeal; it must be measured by the long-term objectives we set ourselves. During its term Italy has not lost our bearings or the direction of the path we must follow. We have pursued it with tenacity, we have pursued it with strength. We achieved gratifying results when a collapse of European solidarity was mooted, and instead we sowed the seeds of an active economic policy.
We will continue this work as members of the troika. We will be close to Ireland to deal with the problem of the Mediterranean and the problems of employment. I do not think we will see the fruit until the Intergovernmental Conference has finished its work, because only then will we be able to say that we have the institutions we need to take long-term action. Within the imposed limits I think we have done a good job, although it is understandable that there is deep dissatisfaction amongst those who believed we could run faster towards the achievement of closer European unity and economic strategies on which we can all operate together.
Mr President, I too would like to express my thanks to all those who have spoken in this debate, and especially those who have made very direct contributions to the European Commission's campaign to promote employment, and more particularly to the Confidence Pact which I have had the opportunity to outline here.
Up to a point, I understand the disappointment, or dissatisfaction, felt in some quarters regarding the serious problems we were called upon to discuss at the European Council in Florence, and I myself could have been the first to share that disappointment at the time. But I ought explain why the European Council in Florence nevertheless provided a number of indications along the right lines, especially with regard to the Confidence Pact for employment. In Strasbourg, during the last Parliamentary part-session, before Florence, I told you that my specific hope was that Florence would be for employment what Madrid was for the single currency.
Well, for the first time since 1993, when the White Paper on Growth, Competitiveness and Employment was adopted, for the first time since then an in-depth debate on employment and on the entire package of measures we need to introduce took place in Florence. And that is not the least of the achievements of the European Council in Florence, because it is necessary to examine what the Council adopted in terms of guidelines for employment.
The Confidence Pact which I have outlined to you is not confined to supplementary financing for the Transeuropean networks. It is a whole package of measures designed to promote employment as a whole through a variety of schemes. If you reread the conclusions of the European Council, you will see that, in our Confidence Pact, the nucleus, the heart, was retained and confirmed in Florence. The European Council is not there to take decisions on specific matters - it provides guidelines to the Council of Ministers, which is then required to implement them.
It calls upon the Council of Ministers, in the presidency's conclusions, ' to expedite work towards the adoption of the status of the European company and the legal framework for biotechnological inventions' . That is what I had asked for in the Confidence Pact. The Council confirms it. Next, the European Council calls upon the Council of Ministers 'to adopt the new plan of action for small- and medium-sized enterprises before 1996' . That is exactly what I asked, specifically that this plan of action should be adopted before 1996.
The Council then says: ' The Council approves the priority use of the available margins to support the structural policies, to support small- and medium-sized enterprises in partnership with the European Investment Bank, and to support local initiatives in the area of employment' . That is precisely what I asked. The available margins mentioned just now by Mr Dini, amounting to 13, 500 million, will be used in our structural schemes, by the structural funds, with a view to creating jobs and also to supporting local initiatives.
Next, the European Council calls upon each Member State to select regions and towns suitable for participating in pilot projects connected with territorial and local TACs for employment. This is precisely what is stated in the Confidence Pact, precisely what we asked for and precisely what the European Council in Florence has confirmed. So we need to take an overall view of this, not consider some particular scheme in isolation. Very specific guidelines have been laid down by the European Council in Florence. Not the least of the achievements of the Italian presidency is that it was able to support, in their entirety, all the Commission's communication schemes.
This result needs to be considered globally and not in isolation. It is in this respect the European Council in Florence marks an advance in our progress towards the reduction of unemployment, in order to create jobs, support growth and maintain our course towards economic and monetary union.
My only regret, and one shared by all concerned as President Prodi has just recalled, is that no decisions were taken regarding the supplementary financing of the Transeuropean networks. Even so, the discussions did make progress, and I am very pleased that President Prodi, in his conclusions, felt able to adopt the proposals I made in this respect. I think it is fair to say that the majority of the Heads of State and Government of the Member States who have expressed an opinion were in agreement with those proposals. Perhaps there was insufficient time to consider them in greater depth, but I would emphasize the commitment entered into by the Irish presidency at the European Council in Florence to support these proposals.
You will have an opportunity to discuss the Irish presidency's programme, but I can tell you - because I was in Ireland yesterday - that the Irish presidency is very determined to conclude the discussions within the Council of Finance Ministers in order to ensure that the financing of the fourteen priority networks can be definitively concluded within a short time, under the Irish presidency. So, even if not everyone is entirely satisfied about all the items on the European Council's agenda, there can be no denying that the European Council in Florence pursued its course insistently, and that is essential.
In politics, it is sometimes necessary to argue in terms of alternatives. What might the alternative have been if the Council had been unable to resolve the mad cow crisis? What might the alternative have been if the Confidence Pact for employment had not, in essence, been ratified? The Council, then, provided very specific guidance for the future. It is now up to us to work on the basis of the decisions and guidelines that have been adopted, and which are by no means insignificant, if you reread them in the presidency's conclusions. To all those who are partly disappointed or dissatisfied, I would say that what matters in politics is to accept challenges, not to lay down ones arms but to retain a degree of tenacity which will enable us to advance.
After all, we are all well aware that the existing problem of unemployment - and we regret the fact that it does exist, of course, since it is always our first priority - has not been solved by a decision taken by the European Council in Florence. It is a course of action that has to be embarked upon, and everyone is invited to join in. At all events, I can assure you, as President of the Commission, that the Commission will continue to fight for the objectives that you want to see achieved. All I expect from each of you is that you will not abandon the fight but will support us in the efforts we have to make in dealings without citizens, and also in dealings with our governments.
At the end of the day, there are signs that we have made some progress towards the object of our approach. At all events, the European Council in Florence - and this is not the least achievement of the Italian presidency - has been able to pursue its course with consistency and determination, and I welcome that in my capacity as President of the Commission.
Mr President-in-Office of the Council, Mr President of the Commission, the discussion has taken a rather strange turn. We all seem to have been saying the Italian presidency has either done quite well or quite badly. This is not the place, that is not the point, that is not the fundamental argument. The discussion is focusing on what has or has not progressed in the Union, but every summit registers different levels of progress. Nothing is remembered of the very recent Presidencies of two prestigious countries, because virtually nothing was done. That is the point! The point is that we must assess the context in which we are all operating. It seems to me that we are operating in a context of quite serious crisis in the Union, which is preventing us making sufficiently rapid progress on matters relating to the Intergovernmental Conference and taking decisions on important issues which have been on the agenda not just for a month before Florence but for three or four years. In fact we have been discussing employment for three or four years, and many attempts have been made to get something done. I would like to recall the important work President Delors produced work on this subject, which Parliament has discussed on many occasions. The issue has been on the table for six or seven European Councils and nothing has been done.
So let us talk about this. Why on earth is this happening? I do not think it is the fault of the Italian presidency, which has at least held the Rome trialogue and with interesting results. Of course we are particularly sensitive about the fact that the employment summit has not produced better things. Indeed, just a few months ago in Strasbourg, President Dini forecast - and we believed him, since there is no doubting what he wants - that the Florence Summit would succeed in providing an impetus. Obviously obstacles were met with. I must say that in this Parliament it is always better when there is no agreement between the governments on such important questions. But the thing is to admit it, there is nothing wrong with that. And perhaps one day Parliament will find out why there is no agreement, who is not in agreement and what reasons they have, perhaps even plausible ones, for not taking one road or for taking another.
Until we have a debate like that we are not going to get very far. And we are also making room for a certain simplistic populism which tends to flower in this Parliament at times like this.
So why is there no progress on this issue of employment? Personally I think the governments and forces that still dominate the Council do not believe the Union is not capable of substantial intervention in the economy. This is a basic political point. Either we get past that point or we continue to have debates like this, whoever holds the presidency. These are the serious issues! The idea that the market will deal with it - when the market is not dealing with it - must be replaced, and that will take a political battle.
We need to make the networks a reality, and certainly not in twenty years time, accelerate the spread of the information society, as planned in the Delors White Paper, review the way work is organized, finance common research, support small and medium-sized enterprises, and really support the confidence pact proposed by the Commission. But these things are not advancing either in whole or in part. That means there is a belief that there should be no progress, because we discuss it so much. But we should beware because the new Treaty must be approved by the citizens and the agreement of governors of central banks will not be enough. We may face a reaction of rejection if things go on this way.
To end, I want to say that I appreciate and support the recovery effort made by the Italian government. 50, 000 billion is no mean sum, it is an important and committed effort, but the government is also rightly concerned to unite recovery with the possibility of development. This is what Europe is not doing. And if Europe carries on like this it will also be more difficult for Italy to carry forward its own political project.
Mr President, I agree with the President-in-Office of the Council, Mr Prodi, when he said towards the end of his speech how important it was for the Italian presidency to resolve the question of the British blockade. I think we must not underestimate the importance of that and I think Mr Prodi's government has acted with delicacy, with what the Italians call finezza . So my group, the Group of the European People's Party, congratulates him and we are tabling an amendment to the joint motion for a resolution along these lines, because I think that the solution found has not lost sight of the essentials. I have a friend who says that what distinguishes the intelligent from the unintelligent is their ability to tell the difference between the essential and the peripheral. And the Italian presidency has distinguished the essential from the peripheral. The essential thing is the health of European consumers - which was at risk - and we shall continue to defend it. My group therefore strongly supports the Commission proposal consisting in giving extraordinary aid to the producers affected by the 'mad cow' crisis. I think it is a positive political response because it also shows Europe's solidarity. I hope that my British friends and their fellow citizens in general also understand it.
At the same time I should like to nip something else in the bud, a venticello which is going round Brussels too, which consists in saying that this solidarity in the face of the mad cow crisis, payments to the producers who have suffered loss, will come out of the common organizations of the market and in particular those of the countries of the south. I think that is a risk we must avoid and I am glad Mr Santer is here because I am sure he will use his authority to ensure that the proposals of the Commissioner for agriculture are impartial, which is what comprehensive solidarity and cohesion require.
I think too that we, and above all the governments, must draw a positive conclusion from this unacceptable crisis of the British Government blockade. The positive conclusion is that we cannot go on in a Europe of Fifteen with the possibility of blockades, of permanent vetoes, of vetoes based on the 'Luxembourg compromise' . It is not possible because in that way we shall not manage to make any progress in the building of Europe. Thinking of that situation with 15, we might imagine what might happen in a Europe of 20 or 25. The Intergovernmental Conference will therefore have to come to a decision on this subject. And I therefore also call the presidency's attention to the resolutions of the European Parliament, which I think give a balanced solution on this subject.
But the Italian presidency, which I was saying earlier had shown such finezza , did not do so on another subject. I should like it to be said to Mr Prodi personally, but as he is not here I say it to you so that you may pass it on. I think Mr Prodi made a reference in ending his speech to De Gasperi and to Spinelli. I think De Gasperi and Spinelli, who were two great Italians and two great Europeans, would have disapproved of all this disagreement between Mr Prodi and Commissioner Monti, because I think it is a bad disagreement which fails to recognize the very essence of the Commission, made up of independent Commissioners who have to watch only over the interests of the Community.
But in the last resort we are still in time to remedy it. Allow me to finish by making one other point. The enlargement negotiations are important, we support them, and we support the final communiqué. But the final communiqué also approves enlargement provided that the Intergovernmental Conference produces positive results. If it does not produce positive results, to make any kind of enlargement is madness.
Mr President, from today we leave the Italian presidency behind us. We leave Florence behind us, with its non-decisions, or rather its decisions not to decide but to put everything off until Dublin in October. But it will not be Italy that leads Europe until then. Italy will not hold the presidency of the European Union again for seven and a half years and will have to leave it to Ireland and Luxembourg, the next Presidencies, to solve the problems of the Mediterranean, agriculture, employment, small and medium-sized firms, tourism. But since our vision should be European and not just national, we give the Italian presidency credit for some significant results: EUROPOL, the fight against racism and xenophobia and, above all, ending the mad cow crisis, on which - if I may say so - the work of this Parliament had undoubted and significant influence.
So it is above all to Turin that we look today, now that the Intergovernmental Conference has begun, and to the revision of a Treaty which time and the state of the Community has partially outdated. It is above all to Minister Dini that we look as the only representative of both the governments on either side of the Italian elections which fell halfway through the presidency and had a strong effect on it. From Minister Dini, currently responsible for foreign affairs, we call for continuity in the pursuit of the European aims that the Italian presidency rightly set itself.
We therefore hand over with confidence to our Irish friends the work schedule that will bring the citizens closer to the European institutions. Ireland will not have to concern itself with mad cows - also because Irish meat is at least as good as Italian - so it will have greater resources to commit to the construction of the common European home. Italy and its current government must perhaps live with the regret of having once again missed some opportunities, but these can be recovered to a certain extent through loyal cooperation with President Santer and the next presidency.
Mr President, there is something repetitive about our six-monthly debate. We have to say that Italy has effectively conducted its term well, despite the weakness caused by the elections, which also happened to Germany and France before us and with similar consequences. In fact Europe is being stifled by the day-to-day management of European issues. We must succeed in making progress in the political handling of the issues of European integration. The single currency requires a federal supranational power in the area of economic policy, because the problems of unemployment are just as important as those of monetary stability. Europe does not have a foreign policy; we have seen that in Bosnia and continue to see it in Eastern Europe. The problems of the enlargement and NATO call for top flight political decisions but we remain in the wake of the United States, so to speak, unable to express a European will. In short, we need a supranationality which we do not have in Europe. The governments do their bit but they all fail to move the process forward, and I fear the Intergovernmental Conference will one of the most disappointing, perhaps more disappointing than those which went before it.
Maybe - and we ought to talk about this one day - there has been a mistake over the enlargement and the lack of adequate political conditions to make it feasible. Today, when it comes down to it, our vision remains economic and commercial, too limited for Europe's problems. Perhaps there comes a time to say better a smaller but more European Europe, a more supranational Europe, than a large and unwieldy Europe which fails to deal with any of the great internal and international problems it must confront.
Mr President, we are very concerned because it seems that this Europe, this European integration that has been presented, is still miles away from the real problems and the gravity of the crisis assailing Europe, a social crisis and a political crisis. President Prodi, how can one speak of this European integration as a human, political and intellectual enterprise? If we look at this European integration, this present road to monetary union rationally, we must recognize that we have got here without democracy and that today this economic integration is increasingly linked with a crisis of the fabric of society itself in many European countries and in Europe as a whole.
The speeches we hear on this subject underrate it. When President Prodi seems to confirm the gravity of this crisis, saying that unemployment puts European civilization at risk, he is making an important and telling statement. But, Mr President, what is that risk? Does it arise from some kind of misfortune, some natural cause? I am well aware that the globalization of the economy raises difficult problems for employment in Europe, but there is one unavoidable question: what is the causal relationship between this European integration and the process of unemployment?
How is it possible, Mr President, to boast continuity with the preceding presidency and to expect future continuity from the new presidency, when there are 18 million acknowledged unemployed and 10 million hidden unemployed, and we are forced to ask ourselves if there is a relationship between Maastricht and this level of unemployment, if there is a relationship between national policies prioritizing budgetary stringency and this level of unemployment?
How is it possible to speak positively of Florence, in the face of virtually unanimous criticism from observers? How is it possible to do so in answer to statements like the ones you have heard here from Mrs Green and Mr Roth, which frankly strike me as undeniable.
So with dangers of recession looming and threatening a dramatic worsening in unemployment, there is not the slightest movement towards anti-cyclical economic policy. How can anyone fail to see that the problem is dramatic and unresolved? There is no anti-cyclical policy nor is there any room for innovation in the development model. There is not even any talk of reducing hours of work. The Rocard report hints at this timidly but the problem needs to be put in starkly urgent and dramatic terms. Nothing is said of the environmental projects, when it is very clear that growth is no longer enough to respond to the problems of employment, and instead they are being dramatically aggravated by the recession.
The problems of cohesion are now before us in unavoidable terms. There is consensus amongst the people of every single country, and it is one of alarm. You yourself, President Prodi, hear the largest union in your country talking about economic policy with alarm. Unions throughout Europe, certainly not extremist groups, are asking themselves critical questions about this process of European integration. There is a need to change course, but we have not heard this option mentioned, even in today's speeches.
Mr President, a government like President Prodi's, standard bearer of general innovation, ought to have been able to drop the old tradition of optimism at the end of Presidential terms. In this Parliament we are not satisfied with the outcome of the Florence European Council and with the term that has just ended in general.
First, the employment crisis, which is certainly not recent, was left by the Florence Council exactly where it was at the start. For over twenty years, since the first oil shock, the European Union has been faced with the dilemma of how to resolve the problems of structural unemployment and quality of life. Six European Councils have been heralded by announcements of grand solutions to the public and it is an absolute swindle that the Florence European Council unloaded its responsibility into the hands of those who have blocked the decisions for six years: ECOFIN.
Secondly, in Florence the Italian presidency was presented by the Intergovernmental Conference with a proposal for reduced content and timetable, contrasting with the request for acceleration from the French and the Germans. It remains our hope that the Italian government, free from the tinsel and the nightmare of the presidency, will now take on a driving role, finally involving public opinion as well.
Lastly, a question: can President Prodi today confirm the solemn commitment, taken in her time by Minister Susanna Agnelli, that Italy will make its own approval of the IGC's conclusions subject to prior approval by the European Parliament. President Prodi, I would like a clear answer on this point.
Mr President, while acknowledging the initiatives undertaken by the Italian presidency, I am bound to say that I do not feel very optimistic. Quite simply, as far as the social area is concerned, Florence has been a great disappointment. We are told, as a basic reason for rejecting the Confidence Pact for employment, that the European Union is not the best framework within which to combat unemployment effectively. Yet, at the same time, if the matter of employment is exclusively one for the Member States, the figures show where that leads. In my opinion, it is necessary to join forces effectively.
We are also told that the massive potential latent in the information society will enable much of the unemployment problem to be solved. This is becoming the universal panacea. But, ultimately, we know very well that that society will have no place for the Union's twenty million unemployed. Those from the textile industry, iron and steel, shipyards, the motor industry, building and public works and other industries will be considered beyond redemption.
In the battle that has been joined around the subject of globalization there will be winners and losers. Europe, today, is losing jobs; tomorrow, perhaps, it will start losing its soul and its culture. Europe may swiftly slip into a dangerous form of decadence. I know that President Santer's room for manoeuvre is small and limited, but I call upon him to persevere in his efforts and to say to the governments of the States of the Union, too, that it is not enough for them to meet and discuss the tragedy which unemployment represents for millions of Europe's citizens - it is necessary to act, and act quickly. He could have said that here, now that the major projects recommended by the White Paper have been buried.
Europe does, however, hold some strong cards, and it can restore confidence in those who have lost it. As far as employment is concerned, much remains to be done, and I believe there are at least three areas in which greater efforts must be made. First, technological innovation and research. Consequently, the programme must touch every sector of industry - the small- and medium-sized enterprises and industries, and very specifically those suffering from relocation. Secondly, industrial policy must under no circumstances be directed towards controlling decline - it must focus on a strategy of victory and employment. Within this framework, the structural funds must be allocated differently. And, finally, the single currency must be harnessed to the service of employment and not to the service of the markets.
Mr President, the Council report and Commission statement on the Florence meeting and on the subject of employment and growth are simply not concrete enough. Announcements are not translated into action and, if you look carefully, no new decisions were taken on these questions. So what remains is the Council's requests to the Member States, and if you look at those in detail, you find that not all the proposals are likely to increase employment. I need only think of the Council's call on the Member States to implement the directives on the award of public contracts. Their implementation would not create new jobs but at most lead to a regional shift in the unemployment figures.
The real problem, namely to put a stop to the rising unemployment caused by the European economy's declining competitiveness compared to that of the USA and the Asian economic area by creating competitionboosting framework conditions in the Member States, was not discussed in Florence, let alone were any measures taken in that direction. It was not even decided to make an adequate financial framework available for the third multi-annual programme for the SMEs.
So it is up to the individual national states to decide on measures, as you, Mr President-in-Office, also asked them to do. But the Council is the sum of the national states. So the question arises of the necessary initiatives in this respect, for so long as the Member States are not willing or able to create economic framework conditions that encourage people to form companies and create the necessary conditions to enable existing undertakings to become more competitive, all the measures taken at European level are unlikely to create employment and at most will shift the employment figures within the EU.
Mr President, at this stage in the debate I am a little concerned that the Italian presidency might think we are criticizing it unfairly. We are not. I think Mr Colajanni's speech was very clear. The Italian presidency has made an enormous effort under very difficult conditions. But I would say that it was the Italian presidency's turn in this case to 'get the dirty end of the stick' . It was faced with a mad government creating a crisis, letting an epidemic develop, admitting that that epidemic might affect humans with the result that we other 14 States of the European Community got the blame. That has meant that the Italian Government has had to concentrate on that problem, which is a real problem, but which has determined the outcome of the European Council.
As a consequence the outcome of the European Council of Florence was unfortunately not satisfactory. There is only one point on which the Florence Council has made progress, and that is the third pillar. I congratulate the presidency of the Council on that result, specifically on the European Convention on Extradition, which will make it possible to fight terrorism effectively. It is a great success and I congratulate the Italian presidency, which also deserves our congratulations for unblocking the Europol Convention, although we regret that, again owing to the intransigence of a single government, the problem of jurisdiction has not been resolved, so that we may have difficulties. And in a very similar field, we must also welcome the creation of the observatory on racism, which will be an important factor in fighting racism.
But in other things unfortunately the European Council of Florence is going to be associated with failures: on progress with the Intergovernmental Conference; on progress with the Delors White Paper on growth, competitiveness and employment; on the confidence pact of Mr President Santer, who has also made a great effort which must be recognized here; on the trans-European transport networks - the modification of a conciliation agreement which had been reached; on the multiannual programmes for the development of the SMES; on the multiannual programmes for aid to research; on the financial perspectives and on the MEDA programme.
Finally, Mr President, on behalf of the Socialist Group, I should like to thank the Italian presidency for the great work it has done in a much reduced period of time and in the face of enormous difficulties. But I would say that this Parliament unanimously regards the European Council of Florence not as a step forward but as a step backward or at least a phase of paralysis which shows there is a crisis in the Union. And if we do not emerge from this crisis then the European Union, will not actually make any progress in the political sphere.
Mr President, I want briefly to endorse a few of the comments made by the previous speaker, namely in relation to his assessment of the Italian presidency of the Council. We have in the past certainly made a few critical comments on it in this House. But now that we are summing it up after six months and suddenly find that some important directives with which we had great difficulties in the past were adopted during the Italian presidency of the Council or at least that a common position was reached, we have to revise some of our criticism and admit that the Dini and Prodi government did make good preparations and proved able to carry them through in a range of areas. We are sometimes unjust in the way we divide up the presidencies of the Council into six-month terms. A Council presidency can only be successful if it can build on past achievements during that presidency; if it cannot build on past achievements, it is difficult for it to attain any goals. I think that is also part of any real assessment.
I think one particularly good result of the Florence summit is that it was decided there to politicize the intergovernmental conference. There was always the danger that the intergovernmental conference would turn into a technocratic event. Under the chairmanship of President Prodi it was decided to hold a special summit in Dublin. Then the heads of the state and government of the European Union will discuss this question at quarterly intervals, i.e., in October and in December, which will produce the necessary pressure for tackling matters politically at the level of talks between the foreign ministers and the representatives, instead of merely becoming absorbed in technical details. For that will create pressure to formulate proposals for these summits and I believe we cannot attach too much value to that. What is important is that the intergovernmental conference will be politicized as a result of this decision.
In this connection I would also like to thank the Commission and President Santer. What he said today about the Commission's position on the question of the European Parliament's co-decision corresponds in important points with the position which Mrs Guigou and I gave in writing and orally at the intergovernmental conference. There are some details, for instance in relation to Article 129(c)(1) and some other areas, such as Article 103(5), where we still differ. That can be discussed. But I believe that the Commission has drawn a sensible distinction in a number of areas, for instance agricultural policy, between that which is classical legislation, where Parliament is to have powers, and that which relates to executive, administrative tasks where Parliament is not required to have co-decision powers. We too need this kind of distinction to be drawn and at this point I would like to say once again both to the presidency and to the Commission that the European Parliament would like to have co-decision in areas relating to classical legislation. Here the Council must realise that it draws a distinction between executive tasks and legislative tasks in its own activities, so as to make this kind of cooperation with Parliament possible. I think the Commission has submitted a sensible proposal here, on the basis of which we can hold sensible talks over the coming months.
One statement you made here, President Santer, is of crucial importance. Co-decision must be the rule! Then we can talk about a few exceptions, and we did not want to take the case-by-case approach, which some Member State governments have unfortunately sometimes brought into play in recent times.
Let me say something on other subjects raised at the summit. I think that the BSE crisis was an excellent business, in terms of the situation of the intergovernmental conference, for the BSE crisis has made it clear to everyone in Europe that we have to mange to formulate an agreement that also works if there is one destructive partner. Agreements are not just designed to regulate periods of fine weather; we need them in order to be able to act in times of difficulty and if someone is not being constructive. For that reason the UK Government with its BSE crisis was extremely helpful in terms of the success of the intergovernmental conference, and we should build on that accordingly.
I also think that we should clearly establish the real orders of magnitude. I would have been very pleased to see President Santer's proposals on the TEN adopted at the summit. But at the same time we in the European Parliament should not give the impression that this would also resolve the problem of 20 million unemployed people. The TEN are important infrastructure measures which will in the medium and long term create greater competitiveness thanks to the improved infrastructure. They only have limited effects on the labour market. We must also realise that 97-98 % of appropriations for the TEN have to be made available at national level. We should now concentrate on removing the planning obstacles and making the budgetary resources available at national level. And then let us ensure that another scandal like the BSE one does not take away the resources we need to provide the necessary European share. But we should not pretend that the ECU 1 billion mean that the TEN cannot be created. It is now up to the Member States to do their homework so that the European Union can make the necessary contribution to this. Nor should we let it be said that we are to blame for the fact that unemployment has risen so much so long as the powers in this area lie with the Member States.
Mr President, first I should like to express my thanks and appreciation to the Presidentin-Office of the Italian presidency at a most difficult time, in fact at a time of European Union institutional crisis. I would like to express my thanks and appreciation to the President of the Commission, Mr Santer, for his statement here today which is most welcome because of its optimism, its encouragement and which gives a clear demonstration of his determination.
I regret that the European Council, while giving political support to President Santer's proposed confidence pact for employment, failed to agree on the more important questions of funding the measures proposed by the Commission President, thereby ignoring the 18 million European citizens who had been led to place their hopes and trust in the outcome of the Florence Summit. I now believe that the Irish presidency must give priority to persuading Member States to agree on a funding package for the trans-European networks to ensure that they are put in place as quickly as possible.
It is important to state that the establishment of a European budget for the construction of these networks must not be at the expense either of the structural funds or of the common agricultural policy. The structural funds have proven to be a successful vehicle for generating economic growth in the less well-off regions of the Union.
The need to help farmers affected by the BSE crisis has once again demonstrated the importance of maintaining the CAP budget at a level which can fund the ongoing farm programmes while at the same time responding to emergency situations such as the beef crisis and the recovery of consumer confidence in healthy beef and opening up all the internal European markets for disease-free beef from other European Union Member States.
The Irish presidency must guard against short-term solutions to the problem of funding the trans-European networks which involve diverting money from either the CAP or the structural funds, both of which must be maintained at their present level.
Finally, Florence will be remembered for the successful efforts of the Commission president and the Italian presidency in persuading the United Kingdom to lift its veto on the Union's institutional democratic decisionmaking process. It will also be remembered for the acceptance of Europol as a major weapon in our determination to cooperate to fight organized crime and we all welcome the European Extradition Convention.
Mr President, I wonder what people will remember about the Florence European Council in six months' time. Probably the end of the mad cow crisis, not temporary we hope. That crisis has laid bare the current inability of the European Union to pursue the common interest. While the Court of Justice will take the legal decision on the validity of the ban, the crisis has once again demonstrated that inability to take political decisions we have already experienced at other times and on more serious issues, such as the crisis in former Yugoslavia.
But the disappointment of Florence does not end there, because very little has been said on the problem of unemployment, and the paucity of results from the Intergovernmental Conference is clear just from reading the conclusions published in the press. Fortunately, on some issues like EUROPOL and the convention on crossing frontiers, there seems to be light at the end of the tunnel. Florence confirmed 1 January 1999 as the date for economic and monetary union, as laid down in the Treaty and already confirmed in Madrid. The sentence stating that there will be no assessment of the conditions for moving to the third phase at the end of this year is puzzling, suggesting the European Council thinks it has the right to change a Treaty obligation which, in the circumstances, involves the European Parliament. I realize that such an assessment may cause embarrassment to many Member States, but that does not strike me as any reason to prevent the European Parliament carrying out its own duties on an issue like economic and monetary union, where it has already done a bit more than make an appearance.
It would be unfair to blame the Italian presidency alone for the dearth, when in fact it bears witness to a structural defect in this European Union. We hope the time will come when we can free ourselves from much of the ambiguity and ill will of the many who exploit Europe and do nothing to build it.
Mr President, despite the efforts of Mr Prodi and Mr Santer, yet another Summit Conference has led to intense disquiet and indignation on the part of working people. Yet again, we have had a surfeit of proclamations and wishful thinking about unemployment. A surfeit, I would say, of hypocrisy. Essentially, every specific measure to deal with the problem was rejected. Not a single ECU was set aside for that purpose, the policy of frugality prevailed, and the labour and social rights of working people were overturned completely.
Amid a persistence of conflicting statements, a political compromise was reached regarding 'mad cows' , which provocatively ignores the need to protect citizens' health on the basis of scientific criteria.
Mr President, the Summit Conference reiterated the aim of strengthening relations with Turkey. It seems to draw no conclusions from Turkey's aggressiveness, which intensified greatly after the approval of Customs Union. The continual provocations in the Aegean and the continual disputing of Greece's territorial integrity demonstrate the kind of community solidarity guaranteed by the Common External Policy, and its imminent institutionalization by the Intergovernmental Conference. I think that concern is justified, Mr President, and should preoccupy the European Union's bodies.
Mr President, if I had to describe the summit which took place in my beloved Florence in a few words, I would have to say Florence was two steps backwards and certainly not a good summit, President Santer. The first grounds for saying that is the incredible arrangement over the mad cow crisis, which may gratify John Major but certainly cannot be described as a serious agreement and one to dispel the image of a choice designed to export the problem out of the European Union, which instead is what it suggests. On the contrary, it is likely to displease the farmers and breeders who have been seriously harmed by the effects of the crisis on public opinion, especially in terms of consumption.
But if the outcome on BSE, sad enough in itself, and threatening, among other things, to have created an important precedent, even an endorsement, for policies of blackmail and non-cooperation as likely to pay off, had not already given Florence a negative image, the lack of conclusions on the European employment tragedy, described by President Prodi as a collective tragedy, has rendered the summit essentially useless and a failure, and - this is the most negative aspect - projected an image of Europe that is beyond disappointment.
The Italian presidency, together with Presidents Prodi and Dini in particular, has the very specific responsibility of having given the impression it would make a genuine warhorse of the age-old problem and thus deluded millions of concerned people in Italy and elsewhere.
Instead they have had to make do with a speech - an authoritative one, true - because there was supine acceptance that the knot of employment cannot and should not be untied at Community level but only at national level, and President Santer's sad defence of his proposals at a press conference counts for very little. While there is no panacea or magic wand to solve the employment problem, it is equally true that the Florence Summit missed a great opportunity to bring Europe closer to the citizens.
Mr President, one positive feature about the Florence Summit was that for the first time Slovenia was able to participate alongside other countries belonging to the &#x02BC;Europe Agreement'. As we know the Association Agreement between Slovenia and the EU was signed on 10 June, having been through many stages. Slovenia can now start to catch up politically with the other Central and Eastern European countries in relation to the EU. At the same time it should be pointed out that Slovenia is the most developed of the new Central European democracies and thus deserves to be one of the first ones to be taken into account when decisions concerning new members are made. All in all however the summit produced fairly meagre results. It was of course welcome that the dispute between the EU and Great Britain concerning mad cow disease was resolved. However it is worth mentioning that despite the importance of the issue the dispute grew all out of proportion. I believe that the issue on whether to increase the number of decisions to be taken by a qualified majority vote will have gained much support as a result of the British government vetoing many important decisions. The new TACIS regulation, which was difficult enough to produce, was one of the victims of British policy. Fortunately it was accepted by the Agricultural Council last week, and is now at last coming into effect. At a time when we are awaiting the results of the Russian presidential election, it is worth emphasizing the importance of developing co-operation with Russia. It is worth keeping in mind that stability is best achieved by establishing a variety of financial, cultural and political ties. An atmosphere of suspicion and a dangerous policy based on that suspicion can be prevented only by increasing mutual understanding and mutual interests. The TACIS programme is an important instrument in this process. The Florence Summit was a disappointment for European citizens expecting firm decisions on reducing unemployment. We all know that there is no single means of improving the employment situation, but that it requires many different kinds of initiatives. But leaders making official statements consisting of mere words leads to frustration and cynicism understandable under the present circumstances. This growing frustration will become a real obstacle to building a common Europe and reducing unemployment.
Mr President, the Romans said concordia parvæ res crescunt , union is strength. The corollary of that is that lack of unity leads to weakness and that is what Mr Prodi and the whole Italian Government had to contend with. The Union had fallen into complete impotence through lack of unity. So it would not be surprising if any success in solving that matter, in bringing about a certain unity, were to warrant congratulation rather than the scoldings I have heard here. So as far as that is concerned I should like to congratulate the Italian presidency.
A second point which has rather surprised me is what Mrs Green has said. She said she was greatly disappointed. Naturally we are all disappointed about the results, and I shall be coming back to that shortly, but it is surprising that with a party represented in eleven of the fifteen governments, in which seven of the fifteen present governments are socialist, that she is so disappointed in this Parliament. That takes a bit of reconciling, I think.
Now for employment. The question of employment has not been well solved. I think we are all agreed about that. I am glad that Mr Santer has found some positive points but no good solution has been found for it. What is the reason? I think we are to some extent fooling one another with big ideas in which we call all sorts of meetings thinking that that can solve the employment problem. Everyone must cooperate and then it will be solved!
We must admit that at Union level relatively little can be done, at national level rather more and at local level perhaps more still. If we concentrate on that and divide the tasks up according to whatever country has done well, whatever region has done well, whatever town has done well, then I think we should get a lot further than at the moment. It is even dangerous to think that the Union can bear the load, that the Union, which is already so divided, as has just been said, can bear the whole burden of those 18 million unemployed. That does not mean that we cannot make an important contribution.
I am also very glad that the Commission is going about that in various ways, above all by bringing the social partners together in such a positive way. We must keep that in view - and that is also the objective of the European People's Party.
Then there is one great potential danger - that we adopt a number of measures, and the trans-European networks are one of them, where we say: Money must be found for that, but actually there is none. We know that in the present European budget there is not enough money to finance such an ambitious programme as the TENs. I am not saying that the TENs are not important. I think they are very important, but if we want to set them up we must somehow or other fresh money, whether by loans or by means of special taxation. We have suggested a road tax or something similar, but we cannot get it from the present Category 3. My great fear was that that would happen, that we should say there is not actually enough money there, but let us look in the present Category 3. There will not then be money for all the other useful things and they will not then be able go through, but we shall then be able to finance only a little part, a rather smaller part, of those TENs.
I am glad that danger is averted. I am also glad that there has been some extension, though not a genuine one, in Category 3, but it is not enough and we must not delude ourselves that it is. The one big danger is, I think, that this might be regarded as a solution. It is not - not yet - we must press on and I wish the Commission and the Council and us ourselves all success in order to bring that about.
Mr President, ladies and gentlemen, while the Florence summit confirmed that the intergovernmental conference will end by mid-1997, it nevertheless revealed that the preparatory work for that conference was far from well advanced and would have to be speeded up in order to reflect the determination of the Member States to adopt a genuinely strong policy to ensure better preparation of the next summit in Dublin. Various points that arose at the Florence summit have yet to be resolved, as indeed Mr Santer said. I would like to stress two of them.
First, the matter of implementation of the MEDA programme. As our President, Jacques Chirac, recalled, France was an originator of a united, stable Mediterranean. We are not, of course, unaware of the difference between Greece and Turkey. A difference, incidently, which is leading Greece to block the MEDA programme. But let us make no mistake about it, this obstructiveness is penalizing all the States of the Union, and in particular those who have no connection whatever with the dispute. It is a matter of urgency, therefore, to find a solution to the problem.
The other point to be resolved concerns the financing needed by small- and medium-sized enterprises and by a policy of major projects, such as the transeuropean network project, which would enable jobs to be created - an important aspect, incidently, of the 'growth and employment' theme debated by the Council. It is to be hoped that the resistance put up by some countries - Germany, the United Kingdom, Sweden and the Netherlands - will not last, so that the Irish presidency can contemplate taking decisions and providing additional finance.
There are positive aspects, however, and I will conclude by considering mad cow disease, the topicality of which was at the heart of this summit, and which made it possible to restate Europe's concern for public health and to demonstrate how the European Union has reacted to this epidemic, as well as showing its support for those farmers who have been hard hit by the decline in consumption of beef and veal.
Finally, we can only congratulate the Council on instituting the third phase of European monetary union, for which we should all be grateful to it.
Mr President, I represent half a million citizens in the southwest of England. Rarely have we followed a European Council meeting with such interest as we did the Florence Summit. I must congratulate the summiteers on the agreement on BSE. We are not yet out of the mire but the eradication plan agreed in Florence is, nonetheless, a cause of relief for the cattle heartland of Great Britain.
However, I deeply regret the abject failure of European leaders to agree action to create jobs. It is important to sort out the structural problems in our economies but this will take time. It is no less important to act now to gain the benefits identified in the Cecchini and Delors reports of creating jobs through the dynamics of European economic integration. This week has seen some 1, 400 jobs lost in the footwear industry in England to low-cost producers overseas.
On top of the BSE crisis, the mood in my constituency is one of near despair and this pattern is being repeated in rural areas across Europe. President Santer described the challenge of unemployment as a question of the credibility of the Council itself. It is more than that. It is becoming a question of public confidence in democracy in Western Europe. When the European finance ministers meet next week, we need action on jobs. They flunked it in Florence, they cannot afford to flunk it again.
Mr President, President Santer, survivors of the Italian government, the Florence summit is very much a symbol. In a nutshell, Florence means Machiavelli, and the rule of deceit. The deceit of the Cecchini report, which promised us five million jobs and gave us twenty-five million unemployed. The deceit, too, of the handling of mad cow disease. But Florence also stands for the Medicis, for poison. The poison of the contaminated feeds. And it also stands for Lorenzo the Magnificent or rather, in the present case, Europe the malevolent. Malevolent towards employment. All right, so you devote four pages out of eleven in your conclusions to the problem of employment. You drone away about employment, growth and competitiveness, but you don't do anything. All you do is tell us that you are looking for trails, as if a European summit was a jamboree of boy scouts practising stalking.
Well, unemployment has nothing to do with trails. What it has to do with is causes, and the causes are a tragic set of four errors. First, an error concerning immigration, but all you can think about is xenophobia and racism, so I shall say nothing about it. An error on free trade, the free movement of animals feeds - how many jobs has that done away with in the cattle sector? Thousands of jobs. An error with excess taxation. For example, medicinal products in France were taxed at 2.1 %, and you have forced us to tax them at 5.5 %. How many laboratories are you going to destroy?
I told you, Mr Santer, in this very House, and you smiled, I told you that you would only solve tax problems first by imposing a ceiling on obligatory levies, not more than 40 % of GDP; and secondly by following your logic through to the end - because you are a European, which I am not, I am no Federalist - and allowing a free choice of which method of taxation bears the lowest burden. When spouses are taxed in France but not in Ireland, when the estate duty allowance is 300, 000 Francs in France but 1, 300, 000 thousand in Germany, then there is a problem. All this needs to be equalized by allowing a free choice as to which method of taxation bears the lowest burden. And the other error, President Santer, concerns your budgetary policy. Article 104c of the Maastricht Treaty is a Greek tragedy. The more Mr Aznar and Mr Juppé and Mr Dehaene struggle to fill the hole, the deeper and wider they make it. It is a Greek tragedy.
Europe the malevolent, too, as regards monetary policy. You told us that the single currency would provide a solution to the problems of competitive devaluation. Yes, but Italy and Spain will not be participating, and those are the countries responsible for competitive devaluations. You told us that we would be a power, but in order to be a power you have to have the strength to resist, for example to resist the Helms-Burton Law which is strangling Cuba or to resist the embargo which is strangling Iraq, but resistance is not one of your qualities.
Finally, Europe the malevolent as regards agriculture and this whole mad cow business. Back in 1990, in this very House, I denounced contamination of feeds. As for you, your word was 'solidarity' . No, I am wrong, not solidarity, ' responsibility' . The criminal responsibility of the De Mulder brothers, in Doncaster, in Yorkshire, who manufactured the contaminated feeds. The criminal responsibility of the Glon Company, in France, which imported them. The political responsibility of you yourselves, as the Commission. I am well aware that it was the sainted Delors, that the sainted Delors knew, and he let them get on with it, with the contamination, with the poisoning. The philosophical responsibility lies with the inherent logic of the European Commission which, by allowing free movement, demolishes customs barriers and, at the same time, allows the barriers between species to be breached.
One word of good news, Mr President, and I shall leave it at that. You have set up an observatory to study racism and xenophobia. Incidentally, you seem to have forgotten antisemitism. I hope this observatory will be able to find employment for the twenty million unemployed. Then, for once, you will have done something useful.
Mr President, I think the previous statement made it particularly clear how much this European Union is bound, if not doomed, to succeed in the question of combating unemployment, since the alternative is nationalism and a great French President told us here a few months ago that nationalism means war!
In this context, as an Austrian social democrat I absolutely cannot endorse some of the euphemistic words we have heard here about the Florence summit. On the one hand it was certainly a success for the presidency to have got this whole question of British BSE out of the way, and that was certainly not easy. In the end even the British prime minister had to acknowledge that his policy of obstruction has led his country off the track and that it is not possible to build the future of Europe or of ones own country by using the political methods of the past.
In that respect the rapid and solidary decision taken by the summit, namely to lend a hand to the farmers harmed by BSE by giving an extra ECU 200 m, was right and welcome. On the other hand this Florence summit was a pitiful failure in terms of employment policy and combatting unemployment in the EU. This failure is all the worse because tackling this problem is increasingly becoming the acid test of European integration. What is the point of all the important decisions on stronger methods of combatting crime if we are not able to offer millions of young people in this European Union jobs and prospects for the future?
A few years ago this European Union and its governments solemnly set themselves the aim of halving unemployment by the end of this decade. I heard nothing about that in Florence. Today these same governments are not even able to spend a fraction of the money already set aside in the European agricultural budget on the areas of trans-European networks, small and medium-sized undertakings and research in order to create more jobs and prefer to pass on this unpleasant ball to their own finance ministers.
Just think of the normal budgetary procedure. Then we see what these solemn declarations mean in real terms: again and again we see the Commission and the Council deleting funds from what are already very small social lines, deleting funds in social partnership credit lines. People have been referring here to a confidence-building agreement. These statements have to be reflected in the annual budgetary procedures, Mr Santer!
I would have expected the Florence summit to have acted as quickly in relation to the review of the financial perspective with a view to the creation of new jobs as it did when it supported the farmers affected by the BSE epidemic. I call on the Member States to make up for their failure to act by the time the 1997 budget is adopted and thereby to give our citizens a right and important sign that we are on the way to an employment union.
Mr President, at this stage of the debate there is little point in trying to be tough and original at the same time. There are some on the other hand who simply resort to provocation and who say almost anything. In the People's Party we are not 'Euro-archangels' , nor are we Euro-fanatics and of course we should never regard Europe as evil. We think of ourselves as realists in European matters and therefore, to deal with a point just made, we do not believe there is anything ominous about any State not achieving the conditions laid down by the Maastricht Treaty for starting the third stage of monetary union.
Mr President, it is impossible to be original at this time. I shall try to contribute something to this debate and I shall therefore go back to two words which are constantly in the mouth of Mr Santer, the President of the Commission, and which have been mentioned by Mr Prodi: liberty and security.
I shall concentrate on the achievements of Florence in this truly borderline area where the European Union is going all out, where it is being decided what the European Union is to be, because undoubtedly amongst the agreements adopted at the European Council of Florence what stands out from the point of view of the European citizen, whom this Assembly represents, is the achievements in the field of the third pillar: the observatory on racism and xenophobia, cooperation against drugs and crime and very specially against terrorism, which has culminated in the Extradition Convention recently signed, and lastly Europol.
Without underrating the importance of the Treaty on the subjects of employment, the single currency or subsidiarity, we must not lose sight of the fact that in practical terms the citizen especially values the relevance of measures which, like those I have mentioned, directly affect liberty and security. The European Council of Florence was a shining example for us Spaniards since the stimulus given to the subject of extradition is a basic factor in eradicating ETA terrorism.
Liberty and security, Mr President. Progress was made in Florence. And I must say with satisfaction that the Irish presidency has taken up this banner. But there is much work to be done. We must lay down certain common conditions for entry, for residence, for the legal system in the Union for subjects of third countries and we must make possible mutual recognition of jurisdiction which will give full effect to the judgments pronounced by the courts of each State, and we must resist terrorism, fraud and the other forms of organized crime. There is also need of uniformity, more active Community cooperation, in both the judicial and the political fields until the Union reaches maturity.
We also echo the conclusions of the European Council of Florence with regard to the unsuitability of the third pillar instruments, in particular the common position and the agreements. And the fact is that if we are incapable of finding joint solutions to burning issues such as immigration or drugs, we must not be surprised at the apathy reflected by public opinion polls as regards the integration process. It is hard to make the citizens enthusiastic about abstract ideas and unspecific future possibilities.
To conclude, Mr President, an appreciation of the common legal heritage must take precedence over technical and formal considerations. Europe will have great difficulty in making progress in its most important institutional aspects if the standards, the objectives, the methods and even public proceedings are not channelled through the general principles which constitute the cement of our systems of legal order. Because as Octavio Paz says in La llama doble , ' Knowing full well that we are stating a paradox, we may say that liberty is a dimension of necessity' .
Security, Mr President is no doubt the other essential dimension of necessity. And to combine the security and the liberty of the European citizen is the challenge of the third pillar.
Mr President, I wish to compliment those who are still here after this long debate, in particular Mr Dini and Mr Santer. It is good to see that even although there is practically an empty Chamber they are still listening and taking note.
I wish to pay tribute to the Italian presidency. Despite the initial doubts we had due to the domestic political situation, there were some significant achievements, including the end to the BSE crisis, the association agreement with Slovenia, the two Bosnian conferences to reinforce the Dayton accord and of course the start of the IGC. I would single out in particular the successful ASEM Summit in Bangkok. This was preceded by the NGO Conference at which I had the honour to represent Parliament. Also very significant was the appointment of the special envoy to the Great Lakes area.
However, the success of last week's summit in Florence will be judged by many of our constituents by what it achieved for them. They will look at unemployment - and I know everyone has been talking about it. Was there any progress made? I have to disagree with Mr Santer. I do not think there was. The finance ministers have merely been asked to draw up another report on ways of adjusting the tax system. It is three years since the Delors White Paper and still all we have are words and not deeds. There is no point in Mr Santer telling us that Florence supported the confidence pact. We need now to see some action.
It is true that agreement was reached on an increase in the financing of the trans-European networks but it is very disappointing for many of us that the money must be found from existing resources. This will cause delays for many badly-needed projects throughout the European Union and in my country, Ireland. I welcome the compromise agreement on the Europol convention which, together with the extradition convention, I hope will be implemented as quickly as possible by all Member States.
Organized crime is emerging as one of the major problems in many countries. Only last week, as has already been mentioned, we saw the horrific murder of one of Ireland's foremost investigative journalists, Veronica Guerin. She was killed because of her exposés of the drugs underworld and all of us in Ireland were very shocked by this callous act. In the twenty-five dark years of violence in Northern Ireland I would remind you that there was never an assault on, or the murder of, a journalist. This is a new low and I am sure I speak for all Members in condemning this atrocity. The journalist's murder was followed yesterday by the intimidation of a Dublin Member of Parliament who had also condemned the drug barons. It is absolutely essential that the measures we discussed on money laundering and related issues are harmonized and that we bring Europe's laws up to date. I repeat the call that the godfathers must not be allowed to remain outside European laws.
Mr President, Mr Dini and Mr Santer, as trustee for the common good the current presidency of the Union can formulate initiatives but as captain it cannot be better than the team as a whole. Yet in my view one of the welcome pro-European signs is that in spite of internal political difficulties, elections and at time changes of government, the last three presidencies, and Italy too now, have made considerable efforts to achieve a common Europe in their capacity of both captains and trustees. That shows that the awareness of trusteeship can be a mobilizing force.
I would like to compliment you today, President Dini, and thank you in particular for the Italian ministers of energy who have energetically brought the single market a good step forward. It is still incomplete in four areas, namely internal controls, fiscal matters, monetary affairs and the energy market. There we have neither a single market nor a uniform situation, and considerable progress was made there. Consumer rights may have been enshrined in the Treaties for 39 years, but have also been disregarded for 39 years. For eight years we have been discussing how they can be translated into money and in the run-up to the Florence summit the energy ministers made considerable progress. The customers may not all have been given freedom of purchasing choice in relation to a specific type of energy, which is why the number of consumers with the right to purchase differs from one Member State to another, but the direction is right and of course clever business managers have long since quietly adjusted to this situation.
The degree of market openness in the individual European markets will be the same. No-one is prevented from being more open. That will make them sure that this openness will not be abused unilaterally by an escape clause. It is also important to know that services of general economic interest can be provided and that distributors are also involved in the competition to the extent that their customers are involved. Overall, the consumers are acquiring more rights, which is something we must also tell the citizens as consumers. The fifteen individual markets can grow closer together and I agree with you, Mr Dini, when you said the Union is becoming more competitive.
Seen in those terms, 1 January 1999 will be doubly important. I hope that will be the date not only when monetary union enters into force but that it will also be the date when the energy market that has been decided on can enter into force along the lines I mentioned and that a consumers' union will gradually come into being in the energy sector.
Mr President, I value the tenacity of Mr President Santer, but there is one problem - that of credibility. His perception is too far removed from that of the European Parliament and, if I heard him aright, from Mr Prodi's too where employment is concerned. I understand what Mr Santer is doing. He seizes every positive point because that in itself is a step out of our present situation. In itself I am ready to support that. But if that optimism is too far removed from what we all see and what newspaper readers also see, then there is a credibility gap which in my view is already much too big in Europe.
In my opinion we have not so far had any concrete decisions giving any 'body' for example to Mr Santer's confidence pact. I shall not go into detail on the two points but the TENs and support for medium- and smallscale businesses were important parts of that proposal.
I regret that the Council subsequently passed important decisions on to ECOFIN without even giving an indication, as far as I can understand the decisions, because ECOFIN can never be accused of showing any sympathy for giving substantial support to TENs or other big projects. I think that transfer to ECOFIN is dangerous and actually also conflicts with what was decided at Essen, to give subjects concerning employment to both ECOFIN and the Social Council.
Every analysis emphasizes the importance of the confidence which employers must have in investors in the European economy. There is now an urgent need for concrete decisions, for concrete signs that Europe's leaders themselves have confidence in that market. That confidence can be created only if we stop selling indecision as resolution, and seek out the sensitive areas; I think that is also a task for the Commission.
Mr President, first of all I too will thank the Italian presidency for its effective way of working and the final result. Congratulations!
I regret, however, that the presidency's Summit Council rejected President Santer's proposal to increase structural fund appropriations for the trans-European networks. How are we to fight unemployment and how are Europe's economies to recover? Frugality policies and financial measures alone will not suffice.
I am also sorry because the Summit Council reversed the list of priorities of the major trans-European transport network projects, which the Council itself approved and formally ratified in December 1994, by transferring project No 8 on the Essen list. This unilateral change in the priority of the major projects, without the European Parliament's agreement, goes against the letter and spirit of the orders of Article 129 of the Maastricht Treaty, which explicitly require a joint decision by the Council and Parliament before the priority of major projects can be changed. Unfortunately, this stance by the Summit Council is in complete harmony with the common position adopted by the Council of Ministers concerning guidelines on the trans-European transport network, where despite the explicit orders of the Treaty I have mentioned, the Council refused and still refuses to recognise the European Parliament's right to decide jointly when the priority of network projects is at issue. Of course, that common position will soon be coming up before Parliament's Plenary, and you, ladies and gentlemen, will be called upon to decide according to your consciences and undertake the responsibility of approving or rejecting the common position, bearing in mind that the European Union must not be turned into an inter-state alliance of economic interests in which Parliament's voice, which expresses the aspirations and interests of Europe's peoples, is stilled by the arrogance of the respective governments in our countries.
Finally, a few words about the MEDA Regulation. Mr President, why is the Council of Ministers not accepting the European Parliament's amendment proposing that from now on the MEDA Regulation should include division of the funds among the Mediterranean countries?
Mr President, Mr President-in-Office, I believe it is right to stress the fact that the future of the European project is in deep crisis, irrespective of the events that affect individual Presidencies. This crisis relates to the issue of employment and the consequent feeling that Europe is increasingly distant, and it also relates to political and institutional issues, which is confirmed, in a sense, by the impression of deadlock at the start of the Intergovernmental Conference and as its negotiations develop.
The truth is we need to recover a strategy, we need to recover an overall objective, which must revolve again around the question: what sort of Europe do we want? And as Italy is still in the European troika, I think we can make an important contribution to finding the answer to this question. Institutional issues are at the centre of this question so I want to touch very briefly on the point Mr Sarlis mentioned just now. We have asked for simplification of the procedures for extending codecision, but we know that even under the current Treaty it is very difficult to implement this crucial process for European democracy effectively. There is exceptional resistance in the Council. It has been pointed out that the Florence Council changed an essential decision which had been made on the trans-European projects. I wonder if the European Parliament is in a position to be able to approve that compromise, because there is no doubt it creates a great problem.
Then there is the matter of strong resistance to majority voting. Someone said we ought to thank the United Kingdom because it has forced us to understand the absolute need to go beyond unanimity. Well, Mr President, we must fight for a new identity. The issue is this, the answer is this: political union and supranationality. That is the line we must take. Otherwise the original great project for Europe is bound to enter its final crisis.
Mr President, I believe the identity of Europe is measured by its social security model but also by its capacity to establish the best possible balance between freedom and security in order to achieve the full implications of coexistence under a state of law. Viewed from this angle, the importance of the results achieved under the Italian presidency in justice and home affairs is heavily underscored, especially when account is taken of the difficulty of dealing with this famous and rather impervious third pillar.
The results - as others have mentioned before me - have been EUROPOL, agreement on the convention on extradition, agreement on the protocol on corruption and the drive towards action on racism. These seem to me to be very important points. But I must say that in addition to this the Italian presidency adopted an approach which all Members of Parliament have acknowledged: open cooperation with Parliament, a willingness to inform and the courage to propose consultation on matters which have been kept from this Assembly at other times.
This is a key point - and I want to say so before briefly mentioning unfinished business or criticisms - precisely because the purpose of completing this element of the state of law is to assure transparency, and hence social control, parliamentary control and judicial control in all these matters. And what has been done lays the foundations for a breakthrough on all that remains to be done in this sector at the Intergovernmental Conference, having the courage to regard certain issues as Community issues: immigration and the right of asylum, and above all a legal basis to cover fraud. We are witnessing a contradiction as regards Community fraud; we have been in retreat for the last few years. Whenever there is a footbridge we go the other way. But at the Intergovernmental Conference we must insist on full Community powers in the matter, because conventions do not work well enough.
Mr President, I wish to echo the disappointment expressed by Pauline Green when she responded on behalf of the Group of the Party of European Socialists at the beginning of this debate. I want to look simply at budgetary matters.
In the conclusions from the presidency, under the comments on job creation and competitiveness, all it says is that the Council will take note of the Commission's proposals on the budgetary issues. It is a pity that it could not have been far more explicit in that statement. In fact, the proposals from President Santer were a mere shadow of what the Commission had originally envisaged because the Commission knew what was achievable. Even now I am not too sure that the Commission will even achieve those limited aspirations in the light of what the Council is saying.
My concerns are for the trans-European networks regardless of what is said in here. My concern is for the promised money for the research budget of which there is no mention here. My concern is for the incentives for small and medium enterprises to which there is only a passing reference in this document. My concern also is that the Council only says it will consider these proposals. It is a pity it was not far more explicit and it is a pity it could not give us a lot more explanation. For example it talks about raising a commitment ceiling in category 3 but the payments will be settled within the current limits of the overall ceiling. What does that mean? I am sure the Commission knows but does the Council? If it does know then a mere simpleton like me would love to know what it means by that.
The proposal to find the extra ECU 200, 000 within category 3 by 'redeploying available appropriations' . What does that mean? There are no incentives for the job creation proposals which the Commission and Parliament really wanted. Of course what it should have said is that it does not intend putting any further money into the European Union budget and, in fact, wants money back. But that would not fit into the niceties of the diplomatic language used in these conclusions.
Mr President, I should like to start by echoing some of the concerns of my colleague, Mr Wynn, at the paucity of solid measures being introduced to deal with unemployment. I am particularly concerned about the lack of commitment shown with regard to the trans-European networks and particularly with regard to funding of the taskforces for research and development into many key strategic industrial areas that will affect the competitivity, the success and prosperity of the European Union into the next century.
Aerospace and educational software and multimedia are the key industries and key technologies for the next century. Most people's prosperity will be based on one of those two industries. Firstly because of the growth in air transport and secondly because of the development of the information society. The outcome of the Florence Summit does little to give confidence to business and workers across the European Union and particularly in a constituency such as mine in the northwest of England which is so dependent on these two industries for its success and prosperity.
Mr President, this Parliament has always been concerned about the democratic deficit in the Community's decision-making process and the defence of proper rights of representation. But today our reformist horizon has broadened and especially includes overcoming the institutional deficit which penalizes certain Community policies as compared with others. The main achievement of the six months just ended has been to narrow this institutional gap, seeking a new internal balance between Union policies. Europe is no longer the monetarist monoculture it was six months ago, and that is an undeniable result.
In Rome, at the tripartite conference with the social partners, and in Florence, the first institutional elements of a Community employment policy were outlined. Employment is not generated only by investment in the transEuropean networks - tarmacking is not governing - it is generated above all by the institutional capacity to apply torsion to the entire Community machine, gearing up the value added by employment and social cohesion.
This institutional torsion has begun. It is now a case of concentrating the effort on consolidating this institutional process for employment and other citizenship policies, while the mechanisms of monetary unification move onward. Not being able to see all the elements of an actual process is a political sin as great as prejudice.
Mr President, I would like to greet the new Italian Prime Minister, Romano Prodi, and welcome the political change in his country and the expectations it raises of a strengthening of his government's commitment to democratic political construction of Europe.
I regret, however, that the Italian presidency, in the light of the existing crisis of great severity, was unable to give the necessary political boost to initiate a genuine political negotiation in the IGC. We would like to see that negotiation not only limited to the lowest common denominator but at least attacking head on, with the Union's new powers and means, real problems such as employment and deepening political and social union just as we are preparing the way for the single currency. Unless the European Union acquires the capacity to regulate economic and social affairs so as to overcome the ultra-liberalism of the single market, it will see its own democratic legitimacy compromised and the popular support on which it depends alienated.
I want to make it clear here and now that the Florence Council was capable of producing various positive decisions such as those already mentioned in respect of the third pillar.
I would also like to point out, as a Portuguese Member of this parliament, the receptiveness of the Council in relation to the agreement between the Portuguese and Spanish governments on the new projects for transfrontier links, improving the existing opportunities for these two countries in the framework of transEuropean networks.
I regret, however, that the Council was unable to give a response to the main question concerning our people, namely the fight against unemployment. I regret that the Council should have turned down the means for relaunching growth and employment. I would still like to back calls for making available the necessary resources to finance the Commission's proposals. I should also like to insist on the idea that the measures to be adopted by the Commission in the framework of the confidence pact for promoting employment are not incompatible with and should not jeopardise the policy of economic and social cohesion, which is a Community acquis .
The Socialist Group has therefore tabled an amendment - inspired by myself - to the joint resolution that we are to vote upon tomorrow, and I hope to obtain from President Jacques Santer a clarification that in no way will the Community's agreements on economic and social cohesion contradict or put at risk the pursuit of the very just goals of promoting employment.
Mr President, I am rapporteur for the trans-European transport networks and I would like to offer my thanks and respect to the Italian presidency in this connection for the efforts it made in the conciliation procedure. In particular I would like to thank the transport minister, Mr Burlando, and Commissioner Kinnock for enabling us to achieve a result, to reach a compromise in this procedure.
Four days before Florence we had this compromise. It also covers the fourteen Essen projects, which we included in a list. So we were all the more surprised to read in the Florence conclusions that the European Council notes that two Member States want to make changes to an important project on this list. That is why I now ask you, given that the conclusions are somewhat unclear - and here I would ask for a very precise answer if possible, Mr President-in-Office - how does the Council propose to deal with this proposal from the Florence summit, in the framework of co-decision with Parliament and on the basis that we have to vote on the results of this conciliation in Strasbourg in July? So may I ask once again for a very precise answer, because many Members of Parliament, and I too, regard your answer to this question as highly important.
Madam President, honourable Members have expressed contrasting opinions about what the Commission and the presidency have been able to achieve in the first six months of this year. Your opinions and assessments will be a stimulus to the work of the Commission and the Council in the next six months and in the future.
But I want to emphasize very firmly that there was no lack of drive and determination to achieve the presidency's programme and deal with the main issues the Commission has been pursuing. But European Council decisions require the consent of the governments of the Member States. Everything possible was done. Honourable Members have above all expressed disappointment that no European decisions were taken on employment, which is certainly the priority and the most dramatic problem for all our countries, and that there was failure to agree on the use of Community resources for the trans-European networks. That decision should have been taken precisely at a time when the leading Member States are committed to reducing public expenditure and budget deficits and remodelling the welfare state, problems which require difficult political decisions on the domestic scene.
Here I believe lies the principal reason for not taking new decisions on spending at the European level, together with the broadly general belief that the most important decisions for fighting unemployment have to be taken at the national level, on the basis of employment policy guidelines already well defined at Community level which the Member States are encouraged to implement. I agree with what Mr Pronk said on this, and full account must of course be taken of the views expressed in this Chamber today.
Further to these general points, I shall try to respond to certain comments first made by Mrs Green and then taken up by Mr Sarlis, Mr De Giovanni and the last Member to speak, as well as Mr Ripa di Meana's statement on another issue.
Let me say to Mrs Green and the other Members that it is not true that the conciliation agreement with the European Parliament on the infrastructure projects was unilaterally changed at Florence. The European Council just took note of a request for an amendment to that agreement presented by Spain and Portugal. Any change would in any case naturally require another codecision with the European Parliament.
To Mr Ripa di Meana I confirm the commitment already made by Minister Agnelli that the results of the Intergovernmental Conference will be approved by the Italian Parliament only if the European Parliament gives its assent. The Italian government waited for the opinion of the European Parliament on both the Single Act and the Maastricht Treaty. Furthermore this pledge was confirmed by the 1989 referendum, under which national decisions are subordinated to supranational decisions.
As regards the MEDA regulation - the issue raised by Mr Sarlis - and the allocation of funds to individual Mediterranean countries as suggested by the European Parliament, the Council considered it important to find a settlement to the conflict between Greece and Turkey as soon as possible, as President Prodi said, so that the MEDA regulation can be applied across the board to all the countries involved, including Turkey, and also fulfilling the customs agreement between the European Union and Turkey. Furthermore, the regulation does not provide for any pre-allocation of funding between the Mediterranean countries, and for good reason. In fact the intention is to finance projects likely to ensure the development of Mediterranean countries by selecting the best projects.
Finally, I want to thank honourable Members for having recognized and emphasized, amongst other things, the progress made on former Yugoslavia, EUROPOL, energy and the Intergovernmental Conference, as well as the solution to the political dispute with the United Kingdom affecting European Union business and linked to the BSE crisis.
Thank you very much, Mr Dini.
(The sitting was suspended at 7.45 p.m. and resumed at 9 p.m.)
Transitional periods in accession treaties
The next item is the joint debate on the following oral questions to the Commission:
B4-0673/96 by Mrs Hautala and others, on behalf of the Green Group in the European Parliament, on the fouryear transitional period accorded to the three Member States, Austria, Sweden and Finland, concerning certain Community provisions on the environment; -B4-0674/96 by Mrs Myller and Mrs Graenitz, on behalf of the Group of the Party of European Socialists, on the four-year transitional period on environmental legislation granted to the new Member States in their accession treaties; -B4-0675/96 by Mr Rübig and others, on behalf of the Group of the European People's Party, on the review procedure under the EU Accession Treaties of the three new Member States, Austria, Sweden and Finland; -B4-0676/96 by Mrs Ryynänen and others, on behalf of the Group of the European Liberal, Democratic and Reformist Party, on the review procedure for Community environmental measures in connection with the transitional period granted to the three new Member States; -B4-0677/96 by Mr Sjöstedt and others, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on the four-year transitional period granted to Sweden, Finland and Austria, when they acceded to the European Union in 1995, as regards their more stringent environmental standards; -B4-0678/96 by Mr Mamère, on behalf of the Group of the European Radical Alliance, on the transitional periods provided for in the accession treaties of Austria, Finland and Sweden; -B4-0679/96 by Mrs Sandbæk, on behalf of the Europe of Nations Group, on the transitional period granted to Austria, Finland and Sweden with regard to environmental legislation; -B4-0680/96 by Mr Pasty and others, on behalf of the Union for Europe Group, on environmental legislation: revision of environmental standards following the accession of Austria, Finland and Sweden.
Madam President, Finland, Sweden and Austria were given the right to maintain certain more stringent environmental standards during a four-year period. During the transitional period the purpose was to re-assess the Union's corresponding regulations, so that the new Member States do not have to lower the level of their standards by early 1999. We are half way through the transitional period and nothing worth mentioning has happened. The environmental Commissioner stated when she took over that one of the most important objectives during her term in office was to re-assess these regulations. We have reason to believe that the Commission will merely achieve a poor compromise, whereas this would be a perfect opportunity to raise the standard of environmental and health protection in the entire Union. Madam Commissioner, now is the time to live up to your promises and reassure your colleagues that a high standard of environmental protection is important for the entire Union and that a compromise is not adequate for this purpose. By the beginning of April next year the Commission and the Council will give a detailed report on the progress of this matter.
Madam President, the first time I spoke in this Parliament at the beginning of January 1995 I put a question to the Commissioner. I wanted to know at what point the higher environmental standards of the three new Member States, Austria, Finland and Sweden, which were to be examined in the Union, would be assessed. At the time you replied that you regard it as one of your important tasks to raise the Member States' environmental standards. The new Member States were not to lower their standards but instead the Community standards were to be improved with the accession of the new Member States.
We all know that environmental policy cannot be pursued at purely national level and that every improvement will benefit all the citizens of the Union if it leads to fewer dangerous substances, less air pollution, less environmental damage. Exactly 18 months have passed since I received this answer, which was regarded as very positive by myself and my country and no doubt also by the other new Member States, 18 months during which I did not manage to find out what measures you have taken or whether there were any measures at all. So we have put this oral question out of our concern for our common environment, for the health of the people of the European Union, and also on behalf of the citizens, in their interest, because we have to let them know that their interests take precedence over economic interests, which are certainly only short term and short-lived, and that in the end the sustained development of our European Union also demands the appropriate environmental legislation.
We therefore urge that a plan be presented showing how, by which measures and according to what timescales these adjustments can be achieved. I believe we must not waste any more time for two and a half years are a relatively short period for adopting legislation in this House, even if all the institutions that have to participate manage to cooperate.
Various proposals that have already been put before Parliament, such as the directives on fuel qualities and on motor vehicle emissions, could in fact already contain elements of these higher environmental standards. I ask myself why this is not yet the case. And I would also have expected, during the review of the fifth framework programme, mention to be made of the three new Member States, for reviews should take account of new circumstances and the enlargement of the Union to include such major and in environmental terms very sensitive areas is certainly a new factor to be taken into account.
Therefore, Commissioner, I hope that you can answer the questions we are putting to you today as positively as you did at the time, in January 1995, when you came into office. I also hope it will prove possible by the end of this decade to raise the environmental standards in the European Union to a level that will greatly benefit the people and the environment.
Madam President, Commissioner, ladies and gentlemen, agreements are reached through agreement and the promises made in agreements should be kept. Particularly with regard to the horizontal approach to environmental law, it is important to note that we said 'yes' by an overwhelming majority before our accession. Two thirds of Austrians expressed themselves in favour of the European Union, some 500 days ago, and the Austrian people put a great deal of trust in the Union.
It is now up to the Union not to disappoint the trust put in it. We will be holding elections on 13 October and they will be another measure of whether there is as much efficiency at European level as imagined. In the Act of Accession the European Union undertook to bring the European environmental standards listed in the annexes to the Treaty of Accession closer to the higher standard of protection in the new Member States of Finland, Sweden and Austria within a transitional period of four years. In particular this involves updating the existing legislative texts on the classification, packaging and labelling of dangerous substances, on pest control and pesticides, on batteries and on the lead content of petrol.
If the EU is to gain greater acceptance by the citizens of the Member States, it is important to take the opportunity arising out of the review process to achieve our common aim of creating uniform environmental standards at a high level. For that reason we place great expectations in the Commission's proposals and call on it resolutely to fulfil its obligations as set out in the Act of Accession.
Both I and the citizens of the European Union find it hard to understand the slowness of its work process so far. Moreover, we want to call on the Member States of the European Union to comply with the obligations they undertook in the framework of the accession negotiations with the new Member States and to give the necessary support to the proposals the Commission will be formulating.
The single market can only work if there are uniform standards. So it should be in the interest of us all jointly to aim at setting high-level environmental standards and thereby to counter the threat of the internal market principle being watered down by divergent standards. As a representative of the business world in the European Parliament I lay the utmost value on ensuring that the higher environmental standards apply throughout the European Community.
Madam President, Madam Commissioner, the citizens of the European Union Member States expect firm evidence that the European Union really is working in the interest of their safety and their future. In this respect it is particularly important to tackle efficiently the question on how cross-border environmental problems are tackled at EU level. Citizens of new Member States cannot be expected to accept that the Union would force their countries to lower the standard of environmental legislation. On the contrary we feel that it is reasonable to expect that with joint efforts we can achieve progress on environmental policy within the European Union. Improving the state of the environment should be one of the most important objectives in achieving binding international co-operation. We have trusted the Commission to fulfil its promises to develop Community legislation during the four-year transitional period so that it is in harmony with the more stringent environmental standards of the new Member States. Now the time has come to know what the Commission's measures and plans are and what the timescale is for fulfilling these promises. What efforts will the Commissioner make to bring forward legislation in accordance with both the general agreement and the fifth programme of action on the environment? What is the Commission's view on revising Article 104 so that the Member States besides keeping their own higher environmental standards can also introduce new regulations for improving the state of the environment? I would like to emphasize that we are talking about an important principle for the credibility of the entire EU, and we also require information on the fate of the transitional regulations given to new Member States. Individual exceptions agreed upon with the new Member States are important in themselves. Finland for example wishes to assert its right to maintain a lower level of cadmium in fertilizers, because cadmium is a so-called accumulative substance, which does not degrade but accumulates, thereby increasing the level of risk. Similarly it is essential to restrict the content of sulphur in liquid fuels in order to prevent acid rain.
Madam President, in the negotiations leading to EU membership, Sweden, Austria and Finland were given a four-year transitional period for parts of their environmental legislation. At the same time the EU promised to revise their own regulations. In Sweden this agreement with the EU was publicly proclaimed as a guarantee that Sweden would not have to lower its environmental standards. The ministers responsible emphasized among other things that Sweden by virtue of Article 100a(4) would be able to maintain more stringent environmental standards even if the Union did not manage to raise environmental standards to our level. Since then little progress has been made.
We still lack a firm timescale as to how the EU will achieve these objectives. We will be greatly disappointed if the Union does not succeed in raising the level of its environmental standards as promised or perhaps even obliges the new Member States to lower their environmental standards. This would serve to swell the enormous criticism of the EU voiced by the majority of the Swedes today. For this reason I would like to present four pertinent questions to Commissioner Bjerregaard.
1.This question is about the legislation on chemicals. It is absolutely essential that the Commission puts forward a proposal for the amendment of the directive on preparations as soon as possible in order to answer some of the questions connected with the fourth risk category in the Swedish chemical legislation. When will the Commission put forward this proposal?2.Timescales are required for risk assessment and amendment of the directive on the restriction of harmful substances. The Swedish regulations on cadmium, tin-organic compounds, arsenic and pentachlorophenol are valid. When will the Commission specify how this work will be carried out?3.What initiatives does the Commission intend to take regarding cadmium in commercial fertilizers? The longterm contamination of arable land is a big problem and technical solutions are already available for purifying cadmium in phosphoric acid for example.4.If the EU has not raised its environmental standards by the end of the transitional period, can Sweden refer to Article 100a(4) despite the fact that we did not take participate in voting in the Council when the directives in question were accepted?The complexity of these problems show how absurd the EU priorities are regarding the regulatory framework, where free movement of goods is given priority over environmental considerations. This is why a proper guarantee on the environment should be given during the intergovernmental conference; an environmental guarantee which safeguards the right to preserve existing legislation and introduce more stringent measures on goods for both environmental and health reasons.
Madam President, the Commission's work in connection with the review clause contained in the Act of Accession for Austria, Finland and Sweden is progressing well, despite some of the comments which have been made here this evening. The Commission fully accepts its obligations to review the relevant provisions of Community law which do not apply to the three new Member States during a four-year period. The review will, where necessary, be aimed at raising the existing Community standards in the areas concerned.
To begin with, I should like to make it quite clear that in my own sector, the environment, my political stance is now and has always been that none of the new Member States should find themselves in a situation where they are obliged to reduce their health and environmental standards when the transitional period comes to an end in 1998 because they then have to apply the relevant Community legislation, so I can entirely confirm the answer which I gave to Mrs Graenitz more than a year ago. At the same time, I must of course also say that the result depends not only on the efforts made by the Commission, but also on those which the Member States are willing to make, especially the new ones. For example, the Commission's ability to achieve the right result often depends on the information we receive from the Member States, such as on the classification of a dangerous substance in the country in question.
In order to step up the dialogue between the new Member States and the Commission on this issue, I convened an initial coordination meeting at the highest level on 20 June 1996, involving the Commission and representatives of Austria, Finland and Sweden. At this meeting, there was a discussion of the progress achieved, the problems which had arisen, the future strategy and the timetable for the review process. It is my hope and belief that this meeting and others of the same kind which are due to take place regularly in the future will provide a sound basis for continuing the review process. This cooperation is important to achieve the political goal of high environmental and health standards, since the Commission, as I said, is also dependent on information from the new Member States. Moreover, I have seen to it that my services and the other services involved have ensured that all the substances and preparations to be reviewed are on the agenda for the discussions which are to take place in the relevant groups of experts. Where the directives in question are under review, the Commission is endeavouring to take the new Member States' legitimate interests into account. At the moment, work and discussions are taking place at all levels with a view to completing the process before the expiry of the transitional period, and we are striving to find solutions which are acceptable to all parties.
I should now like to describe what is happening or has happened with a number of directives covered by the review clause which contain aspects relating to health and the environment. These have been referred to by several speakers. It should perhaps be pointed out that the directives are administered by different services and therefore fall under the responsibility of different Commissioners. Firstly, there is Directive 67/548 on dangerous substances. As regards the differing classification and labelling requirements for some 100 substances where Austria and Sweden have a different system for one reason or another, the Commission is seeking to ensure that all the substances are included on the agenda for the meetings of experts at the European chemicals office in Ispra. The results of these meetings will be adopted as adjustments to technical progress under the committee procedure which is laid down in the directive. The first results have already been produced: the twenty-second adjustment of the directive to take account of technical progress, covering around 20 % of the substances which are to be dealt with - 13 in the case of Austria and 11 in that of Sweden - will shortly be adopted in the form of a Commission directive. If the new Member States can supply the necessary scientific data in time, the prospects are good for concluding the process before the end of 1998.
As regards the different criteria for the classification of carcinogenic substances in Sweden and the so-called fourth category of risk there, this will have to be taken into account in the harmonization which is currently in progress under the auspices of the OECD. Both the Commission and Sweden will play an active role in this process, to ensure that an acceptable outcome is achieved before the expiry of the transitional period. Austria is to submit a study of the effects of the country's additional labelling requirements on the attitudes of consumers. Further discussions will take place on the basis of this study and Austria's proposals for measures in case of accidents.
Then there is Directive 88/379 on dangerous preparations. The problems with the classification, packaging and labelling of dangerous preparations are closely related to those arising in the case of the directive I have just dealt with. The solution for dangerous preparations will therefore broadly follow the approach outlined in that context. With regard to preparations which are not dangerous, it is proposed to solve the problems in the planned review of Directive 88/739. The adoption of a Commission proposal for a new European Parliament and Council directive is scheduled for July 1996.
We next come to Directive 78/631 on pesticides. This directive will be repealed. The classification, packaging and labelling of pesticides will be included in the scope of the revised directive on dangerous preparations. It is hoped that the proposal for a new European Parliament and Council directive will be adopted by the Commission in July 1996.
Directive 91/414 deals with the marketing of plant protection products. A draft proposal covering the classification, packaging and labelling of plant protection products, where Austria and Finland have different requirements, will be produced alongside the Commission's proposal for the amendment of Directive 78/631 on pesticides.
There is also Directive 76/769 on limiting the marketing and use of certain dangerous substances and preparations. The new Member States have stricter legislation, as has been emphasized here today, on the marketing and use of PCPs, cadmium, organic tin compounds and arsenic. During the discussions so far, it has become clear that strict provisions of this kind, which are being sought by the new Member States, cannot be introduced without agreement on detailed risk assessments concentrating on exposure scenarios, in which context it is also necessary to include chemical substitute products for these substances. The substances in question will therefore be included in the third list of priorities under Council Regulation No 793/93 on the assessment and control of risks associated with existing substances, provided that the precise chemical identity of these substances is established and the producers and importers of the substances are known. These risk assessments, which should be completed by early 1998 at the latest, will form the basis for the discussions in the relevant working groups, together with further technical and economic data. The directive can be amended by a committee procedure. The Commission will begin specific studies after the summer holidays, and due account will be taken of the Austrian studies of substitute products for PCPs. Austria will also be presenting studies of the gradual phasing-out of the use of cadmium.
The last directive to which I shall refer is Directive 76/116 on fertilizers. This directive can be amended by a committee procedure. On the basis of a risk assessment and an economic study of the cadmium content of fertilizers, which represents a problem for all the new Member States, it will be possible to bring a proposal before the committee.
I am sorry to have spoken at some length, Madam President, but I felt it my duty to give Parliament a thorough account of the situation.
Madam President, I would like to thank Commissioner Ritt Bjerregaard for his agreement that it is essential to update Community legislation to a higher standard, to meet the requirements of the new Member States. It has to be stressed that there is little time. A good 18 months have already gone by, and there are another two and a half years to go. Knowing how long it takes for legislation to go through the Union machinery, there is every reason to be very pessimistic. According to the Commissioner a proposal for the amendment of the classification, packing and marking of pesticides should already have been put forward in July 1996. Here we are now in July 1996. It is of course welcome that by July we will have started regular discussions with new Member States, but should these discussions not perhaps have been started a year ago, so that we could have kept to the proposed schedule? The Commission's pleas that new Member States have not provided sufficient information is not entirely accurate, since there is already information which could be used for improving the present standards. Nor does the cadmium issue present a technical problem. The technology required for solving the cadmium issue already exists. In this connection it should be pointed out, as has already been done, that this is a major health issue in Finland for example, where the environment is considerably more vulnerable than in some other areas. The new Member States have also been very disappointed to realize that despite promises the issues that we are now discussing have not been considered sufficiently when bringing forward new Community legislation during the time of membership of the three new Member States. The proposals concerning the sulphur content in fuels have for example not been included in the AUTO-OIL programme, nor does the fifth programme of action regarding the environment meet requirements. Public opinion in the new Member States is very concerned as to how the European Union deals with environmental issues and particularly how the European Union stands by the promises it gave when the accession treaty was signed. Before joining the Union there was a referendum in each of the three countries, which was preceded by Union supporters assuring the public that the European Union would under no circumstances require a dilution of our present legislation. The Commissioner also mentioned in her speech that she is of the opinion that legislation in the new Member States should definitely not be diluted. But I would like to see realistic regulations in the form of a realistic schedule. In this context it is also important to make sure that Member States, both old and new, can maintain and create new, more stringent regulations on environmental issues, whenever this is required for environmental reasons. It should also be enough for a Member State to express the wish to maintain a higher standard of environmental legislation for this to be possible. In other words, the wish to introduce more stringent environmental legislations should be sufficient grounds for doing so. For this purpose Article 104a should be revised. We should in other words make every effort to ensure that a more stringent legislation is feasible.
Madam President, Madam Commissioner, colleagues; during membership negotiations Sweden was granted transitional regulations for a period of four years for sections of the environmental legislation. The objective was that during this period the EU would catch up with our more stringent regulations. Naturally in the long-term we cannot grant exceptions and special regulations within the internal market and consequently create differences which affect the flow of goods and services as well as free competition. We have sound reasons for assuming that by the end of this four-year period these exceptions would constitute the minimum requirements within the Union, and that we as a country would definitely not have to lower our environmental standards. The waterways, the sea and the air are ours in common and we have to work with the Community to be able to create uniform regulations. The Union's most important task is to achieve a viable environmental policy.
These serious, cross-border problems which we are encountering today cannot be resolved at a national level alone. The environment requires strong European co-operation, and environmental policy today affects the credibility of the European Union, not least as far as the expectations of a young generation are concerned. Therefore it is of the utmost importance that we achieve results now.
We have been members of the Union now for one and a half years. According to the Commissioner the work is on-going. I wish that we could have rather more tangible evidence that the work does in fact receive priority within the Commission, but I feel more confident after what I have heard today. I would however like to have more details of the overall timescale and how co-operation between the various directorates is organized. We have had positive experiences proving that there does not have to be conflict between industry and the environment, rather the contrary. Technology, products and limit values are already operating within the Union. We should take advantage of this and create the long-term environmental policy needed to achieve workable solutions in the future.
Regarding the assessment, it was not quite clear whether this work has already begun or not. The responsibility for organizing and structuring this work in fact lies with the Commission. I am convinced that none of the countries withhold essential information. The assessment must be carried out immediately in order to give us a basis for decision-making and thus create credibility so that our regulations can be transferred up to Union level by 1999 at the latest.
Madam President, what the Commissioner said was most interesting. However, she did not give her position on the main question. How does the Commission interpret Article 100a(4)? That is a relevant question for those who want to know whether Austria, Finland or Sweden can retain their national provisions in the field of environmental protection and the working environment. That means it should not be insinuated that in using the measures they want to apply these three countries are trying to bring about arbitrary discrimination and covertly to restrict trade. That is not the purpose of these three new countries. The aim of these three new countries is to maintain and further improve the high environmental standards in Europe. That is also the priority of the individual European citizen.
Commissioner, Article 69 of the Treaty of Accession states that specific provisions may be retained and will be reviewed by 1998. It also says that regardless of the results of that review, the acquis communautaire shall apply from the end of the transitional period. That is the real snag. I would like you to tell me how things are to go on if no agreement can be reached? Is what was promised to us in 1994 still applicable if difficulties arise in European harmonization? Those are relevant questions, which have remained unanswered.
We do not want specific rules but would hope that Europe as a whole will go along with us and introduce the same rules that are already law in our three countries. That is the subject today, not individual difficulties with cadmium, alkali-manganese batteries and so on.
Madam President, despite Mrs Bjerregaard's promises the Commission's activities during the past 18 months have been inadequate to reassure the public that the Commission is serious about taking action in accordance with the agreement entered into with the new Member States. In the AUTO-OIL programme for example, accepted by the Commission a couple of weeks ago, the permissible benzene content in petrol is set at two percent. Many Member States at the present time permit a benzene content of just one percent. If the Commission wanted to show that it really is serious about tightening environmental standards to meet the level of the new Member States, it should therefore have proposed a benzene content in petrol of one percent maximum. This kind of example, of which there are several as we have heard here today, undermines the credibility of the Commission's role. The Commission should immediately draw up a plan showing how it intends to fulfil its promises.
Madam President, having heard the Commissioner's reply, we should seriously ask ourselves what will happen at the beginning of 1999 if this re-assessment fails. We might for example end up with a situation where, say, the French fertilizer industry appeals to the Commission about the Finnish cadmium restrictions. And the Community's Court of Justice may finally decide that Finland is preventing free competition and that Finland should loosen its environmental legislation, the importance of which surely became clear to everybody in the previous discussion. If we want to prevent a succession of court decisions weakening environmental protection in the new Member States, the relation between free movement of goods and environmental protection should be revised at the intergovernmental conference, as has been pointed out today. But Madam Commissioner, you did not answer the questions raised. What is the Commission's viewpoint, and do you believe that the link between environmental protection and free trade will be tightened at the intergovernmental conference in favour of environmental protection? It is not very professional to go behind the backs of the Council. As a Commissioner you have wide powers to take initiatives and you are very aware of it. Fortunately we are talking about issues which are subject to collective decisions, and the European Parliament consequently will have to be vigilant, and will continuously press you on the issue, to try to limit proposals, which I am sure will be presented to Parliament in an unacceptably unrestricted form.
Madam President, Madam Commissioner, merely to aim at solving the environmental problems we have is not sufficient. Nor is it sufficient to hope for a solution regarding Austria's, Sweden's and Finland's transitional regulations. There must be a higher objective. That objective must be to achieve firm proposals on how we should act in order not to have to lower our more stringent environmental standards. That is really the only answer we want. Pious hopes are not enough. That is why the Commissioner's replies are inadequate. It is of course a positive development that there will be something in July regarding the directive on preparations. But we would like to know what this something is. Nor is it enough that something will be done on cadmium in commercial fertilizers. We would like to know what exactly is being done.
I do not think that we need further proof of what cadmium in commercial fertilizers does to nature. There is already evidence of that all over Europe. We need to know what the Commission is really planning to do. The same applies to the schedule for directive 76/769 on the restriction of harmful substances.
It was said that it is not vital to specify the harmful substances which are of concern to us. But I feel that this really is essential. The Commissioner talked about a detailed assessment of the risks. But what more do we need to know about cadmium, tin-organic compounds, arsenic and PCB. I do not think that we need any further proof of the consequences of using them.
I think that the environmental situation in Europe is already proof enough of an existing problem and where the causes of this problem can be found. In my opinion there are really only two solutions to this problem:
1.That the Commission together with respective governments puts forward firm timescales and presents measures for resolving the problem and thereby gives us an exception in accordance with the environmental guarantee in Article 100a(4).2.That the Commission simply admits that it has failed and extends the transitional period.It was said earlier that is not only a question of environmental issues. It is also a question of people's confidence in the European Union. We have had our referenda. We know that there will possibly be more referenda, and the environmental issue is critical in the public's perception of the EU and its way of dealing with issues. That is why we have to be more active on this issue than we have been hitherto.
Madam President. This really is a test case for the EU, since all the Swedish environmental organizations prior to the referendum expressed criticism about Swedish EU membership for environmental reasons. The undertaking given by Commissioner Bjerregaard that no new Member State should have to lower their standard involves considerable measures. Now the question is how this undertaking corresponds to the Commission's report of 10 April, which stated 'The most realistic approach would be to go for a level of protection which is a compromise between the least stringent standard among the new Member states and the existing Community standard' . Such a compromise is bound to lead to a lowering of standards in the new Member states.
In another Commission report of 18 June, just a couple a weeks ago, regarding the directive on preparations and the directive on means of controlling harmful organisms in plants it was stated that the four-year transitional period will in all likelihood be insufficient. Commissioner Bjerregaard gave an extremely far-reaching undertaking. Does this mean that the Commissioner considers these documents from the Commission, which present a considerably more pessimistic view on the possibilities of fulfilling these undertakings, to be null and void and that the Commissioner pledges her political belief that Sweden, Austria and Finland will not have to lower a single standard regarding the hundreds of firm cases in question? It will be excellent if you can stand by this undertaking. I would like to have this confirmed.
Madam President, from some of the contributions here in the House, one might almost have the impression that I had not made my speech. I did in fact deal very carefully with the meetings which have been held, some of them at high level; I described a number of the very specific matters referred to by the first speakers; and I explained the kind of timetable and procedure with which the Commission is working. Also, I declared what I myself am working for in political terms.
I think that everyone here in the House understands that no country was given guarantees in advance. The prospect was held out to all the countries that we would seek to achieve as high a level as possible, and I have said that this is also my political aim and what I am working for. Clearly, many of these proposals are subject to a democratic process. However, the countries which have belonged to the Community for a longer period of time have also been through a democratic process as regards the proposals they have adopted, and they naturally cannot accept being sidelined when it comes to changing some of the rules. We have to abide by the rules as they stand. It has in fact been difficult, in the course of events, to obtain the information that we needed from the Member States, and the most recent high-level meeting has helped a good deal in this respect, as I mentioned in my first speech. In this way, we have ensured that we shall have the information we need to be able to make the necessary changes.
I should therefore like to say, as regards the discussion on what will happen if we are unable to cope with the demands which have been made, that it is my wish that we should be able to cope with this politically. That is what I am working for, and I also believe that it is possible. I understand that I have the support of Parliament. That is the task before us, and together we must do all we can to ensure that it is achieved.
Thank you, Commissioner.
I have received seven motions for resolutions pursuant to Rule 40(5) of the Rules of Procedure.
The joint debate is closed.
The vote will take place tomorrow at 11 a.m.
Legislative and administrative simplification
The next item is the report (A4-0201/96) by Mrs Mosiek-Urbahn, on behalf of the Committee on Legal Affairs and Citizens' Rights, on the report of the Group of Independent Experts on legislative and administrative simplification.
Madam President, the Molitor Group did not produce a good report. It was unbalanced, incomplete and biased. In addition, the Molitor Group did not fulfil its terms of reference. In the light of this it is perhaps appropriate that the European Parliament is now debating Molitor several months after it was filed and possibly even binned by the Commission.
For administrative and legislative simplification to become a reality we must reject the concept of deregulation. That implies lower health and safety standards in the workplace, less consumer protection and lower environmental controls. This is the sort of deregulation advanced by Molitor. In addition, the Molitor Group looked more to the needs of big business rather than SMEs who are the real job creators.
The Commission and this Parliament have moved on. The better law-making and the slim, simpler legislation for the internal market initiatives are to be welcomed. Agreement can be reached on plans to simplify European Union legislation, to better identify and consolidate related laws into single accessible texts. In addition, progress must be made in ensuring that national civil services do not goldplate European legislation by making it more onerous than intended. Similarly, the comitology committee must not be allowed to contaminate directives and governments must do more to ensure uniform enforcement of legislation across the Union and, where necessary, the Commission's powers of enforcement must be augmented.
Simplification of laws is a key to European competitiveness but it must be carried out with full public consultation and involvement and it must pay particular attention to the needs of SMEs. It is a shame that the Molitor Group did not accept these challenges and it is a shame that we are debating Molitor so late this evening when the debate and much of the activity have moved on to bigger and better things.
Madam President, ladies and gentlemen, as the saying goes, there is no point shooting the pianist because the piano is out of tune. There is agreement on the fact that the keyboard of European legislation has become too complicated as a result of frequently incomprehensible regulations and directives and is therefore meeting with less and less acceptance. To stop the European process of integration for that reason would be like shooting the pianist. We must tackle the evil at its source, we must set about improving and simplifying Community legislation.
And that is also the way the Commission saw it. So it convened the Group of Independent Experts chaired by Bernhard Molitor. Against the background of increasing Union-wide unemployment and increasingly strong competition from the USA and Japan, the mandate of the group, and I quote, was 'to assess the impact of Community and national legislation on employment and competitiveness with a view to finding ways of reducing and simplifying such legislation.' The result is the Molitor report which we will discuss here today.
At this point I first want to give warm thanks to the draftsmen of the opinions for their cooperation. Given the procedure that had to be applied, it was very difficult to turn four opinions into a single one, although I have to say that I personally would have wished to see an even shorter, tighter, more concentrated text at the end of it.
The Molitor report goes into various aspects. As rapporteur of the committee responsible, I want to discuss six points. First point: the Molitor Group concentrated its activities on the aspect of deregulation. But deregulation of Community standards is only one aspect of legislative simplification. Legislative simplification must mean first and foremost that Community legislation is made accessible to the European citizen; here precedence must be given to making it clear and readable. A first step in that direction is the call by the Molitor Group for the accelerated codification of Community law, that is to say, the systematic compilation of legal acts relating to a same subject and subsequent amendments to them, to form a consolidated text. Codification is the simplest and most cost-effective form of legislative simplification and one that creates more trust among the citizens.
Second point: one important proposal in the Molitor report is that Community legislative proposals must be based on the broadest possible dialogue. But this must include a hearing of the circles concerned at every stage of the conceptual development of the legislative procedure, and certainly before the first draft legislation is prepared. That will make sure that the legislation is more closely geared to practice and make it easier to assess the aspects of subsidiarity and proportionality.
Third point: the report contains no objective analysis of the effects of Community and national law on competitiveness and employment. That would have been particularly important because the examination and evaluation of these links formed a specific part of the mandate the Commission gave to the group.
Fourth point: the Molitor Group has looked at Community legislative proposals purely from economic viewpoints. It does not consider the fact that the Community standards represent a policy-orientation framework, which must, among others, also take due account of the rights of the individual European citizen and also, for instance, of environmental and public health concerns.
Fifth point: the Molitor Group did not pay enough attention to the link between legislative simplification at Community level and legislative simplification at Member-State level. Legislative simplification at Community level certainly does not automatically entail legislative simplification in the individual Member States.
Sixth point: if legislation is to be simplified, it is essential to operate systematically on the basis of a check-list, which must become an indispensable part of the preparation of a new legislative proposal as also of the review of existing legislation. Taking a gradual approach on the basis of a balanced check-list will help identify any tendency to over-regulate at an early stage and give the legislator adequate warning.
The Molitor report does not contain such a check-list. But I take the view that the European Parliament must bring active influence to bear on the process of legislative simplification, which is why I propose a check-list that would basically contain the following points: first, discussion of the need for action, taking account of selfregulatory mechanisms, i.e. examining whether there is any justification at all for state action; secondly, an examination of the various options for action, namely how the state should act, and here the subsidiarity principle plays a part; thirdly, the alternatives to legislation, for instance an informal legislative procedure, or the persons concerned adopting a measure on their own authority; fourthly, the right timing of the legislative action, i.e., setting a time limit and then undertaking a cost-benefit analysis and finally assessing whether the measure is necessary.
Let me conclude with two basic considerations. Laws are not meant to deter but to encourage people to take initiatives, under the heading of fostering independence. Over-regulation is always an expression of fear and uncertainty, an expression of lack of trust. That lack must be reduced and that trust regained, so that the concert is played in tune.
Madam President, I would like to start by thanking the rapporteur for having kindly considered the views of the committee. The report is a reaction to the Molitor Group's proposal. I will deal solely with the areas which are within the scope of the committee, issues on labour law and working environment and to some extent also issues of principle.
The Molitor Group's proposal has been heavily criticized; partly within the Group where some of the members had dissentient views, partly by the Commission and now also in the report from Parliament. Let me give you some examples.
1.The Molitor Group states that a distinction should be made between simplification and deregulation. But this distinction is not made later on in the report. There is of course an essential distinction. Who could oppose laws being simplified as much as possible. But this does not always mean deregulation. Regarding for example the health, safety and labour law I maintain that since there is a deregulation in the goods and service market, it may be, and I believe it to be the case, that we need further regulation regarding health and safety in the working environment as well as regarding labour law. We need regulation in order to achieve better health and safety for employees, but also to prevent social dumping.2.The Molitor Group assumes that deregulation supports growth and employment. There is no such proven link. Japan, for example, has a high employment rate, high growth and a highly regulated labour market. In the eighties new jobs were created in Europe, but this was not the result of deregulation. But with the extensive deregulation in Europe in the nineties we lost jobs. There is no link between deregulation and growth and higher employment.The Molitor Group was also given the task of examining national legislation. This the Molitor Group has not done. This makes the report more or less worthless. Regarding health, safety and labour law we have a very limited legislation at Community level, but a very extensive legislation in individual countries. It may even be that if we had more extensive legislation at Community level, we would not need such an extensive legislation at the national level. And this would make things simpler. Another problem the Molitor Group does not sufficiently deal with is implementation. Although, as I said earlier, we do not have very extensive legislation at Community level, a major part of the legislation regarding health and safety has not been implemented in Member States. It is very contradictory to have even less legislation at Community level, as the Molitor Group suggests, when existing legislation has not been sufficiently implemented. Instead we should demand that existing legislation is implemented. Article 171 should be used to enforce the implementation of existing legislation.
The Molitor Group has doubts about Article 100a being criticised as it states that we should have minimum standards and that individual countries could keep their more stringent legislation and progress from there. According to the Molitor Group Article 100a is sufficient. This is not the case. Article 100a regulates, and is the norm for the internal market. Article 118a on the other hand protects the individual. In the report cost is weighed up against benefit - naturally. But what cost? The short-term or the long-term cost? Should we consider the cost of all injuries and deaths that occur in the workplace? In 1992 these accounted for 7 % of the social costs in the EU. That amounts to approximately 27, 000, 000, 000 ecu. Of course they should be considered. As should the cost of the 8, 000 deaths occurring in the workplace each year. What is the cost for those 8, 000 people? Such aspects should naturally be weighed up and included in a cost-benefit analysis.
I will finish by saying something positive about the Molitor report. It proposes a number of fundamental social rights to the Treaty - this we find very promising.
Madam President, our committee supports the idea of simplifying and clarifying European legislation but we want to stress that there can be no question of lowering environmental, public health or consumer protection standards in Europe.
We take the view that high standards of protection can only be achieved by environmentally sound regulation and harmonization. We reject the report's assertion that past European environmental policy was inefficient and ineffective. In fact, it has played a major role in cleaning up Europe's environment. We deplore the lack of a firm statement in favour of environmental protection in the Molitor Group. We remind the Commission that Parliament must consent to any repeal of legislation and that any repealed laws must be replaced. This is as true for food policy as it is for environment policy. We want simplification but we do not want deregulation.
Some basic principles must be the guidelines for any action stemming from Molitor. First, current environmental standards and existing levels of consumer protection must not be lowered. In fact, there is plenty of room for raising environmental standards in many areas as we have already been debating. Second, European Union legislation must be clear, coherent and transparent. Third, it must be able to ensure uniform implementation and enforcement.
It is regrettable that there was no expert with environmental or food law experience on the Molitor Committee. What has emerged has to be treated with a great deal of caution and the Environment Committee is very anxious that we do not go down the deregulation road but that we keep our high standards in Europe, maintaining, however, clarity and simplification where necessary.
Madam President, ladies and gentlemen, the results of the Molitor report are disappointing. It cannot be denied that many legal provisions are too complicated and inaccessible to the legal layman because they are incomprehensible. That situation is extremely unsatisfactory, which is why means must be sought of remedying it. As stated in Mrs Mosiek-Urbahn's report, clarity and readability, which make the legal standards more comprehensible, are an important factor of their public acceptance.
The attempt to simplify the standards is, however, often misused in political debates as a means of putting at risk achievements such as the protection of workers consumers and the environment. The report by the working group asserts that there is a correlation between legislative simplification and increased growth and job creation. It has not, however, favoured us with any proof that this assertion is correct.
No doubt it is particularly important and desirable to simplify legislation, and above all many procedures, for the small and medium-sized undertakings. It would be a help to go through the provisions in many areas, such as building regulations, operating rules or permits. But it would be dangerously deluded to believe that the situation in competition can be improved by social dumping, by dismantling worker and public health protection. That is why we fully endorse the fact that the report by the Committee on Legal Affairs and Citizens emphasizes that the deregulation proposals in the social area cannot be accepted and that the labour law proposals designed to reduce the level of European worker protection are not acceptable.
The notion that single market regulations should only be adopted in areas in which the single market has clear advantages is also to be rejected. The question must be asked, advantages for whom, for here it is easy for businessmen to demonstrate that the single market has opened up many new opportunities and brought many advantages.
To conclude I would therefore say that we are certainly not against reform. We Members of Parliament in particular, who have a special obligation towards our citizens, support legislative simplification. We know that it is also to do with us if laws come into being that can only be understood by specialists and that the appeal for greater clarity and simplicity must also be addressed to us. We also support the proposal to accelerate the codification of Community legislation. Mrs Mosiek-Urbahn's report also contains proposals on how these problems can be tackled. But we will not accept any attack on the working consumer and the environment under the guise of simplification.
Madam President, on behalf of the Group of the European People's Party and speaking quite plainly and in accordance with my duty to be strictly fair, I must begin by stressing the quality of the report submitted by Mrs Mosiek-Urbahn on behalf of the Committee on Legal Affairs. The meticulous nature of the ideas, the measured tones where criticism was merited and the clarity of her expression, which bear the hallmark of the rapporteur, contrast rather markedly with the Molitor report which, for anyone lacking in German gravitas , is an easy target for superficial criticism. The EPP Group agrees with the report in all points and we do not doubt that tomorrow it will receive the Assembly's majority support.
After the rapporteur's brilliant exposition there is little to add as regards the lights and shades of the Molitor report. So, Madam President, perhaps I may focus on the actual basis of the report, on the mandate given by the Commission to the group of experts, charging them, in the actual words of the mandate, to 'assess the impact of Community and national legislation on employment and competitiveness with a view to finding ways of reducing and simplifying such legislation' .
We are speaking of rules, Madam President, that is of legislative provisions. But rules or provisions are enforceable and derive their capacity for social integration from the fact that they are the law. Either they are the law or they are nothing. And there is something in this mandate which is deeply repellant to anyone who knows the law, because it cannot be measured, be examined, in terms of employment and competitiveness, important as they both are.
The law, which coincides with the rules only when they are simple, clear and consistent and reflect the essential values of society - is the foundation, the very cement of this cultural and political plan, the European Union, and so that cohesion, that consistency, that quality in the last resort of the rules is, I venture to say at the risk of sounding pompous, an indissociable objective of the building of Europe itself.
That is clear, Madam President. The ideal of European law contrasts, above all on certain subjects, with the complicated panorama of Community rules which, when they come into contact with national rules, turn, more often than is desirable, into real gibberish.
It is therefore urgent to transform the fake acquis communautaire into genuine European law which it is possible to use as a legal yardstick for finding a sure guide to direct and lead European citizens at the end of this century through the impenetrable labyrinth of questions raised by the economic and social complexity of our times. Simplification, codification, the best technique of legal draftsmanship is therefore an urgent task which cannot be deferred. But the law is not there to serve employment and competition or even the values which represent the cement of our civilization, since the law is the very incarnation of those values of society.
To conclude, Madam President, I shall take the liberty, in tribute to the rapporteur, of quoting the sentence with which Koschaker begins his seminal treatise on Roman Law, and I shall quote it in Spanish as my German is very poor. Koschaker says: ' There is no branch of knowledge which is so European in its nature as that of Private Law and that is because, ever since it was first studied in the school of the glossators in Bologna, it has always been the corner stone of the building which we call Europe.'
Madam President, the report by the Committee on Legal Affairs is right only in so far as there are one or two faults to be found with the work of the Molitor Group, but certainly not as many as the report makes it appear.
The Molitor Group made a fundamental mistake by resorting to casuistry and identifying themselves a little too much with the point of view of employers in general with the wishes of those who want the minimum legislation possible. It may well be correct, as Mrs Mosiek's report also points out, that medium- and small-scale businesses above all are burdened with excessively detailed legislation, but that does not mean that legislation as a whole is a bad thing.
My positive conviction however is that quite a different approach should have been chosen by both the Molitor Group and Parliament. I hope that at least the Commission will give some thought to my suggestion. I see that Commissioner Monti has not thought it worth the trouble of coming and now that Mrs Bjerregaard is here I ask whether you will at least give me an answer or have an answer sent to me either in writing or orally, whether the Commission has plans to bring the Treaties out as such in a better-organized and consolidated version and then to bring other subjects, like the excellent consolidated version of the customs legislation, into one manageable code of law so that at last European legislation can be manipulated in daily practice without too much trouble. We are waiting hopefully for the results of the Commission's SLIM project so that, if they are positive, SLIM can also be applied to more projects.
But the Commission ought to realize that not everyone, certainly in the agriculture sector, has problem-free access to the CELEX network. The same difficulty applies, mutatis mutandis as far as the European Parliament is concerned. Again and again when we get an amendment of an old directive we have to find out ourselves how that amendment fits into the old directive. We cannot bring out any proper coherent legislation in that way. I have already spoken once to the Commission about it. The Commission has sent me an answer but we see very little result.
What I dislike about Mrs Mosiek's report, although I wish her all luck with it, is that objectives which are nevertheless worth while, such as the environment and I should say also social legislation, are dragged in. My group will therefore vote against some passages but support the report as a whole.
Madam President, the report of the Molitor Group is on first impression a pessimistic one. It leaves out fundamental questions and makes proposals which are worrying and which disappoint the hopes placed on the work of the Molitor Group. If the aim is to make Community law which is in force accessible to the citizens by means of legislative and administrative simplification it is hard to see how that object can be achieved without going exhaustively into the question of what bearing the simplification of legislation on a Community scale has on the simplification of legislation in the Member States.
On the one hand there are specific fields which the Molitor Group did not deal with and which affect citizens, such as legislation on the environment. On the other hand there are others which have been dealt with where only economic criteria are paramount. Thus proposals ostensibly devised to simplify legislation lead only to deregulation in social matters and to reducing workers' protection at European level without beginning to analyse the repercussions of Community legislation and of national laws on competitiveness and employment. That is unacceptable. The points drawn up by the rapporteur are very pertinent and so are her recommendations.
Finally I should like to point out that the simplification and reduction of legislative texts must not lead to covert suppression of rights.
Madam President, legislative and administrative provisions must be as clear and simple as possible, if only to provide the necessary clarity of standards, a basic requirement of all legislation. Given the actual state of our legislation, it is not surprising that the Commission instructed a group of experts to work out proposals to simplify Community legislation and administrative provisions. But when one reads the unanimous criticism that all the committees asked for their opinion have directed at the result of the Molitor Group's activities one has to ask oneself whether this result is not also attributable to the general nature of their mandate.
At any rate, this general mandate enabled the group to continue working on the hypothesis that simplification is the same as deregulation. So, the word that became the central concept is not only a little dusty anyway, but as a programme it has manoeuvred our economy precisely into the situation we are now in, namely the economic and social crisis of mass unemployment. Parliament is only doing its duty in refusing to approve this concept and agreeing with the committees that ask it not to do so. The amendments tabled by my group merely want to make the rapporteur's ideas a little more concrete in two areas, namely environmental and social standards, in order to check the tendency towards harmonization at the lowest level.
The best way to simplify legislation and administrative provisions is to have clear legal bases, but unfortunately in the cases concerned the only binding Community legislation is in Articles 130a to 130t. For instance the social protocol is not a legal basis, but should become so as soon as possible, and Parliament should not cease calling for that.
Madam President, simplification can be a very complicated business. The way in which the Molitor Group has tackled the problem, by effectively identifying simplification with deregulation, has done nothing to simplify the treatment of the problem of simplification. Because we can see the results, everyone says to us, ' Hands off my acquis communautaire, hands off my legislation' . Well, the problem today is to rediscover the majesty of the law. Because, in most cases, what is referred to as the shortfall of democracy is really nothing but a shortfall in legibility. In this respect, the methods proposed by Mrs Mosiek-Urbahn are entirely admirable.
I would like to add two comments. My first relates to consultation. It is true that there is a need for consultation in the legislative process, but one cannot help wondering whether the Commission, which does a lot of consulting, does not perhaps tend, if I may say so, to internalize the debate, leaving very little material over for the parliamentary debate.
My second comment - and this will be all I have to say Madam President - is that this debate is inseparable from the debate on the hierarchy of standards. In order for simplification to take place, there has to be a distinction between legislation and regulation. The intergovernmental conference will have to concern itself with that. This evening, we can thank Mrs Mosiek-Urbahn for having posed the problems so skilfully.
Madam President, my group is in favour of simplifying European legislation. But we regard the Molitor report only as a start. Like the Florence Council we are expecting that this year the Commission will send the Council and, let me stress, also to Parliament, the first results of the SLIM project, that is, the Simple Legislation for the Internal Market.
European business circles have long been demanding an internal market, the market in which a large number of national laws are collected into uniform EC legislation. But uniformity must be guaranteed. Member States and the Commission together must ensure that the legislation is implemented correctly and on time. And both must check how and whether this legislation is observed. It upsets the basis of the State governed by the rule of law if we make laws which we then do not enforce.
Along with a check on correct and prompt legislation I think we must beware of unnecessary complication of national legislation in transposition - a subject which Molitor, wrongly, did not get round to at all. So I should like to see a joint action programme by the Commission and the Member States to achieve an improvement in the quality of transposition at national level. Supervision must be accompanied by adequate penalties, preferably also by a procedure for complaining to the Commission, which would involve industry, and also for lodging complaints where they arise instead of intimidating businesses so much that they dare not lodge the complaint. So complaints need to be taken seriously and the complaints procedure needs to have time-limits applied.
Finally I very much regret that Commissioner Monti is not here, because we have an anniversary to celebrate today, not the Commissioner's birthday, but the fact that it is precisely one year since the Commissioner promised me in reply to a question of mine that we were to get such a right of complaint direct. I would gladly have offered him a cake if he had been here to celebrate.
Madam President, I should like to thank the rapporteur, Mrs Mosiek-Urbahn, for her report, which will be able to play a part in the efforts we are making together to simplify legislative and administrative procedures. As the House is aware, the Commission has been engaged in a process of simplification for a number of years, and has already taken a whole series of initiatives in this respect in various sectors, as the rapporteurs for both the Council and Parliament have testified. Simplifying the legislative and administrative procedures to which businesses are subject is an important part of the general strategy for growth, competitiveness and employment. The Commission felt that it was necessary to obtain the opinion of a group of independent experts in this area. In September 1994, therefore, it set up a group of independent experts, chaired by Bernhard Molitor, whose task was to assess the impact of both Community and national legislation on employment and competitiveness, with a view to putting forward proposals for simplification.
The Commission's position on the Molitor Group's report is well known, since it has expressed its views on each of the proposals contained in the report. Like the European Parliament, the Commission takes the view that the Molitor report and the Commission's general guidelines on legislative policy show that there is a need to ensure that we have Community legal frameworks which are unambiguous, clear and of a high standard; to speed up the codification of Community law; to improve its implementation and effectiveness at national level; to make use of legislative checklists; to carry out studies in areas of special interest; to hold consultations with the parties involved; to assess the results of legislative work; and to investigate the effect on small and mediumsized enterprises, to which many speakers have referred today.
On the other hand, like the European Parliament, the Commission would have liked to see the Molitor report demonstrate the connection which must be presumed to exist between the proposed simplifications on the one hand and competitiveness and employment on the other. The Commission would also have liked to see the group do more in terms of analysing and assessing the impact of national legislation, as many speakers have also emphasized today. Like Parliament, the Commission therefore feels that supporting and encouraging simplification is not synonymous with deregulation. The point is for us to have better legislation, in other words to make Community law coherent, easily accessible and workable for all our businesses, citizens and authorities, without losing what has already been achieved within the Community framework. Here I am thinking in particular of the implementation of the internal market and maintaining a high degree of protection in terms of health, safety and environmental and consumer protection, as provided for in the Treaty.
Despite these reservations concerning the Molitor report, it is a useful contribution to the debate on simplification - and I would stress that it is just one useful contribution. It is of course up to the Commission to take the necessary initiatives, just as in the final analysis it is up to the legislators to come to a decision on these initiatives. The recent moves in this area by the Community institutions, for example the SLIM project, show that the process is well under way. You may be assured that the resolution which Parliament will presumably adopt tomorrow on the basis of the Mosiek-Urbahn report will be a source of inspiration for the Commission.
I put a very definite and direct question to the Commission. Now it may be that Mrs Bjerregaard only reads the text she has received, but at least she can then agree to give us a written answer.
There was a request in the opening speeches for the questions that were asked to be answered in writing. That will naturally be done.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Renewable energy
The next item is the report (A4-0188/96) by Mr Mombaur, on behalf of the Committee on Research, Technological Development and Energy, on a Community action plan for renewable energy sources.
Madam President, ladies and gentlemen, among the most urgent challenges facing Europe are the challenges on the employment market and the protection of the earth's atmosphere given its limited capacity to absorb emissions from the use of coal, oil and gas. The action plan for renewable energy sources makes a considerable contribution to tackling both challenges. It is concerned with creating a worldwide market for energy technology, which will grow because of the world-wide energy famine, and above all with solutions for nearly three billion regional inhabitants. What we need is innovative techniques that combine the use of several renewable energy sources.
The Union still occupies a leading position in the technology for using these energies. Do we want to miss out on developments here too, as we have already done in some areas? Do we want to miss the opportunities? I and the Committee on Research, Technological Development and Energy say we do not, and we must act quickly, otherwise the production will move away from Europe. Jacques Santer said: ' Europe has no shortage of trump cards, and lacks only a strategy for playing them.' Jacques Delors said: ' In terms of worldwide competition the Community is suffering for its inadequate involvement in markets with a wealth of possibilities for the future.' How true, how right they both are! So, let us work out the strategy and carry it through. The starting signal has sounded today.
The date of the debate, in early July 1996, could not be more propitious. The Irish presidency has announced that developing renewable energies was a priority. UNESCO will be holding the solar summit on the solar energy decade in September. The conference on climate will be held in Geneva in July. In Trieste, the EU and Mediterranean countries' energy ministers have just created a forum for renewable energy sources. Unfortunately I must remind you that early this year the Commission made a very poor impression when allocating research funds for renewable energy sources. It now has an opportunity to make up for that.
What is our strategy? Anyone who believes renewable energy techniques could be applied worldwide on the basis of tax money is on the wrong track. No, the only recipe for success is to impress the markets, that is to say, to aim at sustained demand and not just a temporary upsurge. Building on that, the producers of this technology must be allowed new stages of production, i.e. cost reductions. At Union level that also means coordinating Union, Member State and third country programmes, sharing the added value between all concerned, which also and especially means the Maghreb countries south of the Mediterranean which were after all the first to start up decentralized, regional electrification programmes.
It also means that the many policies of the individual directorates-general must at last be coordinated and made more open so that anyone can see what is actually happening there overall. It also means stimulating the markets by having standards for marketable goods. It also means increasing the budget appropriations for this research, for it is one of the most important research fields. It also means that the Union, represented by the Commission, must cooperate more closely than in the past with the World Bank. Our hearing brought some weaknesses to light.
We also think that management consultants should assess the efficiency of the measures we have taken to date, and let me also remind you of the need to pursue the idea of a CO2 energy tax on a European basis. I agree with Mr Spencer: the next hurricane should be named after an oil company. What about calling it Mobil?
At Member State level, information is necessary, as is the training of architects. How do we really propose to promote this technology? If private clients turn to architects who have no idea about the technology, we will see no progress. We need workers in the installation trades, we have to change the building regulations in the Member States. We need rules for the input of electricity from renewable energy sources into networks and of course we must finally crack the monopolies in the energy market so as to create at least some interest in promoting this development for the benefit of the citizens and consumers.
The measures I have listed make it clear that the European Union cannot promote this development by itself. We are a supranational Community. We need the participation of the Member States, and there we are in a bad way in many respects. Why does Greece have markedly better values than Italy? Why are there major differences between France and Germany, indeed extreme differences in wind-power technology? Why between Denmark and Ireland? All this is unexplained, all this indicates weaknesses. It is clear that if one country blocks progress, that slows down all the others.
Commissioner, it must therefore be decided what the Union should do and what the Member States should do. General declarations are no use to us any more. That is why the debate in the Council is of strategic importance - I want to emphasize that strongly - for the Council as the sum of the Member State governments must decide whether as co-legislator it wants to make the Union responsible here or whether it says that the Union should not act and that is why we will call on the Member States to act at home. That is why it is of strategic importance.
Commissioner, I am grateful for your presence at this late hour. On behalf of the committee, and I hope also on behalf of the plenary, I call on you to waste no time! Make use of the strong support this House gives you. Forward the already agreed communication from the Commission to the Council and the European Parliament without delay, so that today's starting signal can immediately lead to successful developments.
Madam President, I should first like to congratulate Mr Mombaur. This is the traditional thing to do, but this evening I mean it completely. I congratulate him for three things. For producing not simply a report with comment but also a well worked-out action plan, for having organized a hearing for the Committee on Energy, Research and Technology at which we were informed quite clearly what the future was and, of course, for achieving a unanimous vote in committee.
The European Parliament has a long-standing commitment to renewable energy. It has shown that in its resolutions but more practically it has shown it in enhancing the budget for those energies. I am very pleased that Mr Mombaur accepts the target of 15 % of primary energy by the year 2010, a target set in the Madrid Conference and in the action plan following that conference recently followed up in Milan.
If we look at the current situation then, it is disappointing: nowhere near 15 %, more like 5 %. A whole range of barriers - technical, fiscal, regulatory - a lot of ignorance and a considerable amount of inertia amongst the Member States. We have competitors who do not show that inertia. The United States and Japan are jumping into markets: huge contracts recently signed in China and India by American companies for photovoltaic arrays. We do not even use the money that is available in the European Union as well as we could. We could be using the structural funds to have regional projects for renewable energy. We could be using MEDA much more. We could be using PHARE and TACIS. They are overwhelmingly being used on nuclear programmes when they are not always appropriate.
The Council of Ministers has shown time after time an attitude of obstructiveness and the saga of THERMIE II is testimony to the way in which it has not seized the opportunity to enhance renewable power. It is essential that in the IGC discussions there are movements towards giving us a Treaty competence for renewable energy alongside that which we have, somewhat anachronistically, for nuclear power through the Euratom Treaty. We need an equivalent of the Euratom Treaty for renewable energy.
It would be a good idea by the way if we did something in our new buildings to do with renewable energy. As far as I can tell there is no plan to do anything at all and that is disgraceful. Does it matter? Yes, it matters because we made promises at Rio that we would meet commitments in cutting CO2 and we have not met those promises. We are not keeping them and we will not unless we change direction. It matters because in some part of the world - in Africa, India and China - people are leading diminished lives because they have no access to electricity. There are no grids anywhere near them and only renewable energy can give them access to electricity and the sort of life we take for granted. It matters because of the potential in our own European Union and in the whole of central and eastern Europe. It matters because we are throwing away the possibility of jobs. We say that our No 1 priority is the creation of jobs. Yet we do not take one measure in the form of renewable energy which would certainly provide jobs.
So, what do we have to do? First, the action plan in Mr Mombaur's report. I hope that colleagues will look at that very carefully. It lists not only what should happen but who should do it. We should follow up progress on that action plan at least every six months. The European Union has a budget it could use. The Commission could coordinate very much better than it does the actions of all the different directorates-general involved with renewable energy.
We could have a prize. I would like to suggest that it be called the Phoebus Prize after the sun god. Our Member States - and we have some influence there - should start removing some of those barriers. I am delighted to say that the industry concerned with renewable energy has this evening taken the very sensible step of setting up the European Renewable Energy Export Council. Five different types of renewable energy have come together in one export council and that is an excellent step forward. We need industry to go out and sell renewable energy.
I say to Commissioner Papoutsis that we know he has a strong and sincere commitment to renewable energy. As Mr Mombaur has said, we look forward to working with him over the next years to ensure that something which should have happened long before at least happens now.
Madam President, Commissioner, I must start by saying that I entirely agree with what my distinguished Friend Mrs McNally has said. Such an unreserved statement is a clear proof that the political groups, at least the two major groups in this Assembly, are not divided in the fight for renewable energy, but that we are absolutely united in defending and encouraging it.
And for a Member who has had the honour of working for more than 10 years in the committee which, until this term of office, had Energy as its first name, it is a matter of keen satisfaction to have read with the due care and attention the excellent report of my honourable friend and fellow-member of my group, Dr Mombaur, because this report contains many of the hopes and aspirations for which some of us have worked, convinced little by little of the need to support this type of energy.
I myself had the honour - and Dr Mombaur was kind enough to say so - to be in the Chair at that Madrid Conference to which Mrs McNally referred, and to submit months later, in October 1994, a motion for a resolution for Parliament to give its views on this aspect and ask the Commission to do the same. It was necessary to hit upon a procedure for that, because the Commission, which had sponsored the Madrid Conference with great magnanimity and understanding, had to find a way of sending officially to Parliament for consideration a document which was not its own. But when there is a political will these administrative problems can be solved, and so it was. Just over a year ago Dr Mombaur was entrusted with preparing this report and - I reiterate what Mrs McNally has just said - worked hard in that hearing which allowed us to compare so many opinions.
I should like to add two things. First that at all times we have been aware that the Commission supported us, of course, much more than most Member States and the Council itself. I myself had that experience with the Commissioners responsible for energy with whom I had contact, Mr Cardoso Cunha, Mr Matutes, Mr Oreja and now Mr Papoutsis, and I should like to thank them all for being so understanding.
I should like to add also that it would be a good thing to take note not only of the conclusions of Dr Mombaur's report, which are crystal clear and which ask you, Commissioner, ask the Commission, to see that these documents, these ideas, these initiatives are indeed converted into an action programme, but also to pay some attention to the explanatory statement - and I ask my fellow-Members to do so. Sometimes such a document lacks interest or is a mere adjunct to the motion for a resolution. But that is not the case here. Dr Mombaur has carefully brought in considerations of enormous depth and moment which help us to realize that at last in European political circles which are essential for overcoming the resistance which has been mentioned, there is a growing conviction that renewable energy and its sources can make a substantial contribution to the European energy scene. Not only that, but that it may, as was said in the two Athens conferences, send a message and give most effective help to the countries around us, and I am referring in particular to the countries to the south and east of the Mediterranean.
Madam President, ladies and gentlemen, Commissioner, the Mombaur report reflects the need for the European Union to step up and boost its environment and energy policy worldwide, something becoming more and more urgent given the very serious problems jeopardising the planet's climate and equilibrium.
We cannot stand by and do nothing to stop what is happening to Earth and the European Union should be at the forefront of deciding the right measures to be taken to stop a worsening and, if possible, gradually to reduce, above all else, the so-called 'greenhouse effect' and 'hole in the ozone layer' .
If we carry on using fossil fuels to produce energy, it is obvious that the emission of pollutant gases will also continue, with the well-known harmful effects on the climate. That is why we must make swift progress towards using renewable energy forms which, alongside a serious energy saving policy and an increase in energyrelated efficiency, is the main way of overcoming these problems. The advantages of renewable energy forms are countless and nearly all well known, but the fact that they are virtually inexhaustible, they do not pollute, they are produced locally, they can be used outside networks and are less costly make them particularly attractive.
That is why we back the report and congratulate Mr Mombaur, raising a few points which we think are important:
firstly, whatever the Community programmes on renewable energy, the Community funding must be significant and adequate not only for a broad promotion of the various sources and the sizeable application of investment, especially in the peripheral and ultra-peripheral regions of the Union, including its islands, but also for a wideranging programme of vocational training and applied research, development and demonstrations on prospecting the potential and proper use of these energies; -secondly, the Member States must be encouraged to create regional energy and environment agencies, especially for the vital study and up-dating of energy plans in the framework of the different regions as well as the coordination and supervision of measures and actions, development and implementation; and for participating in regional and local networks created between the Member States and/or their departments or other bodies as one of the best ways of helping the distribution of renewable energies; -thirdly, it is important that the European Union and its Member States, in this energy area, should begin to set practical examples of their interests or desires, as in the case of the buildings of their institutions and public bodies, in terms of ensuring that their architecture functions as a model in particular with respect to making use of solar energy; concerning the use of biomass the Member States should step up not only studies in this field with much interest not only in the mere use of wood as a fuel, but also more significant and intelligent forestation projects paying more attention to the farming sector and a significant increase in the production of biomass; -finally, in the creation of new taxes to penalise conventional energy production it is necessary for this not to prejudice the European Union's economic activity; energy taxes, especially for their knock-on effects on the whole industrial sector, must only be set worldwide so that we do not produce another case of dumping, ecological dumping in this case, with harmful effects yet again on the European Union and its Member States.
Madam President, ladies and gentlemen, Commissioner, Mr Mombaur's report contains a very realistic analysis of the possibilities and measures in the field of generation of renewable energy. Europe can do something with that. The Liberal Group shares the vision presented here and thinks that in due course money should be made available to fund it. But at Council level at the moment an extraordinarily dirty game is being played. Time after time programmes which would necessarily lead to energy savings, lower CO2 emissions and transfer of knowledge of energy technology within Europe and elsewhere are being blocked by the Council. First it was THERMIE as long ago as 1994 and now we can add SAVE II. It is striking that the Council never makes cuts in nuclear energy or nuclear fusion programmes. For those the budget is even increased without any discussion. It is also striking that in particular the big Member States with a major interest in the nuclear energy sector such as France, Germany and the United Kingdom are blocking SAVE II in the Council. It is time for us to tell the citizens of Europe and of Germany what game their governments are playing. Instead of new technologies they are exporting obsolescent nuclear technology they have no more use for in their own countries to Central and Eastern Europe such as the Ukraine.
Countries in Western Europe, including the Netherlands, have an enormous over-capacity in electricity. The power-stations which supply this energy are proportionally much cleaner than power-stations in countries such as the Ukraine. But these power-stations are standing here doing nothing. They are superfluous. My group asks the Commission and the Council why we do not export these gas-fired surplus power-stations to the Ukraine where they can soon be supplying electricity.
As a last point I should like to advocate a European energy policy on behalf of my group, because without that there can be no question of a European environment policy.
Madam President, I should like to thank Mr Mombaur for his excellent report. It is unusual to be able to welcome so unreservedly a colleague's report and I know that we do so tonight. It is a really practical way for moving forward on renewable energies.
Renewable energies present us with a paradox. They are the oldest of all energy sources but nowadays modern technology permits us to use them efficiently and enables a new potential to be realized. There are inexhaustible benefits and no pollution of the biosphere. It is particularly important that the more than 50 % of the world's population which is deprived of infrastructure, electricity and energy for development should be provided with decentralized infrastructures in a proper and concrete way. We should regard this as an urgent priority.
The local production of photovoltaic energy on buildings makes renewable energy very competitive. It secures jobs and ensures cooperation with the third world and the Mediterranean in particular. In this context, I should like to see more renewable energy used in public buildings in Brussels and other places in the European Union.
I know that the rapporteur has endeavoured to be realistic with his target of 15 %. In the light of current practice, which is stagnant, this is a useful move forward. I say that we can exceed this target and go for 20 % if we really try. I should also like to agree with my colleagues who say we must have a real energy policy for the European Union. Why should we in this Parliament agree to funding any nuclear budget at all under the Euratom budget when Parliament is not able to approve such policies and they are not part of the treaties of the European Union. It is about time we had a proper energy policy for the European Union and a proper environment policy. We should have this with a legal base.
Madam President, the rapporteur, whom I also want to congratulate on his first-class work, makes it crystal clear that it is urgently necessary for the Commission to draw up a comprehensive action plan. Of course the EU can only promote and encourage a change of trend, because of the subsidiarity principle. The final responsibility lies with the Member States.
Apart from the primary reasons that speak for this action plan, I want to draw attention to the positive effects on rural populations - in relation also to employment. By promoting regional projects and activities new jobs can be created. The market in technology for the use of renewable energy sources is a much contested future market precisely because of these circumstances. This kind of action plan to promote renewable energy sources must contain the following basic features: forward-looking, clear and credible declarations of intent must be made at the highest political level, which the European and national legislators must incorporate into a binding legislative framework. The objective must be to raise the share of renewable energy sources in primary energy consumption from the present 5.2 % to 15 % by the year 2010, and I believe that this ambitious aim can be a realistic one.
Public corporations should set an example in their investment projects, and that also applies to the European Union's public buildings. In terms of organization, the European Union should form the many individual responsibilities of the Commission's directorates-general into a uniform policy to promote renewable energy sources. Existing technologies should be promoted by increasing European investment in third countries, so as not to leave market shares in this promising area to competition.
The budget appropriations for this area, which will have a decisive influence on the future of Europe, must be in reasonable proportion to the sums that have been invested to date in Euratom research on the one hand and the protection of nuclear power stations in need of redevelopment on the other.
Madam President, ladies and gentlemen, I have tabled two amendments because I had a burning need to do so. Why? Because the SAVE II programme, for which appropriations of ECU 150 m were proposed, was cut to ECU 45 m by the Council. Just imagine: Germany is referring to its subsidiarity, Austria was actually in favour of it being cut to ECU 35 m. Quite incredible! We are the model European country in terms of environmental standards and yet we are cutting precisely those programmes that help us to implement these environmental standards. What the Council has done here really is ludicrous!
That is why I think it is important to draw attention to this now and to say, that will not do! That is not what the European Parliament wants! We want to support good programmes that help us to save energy and that is why the SAVE II programme should be allocated at least ECU 150 m if it is to be at all competitive.
Madam President, ladies and gentlemen, I would first like to congratulate the rapporteur Mr Mombaur on his excellent report.
I regard this report as particularly important, for very many reasons. First of all, because it comes before us at a time when the Community's presence in the energy sector needs to be stressed. Secondly, because it proposes a balanced and logical approach to the promotion of alternative energy sources. Finally, because it proposes a global policy for the sector of renewable energy sources, at a time that is critical for the future development of those energy sources.
I will not reiterate the benefits that would stem from intensified development of renewable energy sources, nor the need to promote them. Those subjects have been developed in detail, both by the rapporteur, and by the various previous speakers. However, let me remind you that in the Commission's White Paper on energy policy, it is stated that world demand for energy is forecast to increase in the coming years, the coming decades. Despite the improvement of energy efficiency, it is forecast that if present trends are maintained, the consumption of mineral resources will increase in order to satisfy our energy demands.
Deposits of mineral energy sources and uranium are limited and it is becoming increasingly clear that fossil fuels harm the environment by emitting greenhouse gases and other pollutants as well. Clearly, alternative solutions are needed. Besides this, however, reliability of supply is one of the most basic issues that concern the European Union, and one which entails Community action as a priority. The promotion of renewable energy sources must be a fundamental ingredient of these alternative solutions.
We therefore agree completely with Mr Mombaur's essential aspirations, as expressed in his report. As we have already stated in the White Paper, and we agree with your own views, the Commission will prepare an overall strategy and a plan of action to promote renewable energy sources.
I intend to present that document before the end of the year, in the form of a statement to Parliament and the other institutional bodies, with an action programme which will propose new measures. All this, of course, will take place after consultations with all the interested agencies. In that context, we will of course analyse the action already taken by the Commission in this specific area. The research and demonstration activities promoted by the Commission have played a very important part in improving the quality of the energy services provided by renewable energy sources, and in reducing the cost of constituents and systems.
It was precisely with this in mind that the resources of the fourth framework programme on renewable energy sources were increased by 50 % compared with the previous period 1990-1994, up to 45 % of the total figure for the JOULE-THERMIE programme. Besides, within the scope of the ALTENER programme, which covers the years 1993-1997, over 220 projects have been financed. More particularly, there are plans for the support of around 60 further projects. In addition, we have made substantial efforts to give out information within the scope of this action. Towards the end of this year, the Commission will submit to Parliament and to the Council a proposal to extend the ALTENER programme beyond 1997. And I would like to assure you that the Commission will where possible take all of Parliament's comments into account. Personally, I assure you that I will promote the greatest possible coordination between the Commission's various services, by means of a coordinating group under my leadership, to prepare our strategy. That coordination will have to be strengthened still further within the scope of putting our strategy into practice.
Now, as for preparations for the extension of the ALTENER programme and the assessment of the activities taking place in that sector, a thing which the rapporteur called for, I can tell you that now, at the end of the ALTENER programme's third year, the Commission has embarked upon an assessment of the activities carried out so far and is preparing proposals for the programme's future orientation. Towards the end of November, the Commission will organize a conference in Spain for all contributors to and participants in the programme. Together with them, we will try to formulate conclusions based on experience so far and determine guidelines for our future orientation.
In conclusion, I would like to express my satisfaction that this report proposes to develop renewable energy sources in the Mediterranean area. I have personally undertaken the commitment to promote cooperation in the sector of energy in the Mediterranean area. I hope my counterparts in the other Mediterranean countries will also lay due stress upon renewable energy sources. In the aftermath of the Barcelona Conference, the European Union's Ministers for Energy and the Ministers responsible for issues of cooperation between the European Union and the Mediterranean countries met in Trieste between 7 and 9 June, and officially declared the start of cooperation initiatives in the energy sector, among which the promotion of renewable energy sources is included. The MEDA programme will also constitute an important means of cooperation and we will consider how it could best be put to use to promote our common energy objectives and, among those, the promotion of renewable energy sources.
Madam President, I would like to conclude by congratulating the rapporteur Mr Mombaur once more on the quality and importance of his work. His report is one which largely strengthens and supplements the Commission's efforts in a sector which is vitally important for the future. At the same time, it is a report which gives us much food for thought concerning the preparation of a new Community strategy to promote renewable energy sources in the European Union, which we will in any case have the opportunity to debate again, both within the framework of Parliament's Committee on Energy and of course during Parliament's Plenary.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Population conference in Cairo
The next item is the report (A4-0152/96) by Mrs Fouque, on behalf of the Committee on Women's Rights, on the follow-up to the Cairo International Conference on Population and Development.
Madam President, as a multiple temporal and thematic crossroads, the Cairo conference can now be seen, two years later, as the synthesis of the conferences that preceded it and the matrix for those that have followed. In the dual follow-up, to Bucharest and Mexico City on the one hand, but also to Rio and Vienna on the other, we understood at Cairo that questions of population and demographics were as closely linked to sustainable development and environmental protection as they are to family planning. We became aware that problems of population, poverty, habits of production and consumption, development, the environment and human rights are closely interdependent, and that whether that interdependence is positive or negative depends largely on women and their state of health, level of education and freedom to make decisions.
Whereas, at Copenhagen, women sadly affirmed their majority status among the failures of development, representing 70 % of the poorest people, in Peking it was as the principal protagonists of progress that they affirmed themselves. At Istanbul, in June 1996, the world community readopted as a priority objective the strengthening of women's power to act in all areas and at all levels.
It was natural enough then, for this report on the follow-up to Cairo to be entrusted to the Committee on Women's Rights, with the added benefit of opinions by the Committee on Development and Cooperation and the Committee on the Environment, Public Health and Consumer Protection, its purpose being to determine whether the defined targets could be achieved on condition that they were financed.
Despite a few positive facts that have emerged since my report, the stocktake suggests that no significant progress has been made since Cairo and that the main indicators are at red.
As regards reproductive health, it is true that the demographic change, which is taking place virtually everywhere throughout the world, is accelerating, but the unprecedented increase in the size of the world's population is continuing unchanged and the figure of 8, 000 million predicted for 2050 as the level of stabilization is still too high. It is true that family planning is progressing, but there are still three hundred million women today with no access to contraceptives, and five hundred thousand throughout the world are dying as a consequence of pregnancy. One hundred and fifty million remain handicapped for life as a result, 94 % of them in the developing countries. But infection with the HIV virus is rampant among women and adolescent girls because of their sexual and economic subordination and lack of information. It is true that the gap in life expectancy as between rich and poor countries is generally narrowing, but alarming declines are apparent in Russia and in black Africa.
As regards education, the entitlement to education and the progress made, it is true that primary education for women is the key factor behind demographic change, but two-thirds of illiterate adults are women, and threequarters of children with no access to primary teaching are girls. It is true that women's rights are being more widely recognized, both globally and in individual countries, yet their overall status has not improved. Indeed, it has actually deteriorated seriously as a result of religious fundamentalism, economic globalization and the increasing feminization not only of poverty but also of marginalization, discrimination and violence. This means the indefinite deferment of sustainable development, since it can only be achieved if women contribute and participate on an equal footing with men.
Black Africa - which, for the sake of its own equilibrium, the European Union cannot disregard - is the part of the world that has regressed most, in every aspect, during the 1990s. Malnutrition, AIDS, poverty and illiteracy are taking a massive physical and mental toll of the population there. Yet the US $ 17, 000 million regarded as necessary to implement the Cairo action programme has not been collected. Massive withdrawal of commitments, and little or nothing in the way of sustained new commitments, explain this.
A few days ago, in Lyons, the G7 disclosed a disastrous reduction in public aid to development. Its level is the lowest it has been for twenty-five years. In the United States, which formally provided 17 % of world aid to family planning in the developing countries, Congress has just reduced this budget by 35 %. The only States that are respecting their commitments are Denmark, Sweden, Norway and the Netherlands. Hats off to the Netherlands, whose Parliament has been pressurized by its members into raising the foreign aid budget for Cairo to 4 %. In Germany, too, Parliament has resolved that the first follow-up meeting to Cairo should be held in Hanover in 1999, at the same time as the world exhibition.
The European Union, for its part, has indeed unfrozen the funds which it committed in 1995: ECU 50 million. But administrative sluggishness and the lack of sufficient political will have prevented these commitments being used by their principal beneficiaries. The European Union has played an innovative role at all the world conferences, defending the principles of liberty and equality. It has initiated a high-quality dialogue with the developing countries and worked for the recognition and application of women's rights.
The European Union, as the world's leading commercial power and the principal donor of aid to the developing countries, must do more to respect its commitments by demonstrating a genuine political will, urge the Member States to keep their financial promises, galvanize the creation of networks and new forms of partnership between NGOs, governments, Members of Parliament and the affected populations, integrate 'gender mainstreaming' into development cooperation, and promote equality between men and women.
Women, let us recall, are very often responsible for three types of production: production of life, domestic production and economic production. They are the beating heart of a triple dynamic, no aspect of which can be isolated from the other two. Demography, development and democratization are their three burdens, and our three opportunities.
Madam President, the rapporteur has already said it. It is two years since the Cairo Conference was held and we note little result. The States themselves and the international institutions as well have done hardly anything to follow up the undertakings they made there. That is true too of the Union, and here I am looking at the Commissioner.
To a considerable extent that is because of lack of means, but above all shortage of staff both in Brussels with the Commission and with the establishments abroad. That leads to unnecessary delays. It is not so much that the means are not there, but those related projects connected with the eradication of poverty, and dealing with environmental issues and population growth, those flanking measures do not get off the ground because not enough staff are available. I think it is of great importance too for the Commissioner to tell us how he would like to change this organization to give shape to projects of this kind in the future.
Naturally it is very important to coordinate the budgets. We have tabled an amendment indicating that the budgets are all at sixes and sevens and all the headings are at cross-purposes, and it would be a good thing if the Commissioner would bring those budgetary authorizations more under a single heading.
The Committee on the Environment is convinced that the question is not merely one of demographic population growth and increasing poverty but also of effective environmental responses. A demographic policy can only be effective if it is part of a broader whole of measures to combat poverty and environmental threats. This naturally involves projects and programmes for family planning, post-natal care and the prevention of AIDS.
May I, in conclusion, bring something to the Commissioner's attention in this respect. I read this morning in a Dutch newspaper that AIDS will really affect the demographic prospects of 20 or 30 African countries. Things are very tragic and that is not the way in which we want to put the brake on population growth if I may put it like that, so, Commissioner, we hope more can be done to link those projects to the field covering AIDS prevention.
Madam President, first of all warm thanks to Mrs Fouque, whose report provides an excellent basis for further Union activities in the field of population and development policy. The ICPD in Cairo represented a historic turning-point in the history of UN population conferences. The ICPD action programme reflects a worldwide and far-reaching vision while at the same time achieving agreement on the key questions, on highly sensitive questions which, after all, affect people in the most personal way. Despite the very difficult circumstances and violent attempts at disruption by religious, fundamentalist states, from Iran to the Vatican, it did not prove possible to prevent a new worldwide concept of reproductive health from being defined in Cairo. This term signals an integral entitlement to health, family planning, contraception, safe sex and safe birth.
The decisive advances achieved after more than three years of negotiations recognize the close interconnections between the areas of population development, poverty, education, production and consumer behaviour and environmental policy. For the first time, at UN level, women were named as the decisive, key figures in relation to future development. The message of Cairo - that women are the key to development - also dominated the action plan and made it incontrovertibly clear that equality for women in all areas must be a requirement of all policies and programmes.
The point of departure was to place the individual at the centre of things and to recommend that investments in human beings, for example in education, housing, health, nutrition, legal certainty and equality, together with the satisfaction of subjective needs, be regarded as the main component of a global population policy, instead of setting demographic aims as in the past. The report gives a very good account of the situation and the problems involved. I will therefore confine myself to a few additional remarks. The birth rate has fallen in every part of the world except in Africa south of the Sahara where it remains 6.2 births per woman.
In the threshold countries, some of which have double-figure growth rates, the birth rates are close to the European ones, as are women's educational and job opportunities. On average, women who have attended school marry five years later than uneducated girls and have their first child four years later and overall have three children fewer.
The real squanderers of the environment and of resources are clearly pinpointed as the highly-developed industrialized countries. That is why the two key concepts of Cairo - reproductive health and the empowerment of women - must be regarded as closely linked, and the Beijing World Conference on Women consistently developed these concepts further. Yet it was noted in Beijing that insufficient resources were being allocated and that there was a far-reaching rise in poverty, marginalization, discrimination and violence against women. Let me ask the Council, let me ask the Commission, what has happened to the target of allocating 0.7 % of gross national product to development cooperation? My country, the federal government, spends less than 0.3 % on this important task, although it has agreed to made greater efforts and increase the expenditure.
I appeal to the sense of responsibility of the Member States and the Commission and call on them to carry out the follow-up measures rapidly and to increase the appropriations. I ask all Members not to fail to support the well-balanced motion for a resolution in the Fouque report.
About one third of all pregnancies worldwide are and remain unwanted and here I also appeal to Members not to spark off a conflict in this House on the subject of contraception, for that would not be useful from a European or a religious point of view. Contraceptive methods can only work if they are used in agreement with those concerned, which means with the women. We are categorically against compulsory sterilization, as is practised on women in China, for instance. But if women decide on it freely, then sterilization is a good method. That is to say, we need agreed methods.
We social democrats therefore call for a continuous follow-up process and for the Cairo and Beijing proposals to be implemented consistently, with the participation of those concerned.
Madam President, Commissioner, ladies and gentlemen, on behalf of my group I should like to congratulate Mrs Fouque on her splendid report on the follow-up to the Cairo International Conference on Population and Development, the first assessment of which is to be made in Hanover in 1999. So we are at the half-way point and it is appropriate to take stock. I should like to remind you briefly that the report tackles the world demographic problem from the point of view not only of economics but of ethics. It deals with the problems related to population, poverty, means of production and consumption, the interrelation between development and environment and how all those subjects are related to women, above all in the sphere of health and education.
That Cairo Conference highlights the growth of world population by 94 million a year, 90 % of which is in the poorest countries. If demographic growth continues at that rate, by 2050 there will be 10 000 million people in the world. The Cairo Conference has very specific aims: to reduce deaths from childbirth and infant mortality, to promote access to genetic health, family planning and to prevent AIDS and to make primary education available to all. That will require resources. 17 000 million dollars by the year 2000.
Follow-up for this Conference consists in: international political support for all aspects concerning population and development, mobilization of the necessary resources, coordination of actions, diffusion of information and a permanent quest for solutions.
Everyone knows what hopes the world places on the European Union for its pioneering role in encouraging democratic freedoms, the rights of women and equality of opportunity. Our free dialogue with the developing countries and the Union's economic contribution to cooperation have placed us ahead of the United States. But we must remember that in Cairo the European Union promised to give considerable economic aid and, seeing that Community action in the field of cooperation has a good legal foundation in the Treaty and that in many of the Member States there is a political will to apply it, we ask the Commission and the foot-dragging Member States once and for all to apply all those programmes intended to ensure the dignity, the equality of women in political, economic and family life in accordance with the promises made in Beijing and covered by the Fourth Programme for equality approved by this Assembly last December.
The European Union should be a mirror in which all countries can see their reflection. We men and women of Europe must be capable of innovation and flexibility in our approach. The difficulties and the slowness in applying the objectives of Cairo reflect an inertia which we must resist by encouraging networks, centres of analysis and exchange and above all new forms of association and work between NGOs, governments, Members of Parliament and individuals to promote this new culture of development cooperation.
To conclude, Madam President, I should like to mention that, through the ironies of history, we have the paradox that whilst the demographic situation in Europe is alarming because of the ageing of its population and the very low birth rate in some member countries, in other parts of the world, basically in Asia, Africa and Latin America the problems of the demographic explosion give rise to an enormous increase in poverty and much environmental damage.
On behalf of my group I therefore ask the Commission to increase its efforts and to evaluate the plans and actions designed to further the development policies and programmes in demographic matters, in health and education, above all of women, in the developing countries so that we may reach the year 2015 having achieved the objectives of reducing infant and maternal mortality, and making genetic health, family planning and primary education available to all.
In that way we shall be pursuing a preventive policy whereas today, in medical terms, we are pursuing only a curative policy.
Madam President, I should like to congratulate the rapporteur on her excellent in-depth report on the present situation on the follow-up to the Cairo Conference. Women in the developing world are facing a precarious situation. We are witnessing an enormous population explosion which is concentrated in the poorest countries of the world.
Many of these countries have limited resources and are incapable of dealing with the demands of their growing populations. As the rapporteur has already said, women are among the main victims of debt in the developing countries. In my view the World Bank could help resolve this problem by selling some of its assets, including gold, but the World Bank, being the World Bank, seems to be deaf to the plight of millions of people suffering from indebtedness.
Far from meeting the goal of devoting 0.7 % of GNP to development aid, the donor countries' global contributions to development programmes fell in 1992 and 1994 from 0.34 % to 0.29 % of GNP. An exception must be made for developing countries. It is an appalling indictment of international policies that 70 % of the 1.4 billion people living below the poverty threshold are women. They are discriminated against in many ways, not just politically and socially but in terms of health and education. It is a matter of serious concern that the number of women who are still dying as a result of early or repeated pregnancies, complications following childbirth and clandestine abortion is approximately 500 million.
Furthermore, 150 million women are left with long-term illness or disability as a result of pregnancy. There are twice as many women as men among the new AIDS cases - a fact which has already been referred to here tonight. Some 9 million women are HIV-positive. I am appalled by the suggestion in the report that women in developing countries are being used as guinea pigs for experiments involving new contraceptive products. I deplore and condemn this. Any company doing this should be banned and forced to pay massive compensation. I would call on the Commission to examine this situation as a matter of urgency.
Illiteracy remains a serious problem. This is generally evident from the fact that of 960 million illiterate adults in the world, two-thirds are women. Furthermore of the 130 million illiterate children in the world, 90 million do not have access to primary education. Not even these figures reveal the full picture of the situation in which women find themselves, who often have to bear the brunt of poverty and the consequences of the policies of exclusion in developing countries.
I look forward to the first assessment of Cairo which will be held in Hanover in 1999.
Madam President, Commissioner, ladies and gentlemen, the action programme set out by the Cairo Conference combined effective demographic policies with human dignity and emphasized the central role of women in the development of peoples, in demographic stability and in promoting peace. It is therefore necessary to guarantee and to promote women's education, their access to employment, their health training, information on their rights as regards voluntary parenthood and access to methods of birth control.
But Mrs Fouque's splendid report and these speeches will remain mere declarations of good intention unless we have attainable regulations and projects capable of helping the Third World to emerge from its poverty and from the demographic explosion.
The European Parliament expressed its views before and after the Cairo Conference and now we ask the Commission to send us, two years later, a document or a report explaining what it has done to put the policies decided in Cairo into effect and we also ask it to accept this resolution.
Madam President, I shall begin a little differently. Every child not born in the West makes a considerably greater contribution to saving natural resources than every child not born in the developing countries. That is perhaps rather an odd way to begin, but by that I do not mean that we ought to do nothing about the population explosion. I just want to make it clear that that responsibility cannot simply be pushed on to the people in the developing countries and that we have a great responsibility for that ourselves just because we consume the majority of those natural resources on this side of the equator.
It is true, as is said here, that not very much has happened since Cairo. I should like to press the Commission to arrange as quickly as possible, in cooperation with the United Nations, for the development of framework agreements to implement as quickly as possible the decisions taken in Cairo. In this report, which is a splendid one by Mrs Fouque, it is made very clear that the trend of demographic development can only be reversed if you ensure that the position of women is improved both socially and economically but also as regards training for women and access to facilities such as health care. I think that is much more important than old traditional patterns of family planning because they, as has been clear for a long time, do not work all that well.
Madam President, I would like to start by thanking Mrs Fouque for the explanatory statement contained in her report, and especially for the first page of that statement, page 11, and I hope that all honourable Members will read that statement and think about it. I will however take the liberty of saying, Mrs Fouque, that I am aware of a certain inconsistency between that statement and the continuation of your report.
I would however thank you for having stressed that there has been a welcome reversal in attitudes. We have moved on, as many of our colleagues have said, from an ideological view in which overpopulation as such was the cause of underdevelopment to a much more realistic concept where we can see that the problems of development and economics, wretchedness and poverty, are the causes of overpopulation.
This finding suggests to me that we must, when dealing with these conferences and topics, come to the point of really questioning our own economic development in our so-called wealthy countries. We should completely reorganize international trade, the international ground rules, so that the purpose of international trade is not to benefit financial interests at the expense of the various nations, developed countries as well as developing. All world economic development must be geared to satisfying the fundamental and basic needs of food, shelter and health care in these various countries. This really does call for a profound examination of our consciences - I venture to use this word since you used the word 'ethical' , and I am grateful for it - which must be a challenge to us all. Because these evils are linked: our 18 million unemployed, the 50 million citizens of the Union afflicted by poverty and exclusion, and the difficulties experienced by the developing countries. These are not two separate realities, they are two inseparable realities. From this point of view I have insufficient time, but I believe there could be enough of us prepared to decide to change our international economic analysis.
On the other hand, I thank you for having stressed the fact that it is no longer tolerable - and, thank heavens, many honourable Members agree on this - to impose anything whatsoever when it comes to demographics. There was a form of imperialism - let us not mince words - which exerted an influence and still does, and we now need to ensure that these practises, which we all condemn, are going to cease for good and all.
Now let me stress one particular point. In the resolution of 11 March 1994, and later in the resolutions regarding Cairo and International Family Year we in this Parliament voted for genuine liberty, freedom of choice, for women in matters of family planning. Alongside the various forms of contraception, women must be free to choose a control system based on knowledge of the female cycle - the Billings and symptothermic and other methods - which have been the subject of international research and substantial scientific progress. However, women do not have access to this knowledge. This is a profoundly shocking finding in terms of that selfdetermination for women to which we are committed.
I would also like to say that these methods have the virtue of treating men and women equally in terms of their responsibility for procreation.
Finally, one last point. Poverty has a serious impact on single women with children. And I believe that, from this point of view, both in our own countries and in the developing countries, the crisis of the family - whatever it may be - is not beneficial either to children or to women, who find themselves responsible for the children they have brought into the world.
Madam President, Commissioner, despite commitments stemming from the signing of agreements, and declarations about the political, social, and economic rights of our citizens, both men and women, a survey of the results would easily demonstrate that all those agreements, declarations and laws have led to no substantial steps at all. Violence constantly increases and disrespect for human life is a daily practice in many countries. The more these two increase, the more numerous their victims become, especially women and children, because violence and discrimination against women are not confined just to countries in which armed conflict takes place. They are often found in countries where traditions demand that women should be sold in slave markets or sexually mutilated, that they should die because they are bearing a child in their womb, be subjected to psychological stress because they are compelled to practice compulsory contraception or the opposite, the latter when contraception and planned parenthood are regarded as forbidden.
Every effort should be made to subject traditions and customs that cheapen human life to scrutiny or review. In many countries, of course, such traditions are lost in the mists of antiquity. However, such traditions and practices ought not to be used continually as an excuse by certain elements of authority to preserve the status quo.
The need for access to education and information is now essential, and I would say, even urgent. On the threshold of the new millennium, 2000, while the countries of the European Union and others in the developed world are organizing information campaigns and establishing the free issue of condoms for protection from AIDS, in other countries the use of the condom is still disputed. There is also discrimination in education. Most illiterates are women, because they are not recognized as having the right of access to education.
The European Union's role, then, must be a catalytic one but not only in approaching the issue from an economic standpoint. I applaud the aim of increasing the amount available from the European Union to 300 million ECU by 2000. However, I am concerned that no applications have been received from Mediterranean countries. And if the reason for this is the complexity of the procedure, perhaps we ought to review that procedure. Besides, perhaps part of that money should be set aside for information; in other words, to circulate special leaflets giving information about how applications can be made, by which countries, and what prerequisites must be satisfied.
The European Union should also encourage information campaigns for the citizens concerning their rights, training and information programmes, and programmes relating to the health of women and children. In addition, it should also encourage NGOs to undertake initiatives, because their contribution is direct and effective.
I thank Mrs Fouque for her excellent work and hope the Commission will respond to our appeal.
Madam President, ladies and gentlemen, first I should like to thank Mrs Fouque for her excellent and well-balanced report. The Commission of course shares her opinion that the follow-up to the Cairo Conference must not only respect the action plan agreed in Cairo, but also the status of women and must ensure that the contribution which that makes to solving the problems of development, poverty and population is fully recognized.
The Commission finds that the policy emerging since the Cairo Conference represents a real advance in concrete terms, even though by now I acknowledge that our policy was a modest one. Honourable Members will remember that on the basis of the Cairo action plan and taking account both of the European Parliament's resolutions and the Council's observations, the Commission in 1995 presented its proposal for a Council regulation on aid for population policies and programmes in the developing countries.
That new regulation is specifically linked to a modest budget heading - ECU 7 million in 1996 - although its real significance is much more important in political terms, as I shall try to show later. The regulation will give priority to innovative pilot projects, catalyst programmes and operational research work. Although the main demographic measures will continue to be financed by national programmes charged to the relevant cooperation budgets, they will chiefly be guided by the ideas contained in the new regulation and by the results obtained from the ideas put into practice by means of the budget heading I have just mentioned.
The main priorities put forward by the Commission in its proposal - I am speaking of the regulation - are very clear: to allow women and men to choose freely how many children they have; to help to create a socio-cultural, economic and educative environment which will make possible to full exercise of that right; to help to develop health systems which, where reproduction is concerned, will significantly reduce the risks for mother and child.
To pursue these priorities the Commission proposes to concentrate Community aid on:
the development of family planning services in accordance with the policies pursued by governments, international organizations and non-government organizations, in particular in favour of marginalized sectors of the population; -the education of women and health education, particularly the preparation, realization and financing of specific policies in the sector; -the improvement of reproductive health services; -help for information, education and public awareness campaigns; -the development of basic organizations and south/south cooperation between the underdeveloped countries themselves.These guidelines, in conjunction with the guidelines on selection of projects in the demographic cooperation sector, constitute a sufficiently precise framework to enable the Commission to plan its activities consistently. On the other hand the setting up of the group of experts supported by the Council and the revision of important cooperation projects by the Council's committees themselves must in principle help to ensure that there is an acceptable level of coordination between the Commission's programmes and those of the Member States.
As regards the European Union's undertaking at Cairo to increase its allocation of funds to population programmes, the news is in principle favourable, naturally within modest limits. The average for budgetary appropriations for commitment from 1991 to 1994 - and I mean financial commitments under the Community budget - has gone up to ECU 20 million a year. Total commitments for 1995 have gone up to some ECU 45 million. To put it another way, from 1994 to 1995 the Community budget for implementing the Cairo Conference has doubled. As regards 1996, the present financial year, we are hoping - this is the Commission's proposal - to be able to increase our commitments for these policies on demography and women to some ECU 90 million.
Naturally it is debatable whether any budget is enough. And to answer the questions raised by most honourable Members, I have to remind you again that in the European Union there are two budgetary authorities: one is the Council and the other is you, the European Parliament. Consequently I invite you, if you think the figure proposed by the Commission - some ECU 90 million - is not enough, or if, as some speakers have said, you think the number of officials working on these matters is not enough either, I would encourage you, when the budget is being discussed in Parliament in October, to use your budgetary authority and increase the appropriations for these programmes and, moreover, give us increased appropriations so we may appoint more officials. Believe me, as a Commissioner, I should be tremendously happy if I could rely on the support of Parliament, which, as I say, is part of the budgetary authority. What could please me more than your being able to give me more funds and to let me have more officials!
Mrs Fouque, however, puts forward a series of ideas which at least I should like to introduce in collaboration with my colleague, Mr Pinheiro, who has responsibility for the Lomé Convention. It is by no means correct, as her report states, that only ECU 2.8 million have been spent in the context of the Lomé Convention. ECU 20 million have been spent this year on projects located in Kenya, Malawi and above all in the Caribbean. In any event the Commission is making an effort to include in all its population programmes the objectives which you set out in your report.
The Commission believes that the motion for a resolution is clear about what line should be followed. However, we think that recognition of the role which women must play is expressed even more clearly in the amended proposal for a regulation which the Commission will shortly be sending to the Council and which will have to be dealt with by the joint procedure with the European Parliament.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Women and Olympic Games
The next item is the oral question (B4-0560/96-0-0125/96) by Mrs Castellina, on behalf of the Committee on Culture, Youth, Education and the Media, Mr Kouchner, on behalf of the Committee on Development and Cooperation, and Mrs Van Dijk, on behalf of the Committee on Women's Rights, to the Commission, on the non-participation by women of certain countries at the Olympic Games in Atlanta.
Madam President, may I start by presenting the apologies of Mrs Castellina, the chairman of the Committee on Culture. Unfortunately she could not be here this evening and so I am to speak for her and so presumably also on behalf of the Committee on Culture.
It has become apparent as the Games in Atlanta, due to be opened in a week or two, draw near, that there are still a number of countries which are refusing to send women to the Olympic Games. I must say we were naturally rather shocked when it appeared at the Olympic Games in Barcelona that no fewer than 33 countries decided not to give women a chance to take part in the Olympic Games. Naturally that is quite unacceptable and also entirely contrary to the Olympic idea, in which discrimination, whether on grounds of sex, race or anything else is of course fundamentally wrong.
For the Games in Atlanta too, although we cannot yet say that with 100 % certainty, the expectation is that a large number of countries will again refuse to admit women to the Games. I have telephoned the Olympic Committee in Lausanne and in Atlanta today and they could not give me any absolute certainty because there are still two days before the final list of participants in the Olympic Games in Atlanta is known, which means that all those countries which until now were minded not to send any women there still have two days' time, or by now I should say one and a half days' time, to change their list of participants and still to allow women to qualify.
I must say that these are not only the Islamic countries. Let me dispel that myth, because that is so easy to say, but it is not only the Islamic countries which make themselves guilty of this sex discrimination. There are also other countries such as Laos, Uruguay, the British Virgin Islands and the American Samoan Islands. I mention only a few countries which do not belong to the Islamic range.
We do not know how it will be this time, but in Barcelona it could only be called simply shocking that of the 9 368 who took part only 2 108 were women. That jolly well ought to be changed.
The responsibility naturally lies with the Olympic Committee, which of course should refuse to allow these countries to take part in the Games, but it does not lie solely with them. It also naturally lies with the other countries and for example with the European Union, with the Council of Ministers to say 'No, we cannot accept that; we are against that; we cannot accept that there are countries which go so far as to refuse to allow women to take part in these Olympic Games.' And as the question is now down on paper I should like to hear from the Commission whether it is really ready to contribute its mite to resisting this kind of breach of human rights, and to draw the consequences and to put a stop to aid to countries which follow that kind of practice. I should also like to know from the Commission if it can indicate more precisely which of the countries to which it gives aid are guilty of this.
I am speaking on behalf of the chairman of the Committee on Development and Cooperation, Mr Kouchner.
Politics were dragged into the Olympic Games a long time ago. I remember 1936 when a black American sprinter was refused the award for his victory. In 1979, unfortunately also in Germany, there was an attack in Munich by Palestinians, then Palestinian terrorists, on the Israeli delegation. Now in 1996 the Palestinians themselves have come with a team. I say that first before broaching the subject of women. I think it is clear, and the previous speaker has made it thoroughly clear, that we have now arrived at the ridiculous situation in which countries are refusing to accept women in their team. There has already been mention of Barcelona where it became very clear, where one country refused to follow a female standardbearer. It is clear that many of those countries - there are some 33 - belong to the so-called ACP countries and the ALA countries. So that brought us in the Committee on Development and Cooperation to the question raised by Mr Kouchner in committee whether these ACP and ALA countries are supported by Europe in sports activities. That is the first question.
The second question is actually whether the Commission should and could declare that teams which quite deliberately do not include women must not be admitted to the Olympic Games. Naturally an exception can be made for a country like the Solomon Islands or Tonga which perhaps send only one competitor. But I think that you have to draw a limit perhaps with teams which have more than three or four members. If it is then quite clear that women are deliberately not included, then we are dealing with deliberate exclusion and that is entirely against the principle of the Olympic Games. I hope to have an answer from Mr Marín to those two questions, the original question and the supplementary one.
Madam President, I must start by saying that I fully understand the content of the question as explained by Mrs van Dijk and later by Mrs van Putten, but I wonder whether the Commission is in a position to resolve this situation, since the European Union has no kind of cooperation agreement in sports matters with any third country. No such sports cooperation exists. So, taking account of the authority which the European Parliament has in such matters, perhaps you could invite the International Olympic Committee to come here to the European Parliament to explain to why some countries discriminate against women by not allowing them to take part in the Olympic Games, which is in fact contrary to the Olympic Charter, the United Nations Convention and the Convention on Human Rights, which states that there shall be no discrimination on grounds of race, religion or sex. Perhaps the International Olympic Committee will be able to explain to you much better than I can why, within the international Olympic movement this type of situation is permitted.
Speaking on behalf of the Commission, I have the greatest sympathy with this problem, but at the moment we have no instrument to enable us to help you to solve the matter and perhaps you should address yourselves, as I said, to the International Olympic Committee so that it may explain why it accepts such a situation.
Madam President, the summer Olympics are due to open in Atlanta on 20 July, but it has already become clear that many countries are once again infringing and disregarding Article 1 of the Olympic Charter, as we have heard, even though discrimination on the grounds of race, religion, politics and indeed sex is declared contrary to membership of the Olympic movement.
In 1992, 169 nations entered this top competition, of which 35 were all-male teams, including teams from Iran, Kuwait and Pakistan; other countries have also been named during this debate. In some Islamic countries women are barred from sports on principle or are unable to participate because of strict dress codes. Sometimes, sportswomen from these countries are even threatened by fundamentalist groups.
In the field of top-class sport there have in fact always been discussions about human rights, which is a good thing. Top-class sport is the shop window of a society, but at the same time it reveals the strengths and weaknesses of the countries concerned. South Africa, for example, as an apartheid state, only chose whites for their teams, Islamic fundamentalist countries only choose men for their Olympic teams. That is why a group was founded after the Barcelona games in 1992, the Atlanta Plus Committee, by a number of personalities who supported the aim of abolishing discrimination in sport.
Logically speaking, the International Olympic Committee should now exclude those delegations that discriminate against women. Let us leave aside the exceptions that Mrs Van Putten mentioned here, namely if people do not satisfy Olympic qualification criteria, for that is another question. But where it really is a case of discrimination against women, the countries concerned must be excluded. Atlanta Plus, this campaign, has now become a movement supported by many sports personalities and politicians, yet the International Olympic Committee is hesitating and the European governments are remaining silent.
Let me remind you again of Barcelona 1992: while the successes of a South African team that now consisted of different skin colours was celebrated with great enthusiasm and emotion, the gold medal won by the Algerian track and field athlete Hassida Boulmerka in the 1500 metre race turned into a real demonstration. She defied the defamation and threats by Islamic extremists who wanted to ban women entirely from public appearance. Her courageous attitude excited general public interest, for contempt of human life and contempt for women are closely related. Racism and sexism have the same roots. Europe must not remain passive here. The Council must call on the IOC to ban teams that discriminate on the basis of gender and this can and must be followed by sanctions.
We will not admit any new form of apartheid against women and vigorously support the aims of the Atlanta Plus movement against the exclusion of women from sport!
Madam President, Commissioner, ladies and gentlemen, some countries cannot be persuaded by means of exclusion or condemnation to allow their women the freedom to take part or not in the Olympic Games. Perhaps it is the responsibility of the national and international committees to open discussions with those countries, to try and understand them, and to teach them the Olympic spirit of freedom and democracy. There is therefore no sense in demanding womens' rights by threatening penalties, but on the contrary, we ought to introduce women themselves to these games, give them the chance to discover them and take an interest, without any fear that they would be betraying their religion, culture, or traditions.
The word 'communication' is of feminine gender in many languages, and it would perhaps be useful for everybody if the gentlemen on the Olympic Committee invited more women to join their ranks. Women could respond to that dialogue and so promote womens' athletics and their participation in international competition.
Perhaps also a new policy should be adopted in the sector of sport, a policy better suited to the spirit of these games, whose organization often depends too much on clearly economic choices, a fact that has led us today to celebrate the centenary of the Olympic Games far from the country where they first saw the light, the country of their birth, and the country that first kindled their flame. Perhaps it is time to revert to the initial ideals of the Olympic spirit, and promote and implement the games without distinctions of gender, religion, or colour, so that we will never again be faced with similar acute problems of exclusion, which may well become exacerbated in the meantime.
Let us therefore not lose time. The year 2000 is approaching, and is already just around the corner. We must remember that in ancient times all virtues were personified: democracy, freedom, and victory were represented by women, while the Olympic Games were represented by a man. Yet, women and men together lived on Olympus in peace and harmony. And it is those female virtues which the world today unfortunately finds it difficult or refuses to recognise or respect.
Madam President, in South Africa we have seen what effect a sports boycott may have on a country itself. In practice sport plays an important part in promoting human rights. I should like to mention that to Mrs Mouskouri. In doing so I make it clear that liberals do not want to interfere by means of sport in the general internal politics of a country. Sport is not the proper instrument for that. But if human rights are breached in sport itself because a number of countries systematically exclude certain groups from selection then we think that the EU ought to stand up for women and give a clear sign. The Olympic Charter already states that discrimination on grounds of race, religion, politics, sex or otherwise is unacceptable, so sex is covered.
In 1992 in Barcelona 34 countries systematically excluded women a breach of human rights. The International Olympic Committee shrouded itself in silence and even gave way to the blackmail of Iran, which did not want a woman to carry its standard at the official opening. And now, when the Atlanta Games start on 19 July 35 countries, primarily Islamic countries, Mrs Van Dijk, have systematically and deliberately not included women. Again we hear silence from the IOC. We think that is scandalous. Why does the IOC not respect its own Olympic Charter? Commissioner Marín, we shall indeed have to ask the IOC. The eyes of the whole world are on Atlanta. Women athletes have an important function as a symbol and an example, certainly in traditional societies, but also with us and so we want to give a clear political sign in a constructive way. I understand that the Commission has no authority, but we call upon the Council to ask for a boycott, at future Olympic Games, of countries which breach human rights by systematically preventing women from taking part.
Secondly we call upon the IOC and the International Sports Federations to exclude from participation in future countries which breach the Olympic Charter. I also press for us to apply the human rights clause clearly ourselves when we conclude EU cooperation agreements with third countries. Let us not forget Beijing. There the EU said clearly: women's rights are human rights.
The nucleus of the problem is naturally general undervaluing of women in certain countries such as Turkey, Yemen, Iraq, Saudi-Arabia, but there too we can play a part by encouraging the role of women in EU agreements and projects.
Finally the IOC, which moreover has only one woman director, will only consider a boycott, it is said, after international discussion and condemnation. So we are ready to answer their call. Let us, together with the IOC and the international federations, show the world that we are in earnest about human rights.
Madam President, Commissioner, ladies and gentlemen, nothing has changed. As in Barcelona in 1992, women are once again being prevented from taking part in the Olympic Games in Atlanta this year. Islamic countries in particular are not allowing them to take part in sports under their own responsibility. Girls and women cannot train in these countries, are prevented from participating by dress codes, often threatened by fundamentalist groups and of course not nominated.
As in the days of Barcelona there are now probably some 35 states that will send all-male teams to the USA. This clear infringement of the Olympic Charter is unacceptable. It is irreconcilable with the idea of the Olympic movement for people to be discriminated against on grounds of religion, politics or sex. The accusation that action was taken too late is not correct. Lissy Gröner rightly pointed that out. A whole 500 days before Atlanta, at the beginning of January 1995, committed women in Paris founded the Atlanta Plus Committee and contacted national sport authorities, sportsmen and sportswomen, with some success. But the answer they received from the International Olympic Committee, the IOC, was terrible. It had the presumption to say that Atlanta Plus' proposal was a politically motivated attack on a religion. Any restriction on women's elementary rights in sport, education and health, as in the professional world, is unacceptable. This has been the subject of repeated debates and decisions, including those taken at the International Conference on Population in Cairo in 1994 and the Fourth World Conference on Women in Beijing in 1995.
The exclusion of women from the Olympic movement merits only one answer: sanctions. What South Africa felt the brunt of for decades, its exclusion from the Olympic movement because of its policy of apartheid, must also apply to the national Olympic committees of those states that trample women's rights underfoot. They must no longer be accredited, they must be suspended. Countries in which girls and women are prevented from realising their potential cannot and must not receive material or political support from the European Union. We must confront them with the need to change, for the sake of the realization of human rights. The resolution submitted by our Committee on Women's Rights deserves the support of the European Parliament, the Commission and the Council.
Madam President, thank you for giving me the floor so late in the evening and at such short notice.
I am of course in agreement with what all my colleagues have just said, the more so since it was I who tabled the first motion for a resolution. One point seems to me to have been overlooked: sport is a factor in improving health for men, and more particularly for women, and those countries which prohibit women from participating in the Olympic Games are those which have the highest maternal and child mortality rates and the highest levels of underdevelopment and discrimination against women. I think this point was worth repeating.
I have received one motion for a resolution pursuant to Rule 37(2) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
(The sitting was closed at 12.20 a.m.)